Exhibit 10.25

ARRANGEMENT AGREEMENT

AMONG

HUMMINGBIRD LTD.

AND

OPEN TEXT CORPORATION

AND

6575064 CANADA INC.

August 4, 2006



--------------------------------------------------------------------------------

ARRANGEMENT AGREEMENT

THIS ARRANGEMENT AGREEMENT dated August 4, 2006,

AMONG:

Open Text Corporation, a corporation existing under the Canada Business
Corporations Act (“Parent”),

6575064 Canada Inc., a corporation existing under the Canada Business
Corporations Act and a wholly-owned subsidiary of Parent (“Acquisition Sub”),

- and -

Hummingbird Ltd., a corporation existing under the Canada Business Corporations
Act (“Hummingbird”),

THIS AGREEMENT WITNESSES THAT, in consideration of the respective covenants and
agreements herein contained and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), and intending to be
legally bound hereby, Parent, Acquisition Sub and Hummingbird hereby agree as
follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, unless the context otherwise requires:

“Acquisition Proposal” means (i) any merger, amalgamation, arrangement,
recapitalization, liquidation, dissolution, share exchange, business combination
or similar transaction (other than a transaction the sole parties to which are
one or more of Hummingbird and its wholly-owned subsidiaries), (ii) any
acquisition, directly or indirectly, of assets which individually or in the
aggregate exceed 20% of the market capitalization of Hummingbird on the date the
proposal in respect of such acquisition is made (or any lease, long term supply
agreement or other arrangement having the same economic effect as a material
sale of assets), (iii) any tender offer, take-over bid or other acquisition,
directly or indirectly, by any person or “group” within the meaning of
Section 13(d) of the Exchange Act, of beneficial ownership of 20% or more of the
outstanding Hummingbird Shares (or rights or interests in or to Hummingbird
Shares), in the case of each of (i), (ii) and (iii) in a single transaction or a
series of related transactions or similar transactions involving Hummingbird
and/or its subsidiaries, or a proposal or offer (binding or non binding, oral or
written, conditional or unconditional, or otherwise) or communication,
announcement or other indication of an intention to do any of the foregoing, or
any amendment or modification or proposed amendment or modification of any of
the foregoing, excluding the Arrangement or any transaction to which Parent or
an affiliate of Parent is a party;



--------------------------------------------------------------------------------

“affiliate” has the meaning ascribed thereto in the Securities Act;

“Arrangement” means the arrangement contemplated herein to be made on the terms
set out in the Plan of Arrangement, subject to any amendments or variations
thereto made in accordance with this Agreement and Section 5.1 of the Plan of
Arrangement or made at the direction of the Court in the Final Order (with the
consent of Parent and Hummingbird, each acting reasonably);

“Arrangement Resolution” means the special resolution of the Hummingbird
Shareholders to be considered at the Meeting, to be substantially in the form
set out in Schedule B hereto;

“Articles of Arrangement” means the articles of arrangement of Hummingbird in
respect of the Arrangement, to be filed with the Director after the Final Order
is made;

“business day” means any day, other than a Saturday, a Sunday or a statutory
holiday in Toronto, Ontario, Canada;

“Canadian Securities Administrators” means the securities regulatory authorities
in each of the provinces of Canada;

“CBCA” means the Canada Business Corporations Act and the regulations made
thereunder, as promulgated or amended from time to time;

“Certificate of Arrangement” means the certificate of arrangement giving effect
to the Arrangement, issued pursuant to subsection 192(7) of the CBCA;

“Circular” means the notice of the meeting and accompanying management proxy
circular and other materials to be sent by Hummingbird to Hummingbird
Shareholders in connection with the Meeting;

“Code” has the meaning ascribed thereto in Section 2.13; “Commitment Letter” has
the meaning ascribed thereto in Section 4.1(d); “Competition Act” means the
Competition Act (Canada), as amended from time to time;

“Contract” means any contract, agreement, license, franchise, lease,
arrangement, commitment, understanding or other right or obligation to which
Hummingbird or any of its subsidiaries is a party or by which Hummingbird or any
of its subsidiaries is bound or affected or to which any of their respective
properties or assets is subject;

“Court” means the Ontario Superior Court of Justice (Commercial List);

“Depositary” means CIBC Mellon Trust Company and any other trust company, bank
or equivalent financial institution agreed to in writing by Parent and
Hummingbird and appointed to carry out any of the duties of the Depositary
hereunder;

“Director” means the Director appointed pursuant to section 260 of the CBCA;

 

- 2 -



--------------------------------------------------------------------------------

“Disclosure Letter” means that certain letter dated as of even date herewith and
delivered to Parent by Hummingbird;

“Dissent Rights” means the rights of dissent in respect of the Arrangement
described in the Plan of Arrangement;

“Dissenting Shareholder” means any Hummingbird Shareholder who has duly
exercised its Dissent Rights and has not withdrawn or been deemed to have
withdrawn such Dissent Rights;

“Dissenting Shares” means all the Hummingbird Shares registered in the name of a
holder and in respect of which Dissent Rights are exercised and not withdrawn in
accordance with the Plan of Arrangement;

“Effective Date” means the date of the Certificate of Arrangement giving effect
to the Arrangement;

“Effective Time” means 9:00 a.m. (Toronto time) on the Effective Date;

“Environmental Condition” means the presence of any Hazardous Substance in
material breach of any Environmental Laws, or in quantities or conditions which
exceed criteria published in any applicable Laws, policies, standards or
guidance documents of any Governmental Entity of competent jurisdiction;

“Environmental Laws” means all applicable Laws, including applicable civil and
common laws, relating to the protection of human health and safety or pollution
or protection of the environment, or relating to the regulation of Hazardous
Substances;

“Environmental Permits” means all Permits necessary under Environmental Laws for
Hummingbird and its subsidiaries to own, lease, license and operate their
properties and conduct their businesses as presently conducted;

“ERISA” has the meaning ascribed thereto in Section 3.1(s);

“Exchange” means the Toronto Stock Exchange or the Nasdaq, and “Exchanges” means
both of them;

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

“Exchange Factor” means 0.8879, which is the exchange rate for 1 Canadian dollar
into United States dollars based on the noon rate of exchange of the Bank of
Canada on the business day immediately preceding the date of this Agreement;

“Expiry Date” means the Expiry Date under the Open Text Offer;

“Final Order” means the final order of the Court approving the Arrangement, as
such order may be amended by the Court (with the consent of Parent and
Hummingbird, each acting reasonably) at any time prior to the Effective Date or,
if appealed, then, unless such appeal is withdrawn or denied, as affirmed or
amended on appeal (in each case with the consent of Parent and Hummingbird, each
acting reasonably);

 

- 3 -



--------------------------------------------------------------------------------

“Financial Contract” means a Contract that creates, governs or guarantees, or
that is otherwise entered into in connection with or with respect to, Financial
Indebtedness;

“Financial Indebtedness” means in relation to a person (the “debtor”), an
obligation or liability (contingent or otherwise) of the debtor (a) for borrowed
money (including overdrafts and including amounts in respect of principal,
premium, interest or any other sum payable in respect of borrowed money) or for
the deferred purchase price of property or services, (b) under any loan, stock,
bond, note, debenture or other similar instrument or debt security, (c) under
any acceptance credit, bankers’ acceptance, letter of credit or other similar
facilities, (d) under any conditional sale, hire purchase or title retention
agreement with respect to property, under any capitalized lease arrangement,
under any sale and lease back arrangement or under any lease or any other
agreement having the commercial effect of a borrowing of money or treated as a
finance lease or capital lease in accordance with applicable accounting
principles, (e) under any foreign exchange transaction, any interest or currency
swap transaction, any fuel or commodity hedging transaction or any other kind of
derivative transaction, (f) in respect of any counterindemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution, (g) in
respect of preferred stock (namely capital stock of any class that is preferred
as to the payment of dividends or distributions, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution, over the
capital stock of any other class) or redeemable capital stock (namely any class
or series of capital stock that, either by its terms, by the terms of any
security into which it is convertible or exchangeable or by contract or
otherwise, is, or upon the happening of an event or passage of time would be,
required to be redeemed on a specified date or is redeemable at the option of
the holder thereof at any time, or is convertible into or exchangeable for debt
securities at any time), or (h) for any amount raised under any transaction
similar in nature to those described in paragraphs (a) to (g) of this
definition, or otherwise having the commercial effect of borrowing money, or
(i) under a guarantee, indemnity or similar obligation entered into by the
debtor in respect of an obligation or liability of another person which would
fall within paragraphs (a) to (h) of this definition if the references to the
debtor referred to the other person; for greater certainty, Financial
Indebtedness includes obligations and liabilities of another person which would
fall within paragraphs (a) to (h) of this definition where such obligations or
liabilities are secured by (or where such other person has a right to require
that such obligations or liabilities be secured by) a security interest over any
property of the debtor even though the debtor has not assumed or become liable
for the payment of such obligations or liabilities or receivables sold,
assigned, or discounted;

“GAAP” means United States generally accepted accounting principles;

“Governmental Entity” means (a) any multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body (whether or not
governmental), commission, board, bureau or agency, domestic or foreign, (b) any
subdivision, agent or authority of any of the foregoing or (c) any
quasi-governmental or private body, including any tribunal, commission,
regulatory agency or self-regulatory organization, exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing;

 

- 4 -



--------------------------------------------------------------------------------

“Hazardous Substance” means any pollutant, contaminant, petroleum, hydrocarbons,
hazardous substance, waste, hazardous material, toxic substance, dangerous or
potentially dangerous substance or dangerous good as defined, judicially
interpreted or identified in, or any substance regulated pursuant to, any
applicable Law;

“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended from time to time;

“Hummingbird Financial Statements” has the meaning ascribed thereto in
Section 3.1(i);

“Hummingbird IP” means all Intellectual Property Rights that are used or held
for use by Hummingbird or any of its subsidiaries in connection with the
business of Hummingbird and its subsidiaries;

“Hummingbird Option” means an option to purchase Hummingbird Shares pursuant to
the Hummingbird Stock Option Plan;

“Hummingbird Plans” has the meaning ascribed thereto in Section 3.1(s);

“Hummingbird Public Disclosure Record” means all documents filed on the System
for Electronic Document Analysis and Retrieval (SEDAR) or the Electronic
Document Gathering, Analysis and Retrieval System (EDGAR) after September 30,
2003;

“Hummingbird Securityholders” means Hummingbird Shareholders and the holders of
Hummingbird Options;

“Hummingbird Shareholders” means the registered holders of Hummingbird Shares;

“Hummingbird Shares” means the common shares in the capital of Hummingbird;

“Hummingbird Stock Option Plan” means the 1996 Employee Stock Option Plan of
Hummingbird;

“Hummingbird Source Code” means all source code that is part of the Owned
Hummingbird IP or the Hummingbird products;

“Identified Hummingbird Monetary Representations” means the representations and
warranties of Hummingbird set forth in Section 3.l(d)(i)(C) and Section 3.1(ee);

“Identified Hummingbird Representations” means the representations and
warranties of Hummingbird set forth in Section 3.1(e) and Section 3.1(gg);

“including” means including without limitation, and “include” and “includes”
have a corresponding meaning;

“Intellectual Property Rights” means: (a) all United States, international and
foreign patents and applications therefor and all reissues, divisions,
divisional, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority

 

- 5 -



--------------------------------------------------------------------------------

thereof (“Patents”); (b) all inventions (whether or not patentable), invention
disclosures, improvements, trade secrets, proprietary information, know how,
computer software programs (in both source code and object code form),
technology, business methods, technical data and customer lists, tangible or
intangible proprietary information, and all documentation relating to any of the
foregoing; (c) all copyrights, copyrights registrations and applications
therefor, and all other rights corresponding thereto throughout the world
(“Copyrights”); (d) all industrial designs and any registrations and
applications therefor throughout the world; (e) all trade names, logos, common
law trademarks and service marks, trademark and service mark registrations and
applications therefor throughout the world (“Trademarks”); (f) all databases and
data collections and all rights therein throughout the world; (g) all moral and
economic rights of authors and inventors, however denominated, throughout the
world; (h) all Web addresses, domain names and numbers, uniform resource
locators (“URLs”) and other names and locators associated with the Internet
(“Domain Names”); and (i) any similar or equivalent rights to any of the
foregoing anywhere in the world;

“Interim Order” means the interim order of the Court, as the same may be amended
by the Court (with the consent of Parent and Hummingbird, each acting
reasonably), containing a declaration and directions in respect of the notice to
be given in respect of and the conduct of the Meeting;

“knowledge of Hummingbird” means collectively, the actual knowledge of Fred
Sorkin, Alan Barry Litwin and Inder P.S. Duggal;

“Law” or “Laws” means all international trade agreements, codes and conventions,
laws, by-laws, statutes, rules, regulations, principles of law and equity,
orders, rulings, ordinances, judgments, injunctions, determinations, awards,
decrees or other requirements and the terms and conditions of any grant of
approval, permission, authority or license of any Governmental Entity or
self-regulatory authority (including either of the Exchanges), and the term
“applicable” with respect to such Laws and in a context that refers to one or
more Parties, means such laws as are applicable to such Party or its business,
undertaking, property or securities and emanate from, a person having
jurisdiction over the Party or Parties or its or their business, undertaking,
property or securities;

“Legal Requirements” means any and all applicable federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issues, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity;

“Lender Sub” means one or more wholly-owned subsidiaries of Hummingbird selected
by Parent for purposes of making the loans contemplated under Section 5.5(1);

“Licensed Hummingbird IP” shall mean all Hummingbird IP other than the Owned
Hummingbird IP;

“Lien” means any hypothec, mortgage, lien, charge, security interest,
encumbrance and adverse right or claim;

 

- 6 -



--------------------------------------------------------------------------------

“Loan Alternative” means the provision by Lender Sub of the loans contemplated
under Section 5.5(1) at the request of Parent in accordance with the terms and
conditions of the Plan of Arrangement;

“Loan Amount” means an amount up to $58 million or such other amount requested
in Section 5.5 (but which, for greater certainty, may be $0);

“Material Adverse Effect” means, when used in connection with a person, any
change, effect, event, occurrence or state of facts that is, or could reasonably
be expected to be, material and adverse to the business, assets, rights,
liabilities, capitalization, operations, results of operations or financial
condition of that person and its subsidiaries, taken as a whole, other than any
change, effect, event, occurrence or state of facts resulting from (a) changes
in the global economy or political conditions or securities markets in general,
(b) changes in the worldwide industries or markets in which such party and its
subsidiaries operate, (c) the commencement, occurrence, continuation or material
worsening of any war, armed hostilities or acts of terrorism, (d) the
announcement or pendency of the transactions contemplated by this Agreement, the
Open Text Offer or the Symphony Arrangement Agreement, (e) any change in the
trading price or volume of the Hummingbird Shares, provided, however, that this
clause (e) shall not exclude from the definition of Material Adverse Effect any
change, effect, event, occurrence or state of facts relating to the person or
its subsidiaries which caused such change in trading price or volume, (f) any
failure by Hummingbird to meet the published revenue or earnings predictions in
respect of Hummingbird of equity analysts, provided, however, that this clause
(f) shall not exclude from the definition of Material Adverse Effect any change,
effect, event, occurrence or state of facts relating to the person or its
subsidiaries which caused such failure, (g) the compliance with the terms of
this Agreement, (h) generally applicable changes in Law, (i) generally
applicable changes in GAAP, or (j) Hummingbird’s compliance with its obligations
under the Symphony Arrangement Agreement including, to the extent applicable,
the payment of fees by Hummingbird as required under Sections 7.3 or 7.4
thereof; provided, that nothing in clauses (a), (b) or (c) shall include any
change, effect, event, occurrence or state of facts which disproportionately
affects that person and its subsidiaries, taken as a whole;

“material fact” has the meaning ascribed thereto in the Securities Act;

“Maximum Cash Amount” means the aggregate amount of cash in United States
dollars equal to (a) the product obtained by multiplying (i) the number of
Hummingbird Shares outstanding immediately prior to the Effective Time by
(ii) the Purchase Price less (b) the Share Loan Amount;

“MD&A” has the meaning ascribed thereto in Section 3.1(i);

“Meeting” means the special meeting of Hummingbird Shareholders, and all
adjournments and postponements thereof, called and held to, among other things,
consider and approve the Arrangement Resolution;

“Nasdaq” means The Nasdaq Global Market, or any successor inter-dealer quotation
system operated by Nasdaq Stock Market Inc., or any successor thereto;

 

- 7 -



--------------------------------------------------------------------------------

“Non-Disclosure Agreement” means the letter agreement dated July 20, 2006
between Parent and Hummingbird providing Parent access to confidential
information of Hummingbird in connection with or relating to this Agreement and
the Transactions;

“Open Text Offer” means the offer dated July 10, 2006 by Acquisition Sub to
purchase for cash all of the outstanding Common Shares of Hummingbird not
currently owned by Open Text and its affiliates at a price of U.S.$27.75 per
Common Share;

“Option Loan Amount” means the aggregate amount of cash required to be paid by
or on behalf of Hummingbird pursuant to Section 2.3(b)(i) of the Plan of
Arrangement in respect of the Hummingbird Options;

“Order” means any judgment, decision, decree, injunction, ruling, writ,
assessment or order of any Governmental Entity that is binding on any person or
its property under applicable Legal Requirements;

“Outside Date” means (a) October 21, 2006, subject to the right of either
Hummingbird or Parent to postpone the Outside Date for up to an additional 90
days (in 30-day increments) if the Regulatory Approvals have not been obtained
and have not been denied by a non-appealable decision of a Governmental Entity
by giving written notice to the other to such effect no later than the date that
is two (2) business days prior to the original Outside Date (or any subsequent
Outside Date, as applicable) or (b) such later date as may be agreed to in
writing by the Parties;

“Owned Hummingbird IP” means all Intellectual Property Rights owned by, or filed
in the name of, Hummingbird or any of its subsidiaries;

“Parties” means Hummingbird, Acquisition Sub and Parent, and “Party” means any
of them;

“Permit” means any material license, permit, certificate, consent, order, grant,
approval, classification, registration or other authorization of and from any
Governmental Entity;

“person” includes an individual, partnership, limited partnership, association,
body corporate, trustee, trust, executor, administrator, legal representative,
government (including any Governmental Entity) or any other entity, whether or
not having legal status;

“Plan of Arrangement” means the plan of arrangement substantially in the form of
Schedule C hereto as amended or varied pursuant to the terms hereof and thereof;

“Purchase Price” means the sum of $27.85 per Hummingbird Share, payable in cash;

“Regulatory Approvals” means those sanctions, rulings, consents, orders,
exemptions, permits and other approvals (including the lapse, without objection,
of a prescribed time under a statute or regulation that states that a
transaction may be implemented if a prescribed time lapses following the giving
of notice without an objection being made) of Governmental Entities as set out
in Schedule A hereto;

“Response Period” has the meaning ascribed thereto in Section 7.2(l)(b);

 

- 8 -



--------------------------------------------------------------------------------

“Returns” means all reports, forms, elections, estimates, declarations of
estimated tax, information statements and returns relating to, or required to be
filed in connection with any Taxes;

“Securities Act” means the Securities Act (Ontario) and the rules and
regulations made thereunder, as now in effect and as they may be promulgated or
amended from time to time;

“Securities Regulators” means the Canadian Securities Administrators and the
United States Securities and Exchange Commission;

“Securities Laws” means the Securities Act and all other applicable Canadian
provincial and territorial and United States federal securities laws, rules and
regulations thereunder;

“Shareholder Approval” has the meaning ascribed thereto in Section 2.7;

“Share Loan Amount” means the difference obtained by subtracting the Option Loan
Amount from the Loan Amount; provided that if the Loan Amount is $0 the Share
Loan Amount shall also be $0;

“subsidiary” means, with respect to a specified body corporate, any body
corporate of which more than 50% of the outstanding shares ordinarily entitled
to elect a majority of the board of directors thereof (whether or not shares of
any other class or classes shall or might be entitled to vote upon the happening
of any event or contingency) are at the time owned directly or indirectly by
such specified body corporate and shall include any body corporate, partnership,
joint venture or other entity over which such specified body corporate exercises
direction or control or which is in a like relation to a subsidiary;

“Superior Proposal” has the meaning ascribed thereto in Section 7.1(1);

“Symphony Arrangement Agreement” means the arrangement agreement dated May 25,
2006 among Symphony Technology II-A, L.P., Linden Management Corporation, Linden
Acquisition Ltd. and Hummingbird;

“Tax Act” means the Income Tax Act (Canada), as amended from time to time;

“Taxes” or “Tax” means all taxes, imposts, levies and withholdings, however
denominated and instalments in respect thereof, including any interest,
penalties, fines or other additions that have been, are or will become payable
in respect thereof, imposed by any Governmental Entity;

“Transaction Documents” means this Agreement and the Plan of Arrangement;

“Transactions” means, collectively, the transactions contemplated herein and in
the Plan of Arrangement; and

“Vendor Contract” means a Contract to which Hummingbird or any of its
subsidiaries is a party and pursuant to which Hummingbird or any of subsidiaries
contracts to purchase or acquire goods and services.

 

- 9 -



--------------------------------------------------------------------------------

1.2 Interpretation Not Affected by Headings

The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Agreement.

 

1.3 Number and Gender

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender include
all genders.

 

1.4 Date for Any Action

If the date on which any action is required to be taken hereunder by a Party is
not a business day, such action shall be required to be taken on the next
succeeding day which is a business day.

 

1.5 Currency

Unless otherwise stated, all references in this Agreement to sums of money are
expressed in lawful money of United States of America and “$” refers to United
States dollars.

 

1.6 Accounting Matters

Unless otherwise stated, all accounting terms used in this Agreement in respect
of Hummingbird shall have the meanings attributable thereto under GAAP and all
determinations of an accounting nature in respect of Hummingbird required to be
made shall be made in a manner consistent with GAAP consistently applied.

 

1.7 Schedules

The following Schedules are annexed to this Agreement and are incorporated by
reference into this Agreement and form a part hereof:

 

Schedule A

   -    Regulatory Approvals

Schedule B

   -    Arrangement Resolution

Schedule C

   -    Plan of Arrangement

Schedule D

   -    Holding Company Participation Agreement

ARTICLE 2

THE ARRANGEMENT

 

2.1 The Arrangement

The Arrangement shall be comprised of substantially the events or transactions,
taken in the sequence indicated, in Schedule C to this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

2.2 News Release Announcing the Arrangement

Subject to compliance with Securities Laws, Parent and Hummingbird shall issue a
mutually agreed joint news release as soon as possible after execution of this
Agreement.

 

2.3 Interim Order

As soon as practicable following the execution and delivery of this Agreement,
and in any event not later than August 25, 2006 (subject to the availability of
the Court), Hummingbird shall apply to the Court pursuant to section 192 of the
CBCA for the Interim Order for the purpose of obtaining the approval of the
Hummingbird Shareholders set forth in Section 2.7 and the granting of Dissent
Rights.

 

2.4 Final Order

If the Interim Order and the approval of Hummingbird Shareholders set forth in
Section 2.7 are obtained, Hummingbird shall promptly thereafter take all steps
necessary or desirable to submit the Arrangement to the Court and apply for the
Final Order.

 

2.5 Articles of Arrangement and Effective Date

Subject to the satisfaction or waiver of the conditions set forth in Article 6
(other than delivery of items to be delivered at the Effective Time and other
than satisfaction of those conditions that by their nature are to be satisfied
at the Effective Time, it being understood that the occurrence of the Effective
Time shall remain subject to the delivery of such items and the satisfaction or
waiver of such conditions at the Effective Time), on (a) the earlier of
(i) October 2, 2006, provided that such conditions shall have been satisfied
and/or waived by such date, (ii) the date that is five (5) business days after
the satisfaction and/or waiver of such conditions (provided that such date is
not earlier than October 2, 2006 nor later than the Outside Date), and (iii) the
Outside Date or (b) such other date as Hummingbird and Parent shall mutually
agree, Hummingbird and Parent shall cause to be filed, pursuant to subsection
192(6) of the CBCA, articles of arrangement to give effect to the Arrangement
and implement the Plan of Arrangement. The steps of the Arrangement shall become
effective in the order set out in the Plan of Arrangement.

 

2.6 Meeting

Subject to receipt of the Interim Order:

 

  (a)

Hummingbird shall, as promptly as practicable following the execution of this
Agreement and in any event within three business days following the date of the
Interim Order: (i) prepare and complete the Circular in consultation with Parent
and provide Parent with a reasonable opportunity to review and comment on drafts
of the Circular and Hummingbird shall give reasonable consideration to such
comments; (ii) as promptly as practicable thereafter, subject to obtaining any
Regulatory Approvals required in connection with the mailing of the Circular,
file the Circular in all jurisdictions where the same is required to be filed by
the Interim Order and applicable Law; and (iii) mail the Circular and other

 

- 11 -



--------------------------------------------------------------------------------

 

documentation required in connection with the Meeting to the Hummingbird
Securityholders in accordance with the Interim Order and applicable Law;

 

  (b) Hummingbird shall, subject to Section 7.1, (i) through Hummingbird’s Board
of Directors, recommend that Hummingbird Shareholders vote in favour of the
Arrangement Resolution and include such recommendation in the Circular; and
(ii) use its commercially reasonable efforts to secure the approval of the
Arrangement Resolution by Hummingbird Shareholders;

 

  (c) subject to Section 7.1, Hummingbird shall duly call, convene and hold the
Meeting in accordance with the Interim Order, the by-laws of Hummingbird and
applicable Laws as soon as practicable for the purpose of considering the
Arrangement Resolution (and, subject to the other terms and conditions herein,
for any other proper purpose as may be set out in the notice of such meeting and
agreed to by Parent, acting reasonably; provided that the Arrangement Resolution
shall be voted on before any other matter at the Meeting, unless otherwise
agreed by Parent) and Hummingbird shall provide notice to Parent and Acquisition
Sub of the Meeting and allow the representatives of Parent and Acquisition Sub
to attend the Meeting;

 

  (d) subject to Section 7.1 and except as required for quorum purposes or
otherwise permitted under this Agreement, Hummingbird shall not adjourn (except
as required by Law, by the Court or by valid Hummingbird Shareholder action),
and Hummingbird shall not postpone or cancel (or propose for adjournment,
postponement or cancellation) or fail to call the Meeting without Parent’s prior
consent, such consent not to be unreasonably withheld or delayed;

 

  (e) subject to Section 7.1, Hummingbird shall use commercially reasonable
efforts to solicit from Hummingbird Shareholders proxies in favour of the
Arrangement Resolution, using the services of dealers and proxy solicitation
services, and take all other action that is necessary or desirable to secure the
approval of the Arrangement Resolution by Hummingbird Shareholders;

 

  (f) Hummingbird shall permit Parent and its counsel to review and comment upon
drafts of all material to be filed or circulated by Hummingbird in connection
with the Arrangement, including the applications for the Interim Order, the
Circular and the Final Order and any supplement or amendment thereof and
Hummingbird shall give reasonable consideration to any comments provided by
Parent; and

 

  (g) subject to Section 2.5 and subject to obtaining the Final Order and the
satisfaction or waiver of the other conditions herein contained in favour of
each Party, Hummingbird shall file Articles of Arrangement and such other
documents as may be required in connection therewith under the CBCA to give
effect to the Arrangement.

 

2.7 Approval of Hummingbird Shareholders

Hummingbird’s application for the Interim Order will request that the Interim
Order provide that the Arrangement Resolution be subject to the approval of
two-thirds of the votes

 

- 12 -



--------------------------------------------------------------------------------

cast by or on behalf of those Hummingbird Shareholders present or represented by
proxy at the Meeting (the “Shareholder Approval”).

 

2.8 Securities and Corporate Compliance

 

  (a) Hummingbird shall diligently do all such acts and things as may be
necessary to comply, in all material respects, with applicable Laws, including
National Instrument 54-101 of the Canadian Securities Administrators, in
relation to the Meeting.

 

  (b) Each of Parent and Hummingbird shall furnish to the other all such
information concerning it, its affiliates and its shareholders and, in the case
of Hummingbird, the Hummingbird Securityholders, as may be required to prepare
the Circular or any application to Securities Regulators or other Governmental
Entity and effect the actions described in the Plan of Arrangement. Each of
Parent and Hummingbird shall ensure that no information that is so furnished by
it contains any untrue statement of a material fact or omits to state a material
fact required to be stated in any such document or necessary in order to make
any information so furnished for use in any such document not misleading in
light of the circumstances in which it is furnished or to be used.

 

  (c) Parent and Hummingbird shall each promptly notify the other if at any time
before the Effective Time it becomes aware that the Circular or any application
to Securities Regulators or other Governmental Entity for an order contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements contained therein not
misleading in light of the circumstances in which they are made, or that
otherwise requires an amendment or supplement to the Circular or such
application.

 

  (d) In the event that notice is given by a Party under Section 2.8(c) in
respect of a document, the Party which filed, distributed or delivered such
document shall prepare a supplement or amendment to such document, as required
and as the case may be, and, if required by applicable Law, shall cause the same
to be distributed to Hummingbird Securityholders and filed with the applicable
Securities Regulators and the Court, as applicable. For greater certainty, in
the event that notice is given by a Party under Section 2.8(c) in respect of the
Circular, Hummingbird shall, if and to the extent required by applicable Law,
prepare a supplement or amendment to the Circular and cause the same to be
distributed to Hummingbird Securityholders and filed with the applicable
Securities Regulators and the Court, as applicable; and if such notice relates
to a portion of the Circular provided by Parent or Acquisition Sub expressly for
incorporation into the Circular, Parent shall cooperate in the preparation of
the aforementioned supplement or amendment.

 

2.9 Dissent

Hummingbird shall give Parent: (a) prompt notice of any written demand for
dissent received by Hummingbird prior to the Effective Time, any withdrawal of
any such demand and any other demand, notice or instrument delivered to
Hummingbird prior to the Effective Time

 

- 13 -



--------------------------------------------------------------------------------

that relates to such demand; and (b) the opportunity to participate in all
negotiations and proceedings with respect to any such demand, notice or
instrument. Hummingbird shall not make any payment or settlement offer prior to
the Effective Time with respect to any such demand, notice or instrument unless
Parent shall have given its written consent to such payment or settlement offer.

 

2.10 Closing

The closing of the Arrangement will take place at the offices of Goodmans LLP,
250 Yonge Street, Suite 2400 Toronto, Ontario, Canada, at 9:00 a.m. (Toronto
time) on the Effective Date.

 

2.11 Preparation of Filings

Parent and Hummingbird shall co-operate in the preparation of any application
for the Interim Order, the Final Order, the Articles of Arrangement, the
Regulatory Approvals and any other orders, registrations, consents, filings,
rulings, exemptions, no-action letters and approvals and the preparation of any
documents reasonably deemed by either of the Parties to be necessary to
discharge its respective obligations or otherwise advisable under applicable
Laws in connection with this Agreement and the Transactions.

 

2.12 Communications

 

  (a) No Party nor any of its affiliates shall issue any press release or
otherwise make public statements with respect to this Agreement or the
Arrangement without the consent of Hummingbird and Parent (such consent not to
be unreasonably withheld or delayed).

 

  (b) Neither Hummingbird nor Parent shall make any filing with any Governmental
Entity with respect to the Transactions without giving the other Party a
reasonable opportunity to review and comment on such filing. Each of Hummingbird
and Parent shall reasonably consider comments provided by the other Party in
respect of any such filing with a Government Entity.

 

  (c) Sections 2.12(a) and 2.12(b) shall be subject to each Party’s (and its
affiliates’) overriding obligation to make any disclosure or filing required
under applicable Laws and stock exchange rules, and the Party (or affiliate)
making such disclosure shall use all commercially reasonable efforts to give
prior oral or written notice to the other Party and reasonable opportunity to
review or comment on the disclosure or filing, and if such prior notice is not
possible, to give such notice immediately following the making of such
disclosure or filing.

 

  (d)

Each of Parent and Hummingbird shall promptly notify the other Party of any
communication to a Party from any Governmental Entity in respect of the
Transactions, and neither Hummingbird nor Parent shall participate in any
meeting with any Governmental Entity in respect of any filings, investigations
or other inquiry related to the Transactions unless it consults with the other
Party in advance and, to the extent permitted by such Governmental Entity, gives
the other Party the reasonable opportunity to attend and participate thereat.
Each of Parent

 

- 14 -



--------------------------------------------------------------------------------

 

and Hummingbird shall, upon request, furnish to the other all such information
concerning it and, in the case of Hummingbird, the Hummingbird Shareholders, as
may be reasonably required for purposes of the foregoing.

 

  (e) Hummingbird agrees that Parent may at any time directly or through a
soliciting dealer actively solicit proxies in favour of the Arrangement and that
the Circular shall constitute a proxy circular of Parent and shall disclose that
Parent may make such solicitations; provided that in exercising such rights,
Parent and its agents shall co-operate with Hummingbird.

 

  (f) Parent shall be entitled, at any time prior to the Meeting, to propose
modifications to the Arrangement to: (i) increase the consideration it or
Acquisition Sub is prepared to make available to Hummingbird Shareholders
pursuant to the Arrangement, whether or not the Board of Directors of
Hummingbird has changed its recommendation, provided that Parent shall use its
commercially reasonable efforts to provide not less than one business day’s
prior written notice of such proposal to Hummingbird; or (ii) modify the terms
of the Arrangement to achieve tax planning objectives of Parent, Acquisition Sub
or any affiliate of Parent, including to provide for one or more amalgamations
of subsidiaries of Parent and/or Hummingbird, which, in the opinion of
Hummingbird, acting reasonably, (A) would not prejudice it or the Hummingbird
Shareholders, or (B) would not impede or materially delay the completion of the
transactions contemplated hereby provided that Parent or Acquisition Sub has
provided notice of such modification to Hummingbird not less than 15 business
days prior to the Meeting Date. Parent agrees that such modifications and any
transactions or steps taken in accordance therewith shall not be considered in
determining whether any representation or warranty of Hummingbird under this
Agreement has been breached if such modifications, transactions and steps are
the sole cause of such breach. The Parties shall enter into an amended agreement
reflecting Parent’s proposed amendments to the Arrangement (provided that such
agreement shall be on and subject to the same terms and conditions as this
Agreement, mutatis mutandis, except with respect to the modifications proposed
by Parent), the Plan of Arrangement shall be modified accordingly in accordance
with its terms and Hummingbird and Parent shall use their respective
commercially reasonable efforts to communicate any such modifications to
Hummingbird Shareholders and to ensure that any such modifications are presented
to Hummingbird Shareholders at the Meeting.

 

2.13 Withholding

 

  (a)

Each of Parent and Acquisition Sub shall be entitled to directly or indirectly
deduct and withhold from the amount otherwise payable pursuant to this Agreement
or the Plan of Arrangement to any Hummingbird Securityholder such amounts as are
required to be deducted and withheld with respect to the making of such payment
under the Tax Act, the United States Internal Revenue Code of 1986, as amended
(the “Code”) or any other provision of domestic or foreign (whether national,
federal, state, provincial, local or otherwise) Law relating to Taxes. To the
extent the amounts are so deducted and withheld and paid to the appropriate
taxing authorities directly or indirectly by Parent or its affiliates, such

 

- 15 -



--------------------------------------------------------------------------------

 

deducted and withheld amounts shall be treated for all purposes of this
Agreement or the Plan of Arrangement as having been paid to the Hummingbird
Securityholder in respect of which such deduction and withholding was made by
Parent or Acquisition Sub, as the case may be.

 

  (b) Hummingbird shall be entitled to directly or indirectly deduct and
withhold from the amount otherwise payable pursuant to this Agreement or the
Plan of Arrangement to any Hummingbird Securityholder, such amounts as are
required to be deducted and withheld with respect to the making of such payment
under the Tax Act, the Code or any other provision of domestic or foreign
(whether national, federal, state, provincial, local or otherwise) Law relating
to Taxes. To the extent the amounts are so deducted and withheld and paid to the
appropriate taxing authorities directly or indirectly by Hummingbird or its
affiliates, such deducted and withheld amounts shall be treated for all purposes
of this Agreement or the Plan of Arrangement as having been paid to the
Hummingbird Securityholder in respect of which such deduction and withholding
was made by Hummingbird.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF HUMMINGBIRD

 

3.1 Representations and Warranties

Hummingbird hereby represents and warrants to and in favour of Parent as follows
and acknowledges that Parent is relying upon such representations and warranties
in connection with the entering into of this Agreement and the completion of the
Plan of Arrangement:

 

  (a) Board Approval.

(i) The Hummingbird Board of Directors, at a meeting duly called and held prior
to the execution and delivery of this Agreement, acting on the unanimous
recommendation in favour of the Arrangement by the special committee of the
Hummingbird Board of Directors, has duly and unanimously (with the exception of
Andrew J. Malik, who has abstained from voting solely due to his being a
Managing Director of Lehman Brothers Inc., a financial advisor to the Board of
Directors of Hummingbird and the Special Committee of the Board of Directors of
Hummingbird), adopted resolutions:

 

  (A) authorizing and approving this Agreement and the Arrangement,

 

  (B) authorizing Hummingbird to execute and deliver this Agreement,

 

  (C) authorizing Hummingbird and its subsidiaries to consummate this Agreement
on the terms set forth herein and in the Plan of Arrangement,

 

  (D) determining that the Plan of Arrangement is fair to Hummingbird
Shareholders and is in the best interests of Hummingbird,

 

- 16 -



--------------------------------------------------------------------------------

  (E) directing that the Arrangement Resolution be submitted to a vote at a
meeting of Hummingbird Shareholders, and

 

  (F) recommending that Hummingbird Shareholders approve the Arrangement
Resolution,

which resolutions have not been subsequently rescinded, modified or withdrawn in
any way prior to the date of this Agreement.

(ii) As of the date hereof, all of the directors of Hummingbird have advised
Hummingbird that they intend to vote or cause to be voted all Hummingbird Shares
beneficially held by them in favour of the Arrangement Resolution and
Hummingbird shall make a statement to that effect in the Circular.

 

  (b) Organization and Qualification. Hummingbird and each of its subsidiaries
is a corporation duly incorporated, continued, amalgamated or an entity duly
created, validly organized and existing under the laws of its jurisdiction of
incorporation, continuance, amalgamation or creation and, except as would not
have a Material Adverse Effect on Hummingbird, has the requisite corporate or
other power and authority to own its properties as now owned and to carry on its
business as it is now being conducted. Hummingbird and each of its subsidiaries
is registered, qualified or otherwise authorized to do business and each is, to
the extent that such concept is legally recognized, in good standing in each
jurisdiction in which the character of its properties, owned, leased, licensed
or otherwise held, or the nature of its activities makes such registration
necessary, except where the failure to be so registered or in good standing
would not have a Material Adverse Effect, individually or in the aggregate, on
Hummingbird. Copies of the articles and bylaws of Hummingbird furnished to
Parent are accurate and complete and have not been amended or superseded and no
steps or proceedings have been taken or are pending or contemplated to amend or
supersede such constating documents. Section 3.1(b) of the Disclosure Letter
sets forth a correct and complete list of each jurisdiction where Hummingbird or
any of its subsidiaries has made filings for the purpose of becoming qualified,
registered or otherwise authorized to do business.

 

  (c)

Authority Relative to this Agreement. Hummingbird has the requisite corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder and to fulfill its obligations under the Arrangement. The
execution, delivery and performance of this Agreement have been duly authorized
by the Board of Directors of Hummingbird, and other than (i) with respect to the
Circular and other matters relating solely thereto, the approval of the Board of
Directors of Hummingbird and (ii) the Shareholder Approval, no other corporate
proceedings on the part of Hummingbird are necessary to authorize the execution
and delivery by it of this Agreement or the making or completion of the Plan of
Arrangement. This Agreement has been duly and validly executed and delivered by
Hummingbird and, assuming the due authorization, execution and delivery by
Parent and Acquisition Sub, constitutes a legal, valid and binding obligation of
Hummingbird enforceable against Hummingbird in accordance with its terms,
subject to the qualification that such enforceability may be limited by
bankruptcy,

 

- 17 -



--------------------------------------------------------------------------------

 

insolvency, reorganization or other laws of general application relating to or
affecting rights of creditors and that equitable remedies, including specific
performance, are discretionary and may not be ordered.

 

  (d) No Violations.

(i) Neither the execution and delivery of this Agreement by Hummingbird nor the
completion of the Arrangement, nor compliance by Hummingbird with any of the
provisions hereof will: (A) except as set forth in Section 3.1(d) of the
Disclosure Letter, violate, conflict with, change the rights or obligations of
any party under or result in a breach of any provision of, require any consent,
approval or notice under, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) or result in a
right of termination or acceleration under, or result in the creation of any
Lien upon, any of the properties or assets of Hummingbird or any of its
subsidiaries, or in any such Lien becoming (or being capable of becoming)
enforceable against any such properties or assets, or cause any indebtedness to
come due before its stated maturity or cause any credit commitment or obligation
to cease to be available or cause any payment or other obligation to be imposed
on Hummingbird or any of its subsidiaries under any of the terms, conditions or
provisions of (1) their respective charters or bylaws or other comparable
organizational documents or (2) any note, bond, mortgage, indenture, loan
agreement, deed of trust, Lien, or other Contract to which Hummingbird or any of
its subsidiaries is a party or by which any of them, or any of their respective
properties or assets is bound; (B) subject to obtaining the Regulatory Approvals
and except for distributing and filing the Circular in accordance with
applicable corporate and securities Laws and obtaining the Shareholder Approval,
(1) violate any Law applicable to Hummingbird or any of its subsidiaries or any
of their respective properties or assets; or (2) cause the suspension or
revocation of any Permit currently in effect; or (C) except as set form in
Section 3.1(d) of the Disclosure Letter, (1) result in any payment (including
severance, unemployment compensation, golden parachute, change of control,
retention, bonus or otherwise) becoming due to any current or former director,
officer or employee of, or consultant to, Hummingbird or any of its
subsidiaries, or (2) result in any increase or acceleration of contributions,
liabilities or benefits, or acceleration of vesting, under any Hummingbird Plan
or restriction imposed on any asset held in connection with a Hummingbird Plan
or otherwise (except, in the case of each of clauses (A)(2) and (B) above only,
for such violations, conflicts, changes in rights or obligations, breaches,
defaults, terminations, accelerations or creations of Liens which, or any
consents, approvals or notices which if not given or received, would not’,
individually or in the aggregate, have any Material Adverse Effect on
Hummingbird), and except, in the case of clause (C) above, for such payments
that do not in the aggregate exceed $250,000.

(ii) Subject to obtaining the Regulatory Approvals and except for distributing
and filing the Circular in accordance with applicable corporate and securities
Laws and obtaining the Shareholder Approval, (A) there is no legal impediment to
the execution and delivery of this Agreement by Hummingbird, and (B) no

 

- 18 -



--------------------------------------------------------------------------------

filing or registration with, or authorization, consent or approval of, any
Governmental Entity is required of Hummingbird or its subsidiaries in connection
with the execution and delivery of this Agreement and the Transaction Documents
by Hummingbird or the completion of the Arrangement, except for such filings or
registrations which, if not made, or for such authorizations, consents or
approvals which, if not received, would not, individually or in the aggregate,
have a Material Adverse Effect on Hummingbird.

 

  (e) Capitalization. The authorized share capital of Hummingbird consists of an
unlimited number of Hummingbird Shares and an unlimited number of preference
shares issuable in series. As of the close of business on August 3, 2006, there
were issued and outstanding 17,617,449 Hummingbird Shares, and there were
outstanding no other shares of any class or series in the capital of
Hummingbird. As of the close of business on August 3, 2006, an aggregate of
1,227,287 Hummingbird Options were outstanding (whether or not vested) (the
aggregate in-the-money value of which (being the aggregate amount by which the
Purchase Price exceeds the product obtained by multiplying the exercise price
(in Canadian dollars) of each such Hummingbird Option by the Exchange Factor) is
$3,615,836) and an aggregate of up to 1,227,287 Hummingbird Shares were issuable
upon the exercise of Hummingbird Options, and except as set forth above and
except for Acquisition Sub’s right hereunder, there were no options, warrants or
other rights, shareholder rights plans, agreements or commitments of any
character whatsoever requiring or which may require the issuance, sale or
transfer by Hummingbird of any shares in the capital of Hummingbird (including
Hummingbird Shares) or any securities convertible into, or exchangeable or
exercisable for, or otherwise evidencing a right to acquire, any shares in the
capital of Hummingbird (including Hummingbird Shares). All outstanding
Hummingbird Shares have been duly authorized and validly issued, are fully paid
and non-assessable and are not subject to, nor were they issued in violation of,
any pre-emptive rights, and all Hummingbird Shares issuable upon the exercise of
rights under the Hummingbird Options in accordance with their respective terms
have been duly authorized and, upon issuance, will be validly issued as fully
paid and non-assessable and will not be subject to any pre-emptive rights. All
securities of Hummingbird (including the Hummingbird Shares and the Hummingbird
Options and all options, rights or other convertible or exchangeable securities)
have been issued in compliance, in all material respects, with all applicable
Securities Laws. There are no securities of Hummingbird or of any of its
subsidiaries outstanding which have the right to vote generally (or are
convertible into or exchangeable for securities having the right to vote
generally) with the Hummingbird Shareholders on any matter. There are no
outstanding contractual or other obligations of Hummingbird or any subsidiary to
repurchase, redeem or otherwise acquire any of its securities or with respect to
the voting or disposition of any outstanding securities of any of its
subsidiaries.

 

  (f)

Opinion of Financial Advisor. The Board of Directors of Hummingbird and the
Special Committee of the Board of Directors of Hummingbird have received the
opinion, dated August 3, 2006, of Banc of America Securities LLC (addressed to
the Board of Directors and the Special Committee) to the effect that, as of the
date

 

- 19 -



--------------------------------------------------------------------------------

 

thereof and subject to the qualifications and limitations set forth therein, the
Purchase Price to be received under the Arrangement by the holders of
Hummingbird Shares (other than Parent, Acquisition Sub and their respective
affiliates) is fair, from a financial point of view, to such holders.

 

  (g) Reporting Status and Securities Laws Matters. Hummingbird is a reporting
issuer under applicable Canadian provincial Securities Laws and is not on the
list of reporting issuers in default under such Securities Laws and is a foreign
private issuer under United States federal Securities Laws and is not in
material default of any material requirements of any Securities Laws. No
delisting, suspension of trading in or cease trading order with respect to any
securities of Hummingbird, and, to the knowledge of Hummingbird, no inquiry,
review or investigation (formal or informal) of any Securities Regulator or
Exchange, is in effect or ongoing or, to the knowledge of Hummingbird, expected
to be implemented or undertaken.

 

  (h) Ownership of Subsidiaries. Section 3.1(h) of the Disclosure Letter
includes a complete and accurate list of all subsidiaries, together with its
jurisdiction of incorporation or organization, owned, directly or indirectly, by
Hummingbird, each of which is wholly-owned except as otherwise noted in such
list. All of the outstanding shares of capital stock and other ownership
interests in Hummingbird’s subsidiaries are duly authorized, validly issued,
fully paid and non-assessable, and all such shares and other ownership interests
held directly or indirectly by Hummingbird are, except as disclosed in
Section 3.1(h) of the Disclosure Letter, owned free and clear of all Liens, and
there are no outstanding options, rights, entitlements, understandings or
commitments (contingent or otherwise) regarding the right to acquire any such
shares of capital stock or other ownership interests in or material assets or
properties of any of Hummingbird’s subsidiaries except as set forth in
Section 3.1(h) of the Disclosure Letter.

 

  (i)

Reports. As of their respective dates or, where no such date is specified, the
date of filing with Securities Regulators (i) Hummingbird’s audited financial
statements as at and for the fiscal years ended September 30, 2005, 2004 and
2003 (including the notes thereto and related management’s discussion and
analysis (“MD&A”)), and Hummingbird’s unaudited interim financial statements as
at and for the three months ended December 31, 2005 and as at and for the six
months ended March 31, 2006 (including the notes thereto and related MD&A)
(collectively, the “Hummingbird Financial Statements”); (ii) Hummingbird’s
annual information form dated December 29, 2005 (including all documents
incorporated by reference therein); (iii) Hummingbird’s management information
circular dated February 6, 2006 in respect of the annual meeting of Hummingbird
Shareholders for fiscal year 2005 and management information circular dated
June 23, 2006 in respect of a special meeting of Hummingbird Shareholders;
(iv) all material change reports and other documents filed with the Securities
Regulators since September 30, 2005; and (v) all prospectuses and other
documents filed by Hummingbird in the offering of its securities with Securities
Regulators or any Exchange since September 30, 2003: (1) did not at the
respective effective dates contain any untrue statement of a material fact or
omit

 

- 20 -



--------------------------------------------------------------------------------

 

to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading; and (2) complied in all material respects with Securities Laws. The
Hummingbird Financial Statements and all financial statements of Hummingbird and
its subsidiaries included or incorporated by reference in information circulars,
forms, reports, statements, prospectuses and other documents since September 30,
2003 were prepared in accordance with GAAP consistently applied (except (A) as
otherwise indicated in such financial statements and the notes thereto or, in
the case of audited statements, in the related report of Hummingbird’s
independent auditors, (B) in the case of unaudited interim statements, are
subject to normal year-end adjustments and may omit notes which are not required
by applicable Laws in the unaudited statements or (C) as items in such financial
statements have been reclassified) and fairly present in all material respects
the consolidated financial position, results of operations and changes in
financial position of Hummingbird and its subsidiaries as of the dates thereof
and for the periods indicated therein (subject, in the case of any unaudited
interim financial statements, to normal period-end adjustments) and reflect
reserves required by GAAP consistently applied in respect of all contingent
liabilities, if any, of Hummingbird and its subsidiaries on a consolidated
basis. Hummingbird is not currently aware of any year-end adjustments that are
expected to be material. There has been no change in Hummingbird’s accounting
policies, except as described in the notes to the Hummingbird Financial
Statements, since September 30, 2005. Except as set forth in the Hummingbird
Financial Statements, neither Hummingbird nor any of its subsidiaries have any
documents creating any material off-balance sheet arrangements. Neither
Hummingbird nor any of its subsidiaries is a party to, or has any commitment to
become a party to, any joint venture, partnership agreement or any similar
contract (including any contract relating to any transaction, arrangement or
relationship between or among Hummingbird or any of its subsidiaries, on the one
hand, and any unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand) where
the purpose or intended effect of such arrangement is to avoid disclosure of any
material transaction involving Hummingbird or any of its subsidiaries in the
Hummingbird Financial Statements. Neither Hummingbird nor any of its
subsidiaries, has, directly or indirectly, made or arranged for any extension or
maintaining of credit, or renewal of an extension of credit, in the form of a
personal loan to or for any director, employee or security holder of or
consultant to Hummingbird or any of its subsidiaries or to any director or
employee of or consultant to any such security holder.

 

  (j) Litigation. Except as set forth in Section 3.1(j) of the Disclosure
Letter, there are no claims, actions, suits or proceedings pending or, to the
knowledge of Hummingbird, threatened and to the knowledge of Hummingbird there
are no material investigations or inquiries pending or threatened, affecting
Hummingbird or any of its subsidiaries or affecting any of their respective
property or assets at law or in equity before or by any Governmental Entity.
Neither Hummingbird nor any of its subsidiaries nor their respective assets or
properties is subject to any material outstanding judgment, order, writ,
injunction or decree.

 

- 21 -



--------------------------------------------------------------------------------

  (k) Taxes. Hummingbird and each of its subsidiaries has duly and timely filed
all Returns required to be filed by it prior to the date hereof, other than
those which have been administratively waived or those set forth in
Section 3.1(k) of the Disclosure Letter, and all such Returns are complete and
correct, except for any failure to file or errors or omissions that,
individually or in the aggregate, would not have a Material Adverse Effect on
Hummingbird. Hummingbird and each of its subsidiaries has paid on a timely basis
all Taxes which are due and payable, all assessments and reassessments, and all
other Taxes due and payable by it on or before the date hereof, other than those
(i) which are being or have been contested in good faith and in respect of which
reserves have been provided in the most recently published Hummingbird Financial
Statements and (ii) any Taxes in excess of such reserves which the failure to
pay would not, individually or in the aggregate, result in a Material Adverse
Effect on Hummingbird. Except as provided for in the Hummingbird Financial
Statements and except as disclosed in Section 3.1(k) of the Disclosure Letter,
no deficiencies, litigation, proposed adjustments or matters in controversy
exist or have been asserted in writing with respect to Taxes of Hummingbird or
any of its subsidiaries, and neither Hummingbird nor any of its subsidiaries is
a party to any action or proceeding for assessment or collection of Taxes,
except to the extent that such deficiencies, litigation, proposed adjustments or
matters in controversy or action or proceeding would not have, individually or
in the aggregate, a Material Adverse Effect on Hummingbird. Hummingbird and each
of its subsidiaries has properly withheld all Taxes required to have been
withheld in connection with amounts paid or credited or deemed to be paid or
credited by any of them to or for the account or benefit of any person,
including any shareholder, employee, creditor, independent contractor, or other
third party and has duly and timely remitted to the appropriate authority such
Taxes and other amounts required by Law to be remitted by any of them, except to
the extent that failure to so withhold or remit has not or would not,
individually or in the aggregate, have a Material Adverse Effect on Hummingbird.
None of Hummingbird or any of its subsidiaries has any liability for the Taxes
of any person (other than any of Hummingbird or its subsidiaries) under Treas.
Reg. § 1.1502-6 (or any similar provision of state, local, or non-US law), as a
transferee or successor, by contract, or otherwise. No material claim has ever
been made by a taxing authority in a jurisdiction where Hummingbird or any of
its subsidiaries does not file Returns that such person is or may be subject to
taxation by such jurisdiction. None of Hummingbird or its subsidiaries has
consented to extend the time, or is the beneficiary of any extension of time, in
which any Tax may be assessed or collected by any taxing authority. None of
Hummingbird or its subsidiaries is a party to any agreement, contract,
arrangement or plan that has resulted or would result, separately or in the
aggregate, in the payment of any “excess parachute payment” within the meaning
of Code § 280G (or any corresponding provision of state, local or non-US income
Tax law).

 

  (l)

Absence of Undisclosed Liabilities. Except as disclosed in the Hummingbird
Public Disclosure Record or the Hummingbird Financial Statements, neither
Hummingbird nor any of its subsidiaries has any obligations or liabilities of
any nature (matured or unmatured, fixed or contingent) except for liabilities
(i)

 

- 22 -



--------------------------------------------------------------------------------

 

incurred in connection with the transactions contemplated by this Agreement,
(ii) incurred in the ordinary course of business consistent with past practice
since March 31, 2006 or (iii) that, individually or in the aggregate, would not
result in a Material Adverse Effect on Hummingbird.

 

  (m) No Material Adverse Effect. Since March 31, 2006 there has not been any
Material Adverse Effect on Hummingbird and no event, change or development has
occurred, including any material damage, destruction or other casualty loss with
respect to any material asset owned, leased or otherwise used by Hummingbird or
any of its subsidiaries, whether or not covered by insurance, which would have a
Material Adverse Effect on Hummingbird; During the period since March 31, 2006,
Hummingbird and its subsidiaries have conducted their businesses only in the
ordinary course consistent with past practice and have not taken any of the
actions described in any of clauses (i) through (viii) and clause (x) of
Section 5.1(d), except for the execution of the Symphony Arrangement Agreement
and actions taken by Hummingbird in satisfaction of its obligations thereunder.

 

  (n) Environmental. All operations of Hummingbird and each of its subsidiaries
have been and are now being conducted in material compliance with all applicable
Environmental Laws. There is no Environmental Condition present at, and to the
knowledge of Hummingbird, there has been no use, release, threatened release,
disposal, or arrangement for disposal, generation, handling or transportation
of, or exposure to, any Hazardous Substance on, at, under or from, any property
currently or, to the knowledge of Hummingbird, formerly owned or leased by
Hummingbird or any of its subsidiaries and, to the knowledge of Hummingbird,
neither Hummingbird nor any of its subsidiaries is aware of, or is subject to:
(i) any proceeding, application, order, directive, investigation, claim or
complaint which relates to environmental, health or safety matters, and which
may require any material work, repairs, construction, expenditures, obligations
or liabilities; (ii) any demand, investigation or notice with respect to the
breach of any Environmental Laws applicable to Hummingbird or any of its
subsidiaries; or (iii) any changes to the terms of any Environmental Permits or
any review by any Governmental Entity of such Environmental Permits, in each
case as would, individually or in the aggregate, have a Material Adverse Effect
on Hummingbird.

 

  (o)

Owned Real Property; Assets. Section 3.1(o) of the Disclosure Letter sets out a
list of all owned real property interests of Hummingbird or any of its
subsidiaries. Hummingbird and/or each of its subsidiaries has good, marketable
and valid title in fee simple to its owned real property interests, free and
‘clear of all Liens, including mortgages, other than (i) easements, zoning
restrictions and restrictive covenants which do not materially interfere with
the use or market value of such owned real property interests in the operation
of the business of Hummingbird and its subsidiaries, and (ii) Liens incurred not
in connection with the borrowing of money which do not and would not,
individually or in the aggregate, have a Material Adverse Effect on the
occupancy, use or value of the affected assets. Hummingbird and its subsidiaries
are the beneficial owners of, and have title to,

 

- 23 -



--------------------------------------------------------------------------------

 

all the material assets owned by Hummingbird and its subsidiaries which are used
in connection with their respective businesses.

 

  (p) Leased Real Property. Section 3.1(p) of the Disclosure Letter lists all
real property leases to which Hummingbird or one of its subsidiaries is a party
(a “Lease”). Each Lease has been validly executed and delivered by the tenant
and is unmodified except as set forth in Section 3.1(p) of the Disclosure Letter
and is in full force and effect. Each Lease represents the entire agreement
between the landlord and the tenant in respect of the leased premises.
Hummingbird and its subsidiaries are not in default of any of their material
obligations under any Lease and there is no outstanding material dispute between
Hummingbird, its subsidiaries and the landlord in respect of any Lease.

 

  (q) Material Contracts. All of the following Contracts (the “Material
Contracts”) are either listed in Section 3.1(q) of the Disclosure Letter or
another Section of the Disclosure Letter:

(i) any commission or sales agreement with an employee, individual consultant or
salesperson, or under which a firm or other organization provides commission or
sales-based services to Hummingbird or any of its subsidiaries, except for those
agreements entered into in the ordinary course of business;

(ii) any stock option plan;

(iii) any fidelity or surety bond or completion bond;

(iv) any lease of personal property having aggregate outstanding ongoing
obligations of Hummingbird or any of its subsidiaries in excess of $250,000;

(v) the Symphony Arrangement Agreement, any amendments or variations to the
Symphony Arrangement Agreement and any agreement whether oral or in writing with
any of the parties to the Symphony Arrangement Agreement or their affiliates or
parties related to such parties;

(vi) other than standard customer contracts previously provided to Parent or
that contain indemnification or guaranty provisions in favour of any person that
do not impose any obligation or liability (contingent or otherwise) on
Hummingbird or any of its subsidiaries greater than those contained in contracts
previously provided to Parent, any agreement of indemnification or guaranty to
any person;

(vii) any agreement containing any covenant materially limiting the freedom of
Hummingbird or any of its subsidiaries to engage in any line of business or in
any geographic territory or to compete with any person, or which grants to any
person any exclusivity to any geographic territory, any customer, or any product
or service;

(viii) any agreement relating to capital expenditures and involving future
payments in excess of $250,000;

 

- 24 -



--------------------------------------------------------------------------------

(ix) any agreement relating to the disposition of assets or any interest in any
business enterprise outside the ordinary course of business or any agreement
relating to the acquisition of assets or any interest in any business enterprise
outside the ordinary course of business;

(x) any mortgages, indentures, loans or credit agreements, security agreements
or other agreements or instruments relating to the borrowing of money or the
extension of credit (other than security agreements for office or similar
equipment where the value of the assets secured does not exceed $250,000);

(xi) any dealer, distribution, joint marketing (including any pilot program),
development, content provider, destination site or merchant agreement, joint
venture, partnership, strategic alliance or agreement involving the sharing of
profits, losses, costs or liabilities with any person or any development,
original equipment manufacturer, value added re-seller, remarketer or other
agreement for distribution, data-sharing, marketing, resale, distribution or
similar arrangement relating to any product or service of Hummingbird or any of
its subsidiaries or the products or services of any other person that involved
payments by Hummingbird and its subsidiaries of $500,000 or more in the 12 month
period ended March 31, 2006;

(xii) any material liability of Hummingbird or any of its subsidiaries pursuant
to a customer contract that does not limit the liability of Hummingbird or any
of its subsidiaries to the amount of the total fees paid to Hummingbird or any
of its subsidiaries under such contract;

(xiii) any material commitment to any customer of Hummingbird or any of its
subsidiaries or other person to develop or customize any product or service, or
to customize or develop any third-party product, service or platform, in either
case without compensation in an amount in excess of the cost to Hummingbird or
any of its subsidiaries to perform such commitment;

(xiv) to the knowledge of Hummingbird, any agreement pursuant to which
Hummingbird or any of its subsidiaries agreed to provide “most favoured nation”
pricing or others terms and conditions to any person with respect to the sale,
distribution, license or support of any products or services;

(xv) except as disclosed in clauses (i) through (xiii) above, any agreement that
involved payments or receipts of more than $500,000 in the 12 month period ended
September 30, 2005 or that Hummingbird expects to involve payments or receipts
of $500,000 or more; or

(xvi) any agreement, the termination or loss of which would have a Material
Adverse Effect on Hummingbird. Section 3.1(q) of the Disclosure Letter also sets
forth a list of any customer or counterparty of Hummingbird or any of its
subsidiaries that had purchase orders or contracts (including for services)
involving payments to Hummingbird of more than $250,000 in the 12-month period
ended March 31, 2006 (the “Material Purchase Orders”). None of

 

- 25 -



--------------------------------------------------------------------------------

Hummingbird, its subsidiaries nor, to the knowledge of Hummingbird, any of the
other parties thereto, is in default or breach of, nor has Hummingbird or its
subsidiaries received any written notice of default or breach of, or termination
under, any Material Contract or Material Purchase Order, and, to the knowledge
of Hummingbird, there exists no state of facts which after notice or lapse of
time or both would constitute a default or breach of any such Contract except as
would not, individually or in the aggregate, have a Material Adverse Effect on
Hummingbird. Except as set forth in Section 3.1(q) of the Disclosure Letter, no
Material Contract: (a) would be violated, contravened or breached by, or under
which a default would occur; (b) requires any consent or prior approval be
obtained from any person (including consents relating to the change of control
of Hummingbird and its subsidiaries) or notice (prior to or following the
Effective Time); or (c) would terminate; in each case, upon the execution of
this Agreement or the completion of the Transactions. No state of facts exists
in relation to Financial Indebtedness (as defined in any of the debt instruments
of Hummingbird or any of its subsidiaries) of Hummingbird or any subsidiary of
Hummingbird that (i) would constitute a default or an event of default (or a
matter that with the giving of notice, the passage of time or the fulfillment of
any other condition would result in the occurrence of a default or an event of
default) under any such Financial Indebtedness, (ii) has resulted in any such
Financial Indebtedness becoming due and payable, or being capable of being
declared due and payable, prior to its stated maturity date, (iii) has resulted
in any party to any Contract with respect to any such Financial Indebtedness
having a right to terminate, cancel or suspend its commitment or any of its
obligations under any such Contract or (iv) has resulted in any Lien securing
any such Financial Indebtedness becoming, or being capable of becoming,
enforceable, except, in each case, as would not, individually or in the
aggregate, have a Material Adverse Effect on Hummingbird.

 

  (r) Permits. Hummingbird and each of its subsidiaries has obtained and is in
compliance with all Permits, including Environmental Permits, required by
applicable Laws, necessary to conduct its current businesses as they are now
being conducted, other than where the absence of such Permits or the failure to
comply would not, individually or in the aggregate, have a Material Adverse
Effect on Hummingbird. No suspension or cancellation of any of the Permits is
pending or, to Hummingbird’s knowledge, threatened, which would have a Material
Adverse Effect on Hummingbird.

 

  (s) Pension and Employee Benefits.

(i) Hummingbird and each of its subsidiaries has complied, in all material
respects, with the terms of all agreements, health, welfare, supplemental
unemployment benefit, bonus, incentive compensation, profit sharing, deferred
compensation, stock purchase, stock appreciation rights, stock compensation,
disability, pension or retirement plans and other employee compensation or
benefit plans, policies or arrangements which are maintained by or binding upon
Hummingbird or such subsidiary or in respect of which Hummingbird or any of its
subsidiaries has any actual or potential liability (collectively, the

 

- 26 -



--------------------------------------------------------------------------------

 

“Hummingbird Plans”) and with all applicable Laws relating thereto.
Section 3.1(s) of the Disclosure Letter sets out a complete and accurate list of
all Hummingbird Plans.

(ii) All of the Hummingbird Plans are and have been (where required)
established, registered, qualified, invested and administered in all material
respects in accordance with all applicable Laws, and in all material respects in
accordance with their terms and the terms of agreements between Hummingbird
and/or any of its subsidiaries, as the case may be, and their respective
employees and former employees. To the knowledge of Hummingbird, no fact or
circumstance exists that could adversely affect the existing tax status of a
Hummingbird Plan.

(iii) All current obligations of Hummingbird or any of its subsidiaries
regarding the Hummingbird Plans have been satisfied in all material respects and
no Taxes are owing or exigible under any of the Hummingbird Plans except as
would not have a Material Adverse Effect on Hummingbird. All contributions or
premiums required to be made by Hummingbird or any of its subsidiaries, as the
case may be, under the terms of each Hummingbird Plan or by applicable Laws have
been made in a timely fashion in accordance with applicable Laws and the terms
of the Hummingbird Plans except as would not have a Material Adverse Effect on
Hummingbird.

(iv) Except as set out in Section 3.1(s) of the Disclosure Letter, none of the
Hummingbird Plans provides retirement benefits on a defined benefit basis.

(v) No Hummingbird Plan is subject to any pending investigation, examination or
other proceeding, action or claim initiated by any Governmental Entity, or by
any other party (other than routine claims for benefits), and, to the knowledge
of Hummingbird, there exists no state of facts which after notice or lapse of
time or both could reasonably be expected to give rise to any such
investigation, examination or other proceeding, action or claim or to affect the
registration or qualification of any Hummingbird Plan required to be registered
or qualified.

(vi) All liabilities of Hummingbird and each of its subsidiaries (whether
accrued, absolute, contingent or otherwise) related to the Hummingbird Plans
have been fully and accurately accrued and disclosed, and reported in accordance
with GAAP consistently applied in the Hummingbird Financial Statements. The
value of benefits that may be provided under any of the Hummingbird Plans will
not be calculated on the basis of the occurrence of the Transactions.

(vii) Neither Hummingbird nor any of its subsidiaries has any liability or
potential liability (including, but not limited to, withdrawal liability) with
respect to (A) any “employee pension benefit plan” (as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) that is or was subject to Section 302 of Title I of ERISA, Title IV
of ERISA or Section 412 of the Code, (B) any “multiemployer plan” (as such term
is defined in Section 3(37) of ERISA), (C) any employee benefit plan that

 

- 27 -



--------------------------------------------------------------------------------

provides health or life insurance benefits or other welfare-type benefits to
former employees, except as specifically required by law, or (D) any
nonqualified deferred compensation plan within the meaning of Section 409A(d)(1)
of the Code, except for severance provided under the employment agreements
listed in Section 3.1(t) of the Disclosure Letter or under employment agreements
that are not material to the business of Hummingbird.

(viii) Except as set out in Section 3.1(s) of the Disclosure Letter, neither
Hummingbird nor any of its subsidiaries has agreed or committed to institute any
plan, program, arrangement or agreement for the benefit of employees or former
employees of Hummingbird or its subsidiaries other than the Hummingbird Plans,
or to make any amendments to any of the Hummingbird Plans. Except as set out in
Section 3.1(s) of the Disclosure Letter, no Hummingbird Plan provides benefits
to any individual who is not an employee, officer or director of Hummingbird or
its subsidiaries, or the dependents or other beneficiaries of any such employee,
officer or director.

 

  (t) Employment Agreements and Collective Agreements. Except as set forth in
Section 3.1(t) of the Disclosure Letter, neither Hummingbird nor any of its
subsidiaries is a party to or bound or governed by:

(i) any employment, retention, change of control or other agreement with any
officer, employee, contractor, consultant or advisor whose base annual
compensation is at least $250,000;

(ii) any collective bargaining or union agreement or any actual or, to the
knowledge of Hummingbird, threatened application for certification or bargaining
rights in respect of Hummingbird or any of its subsidiaries;

(iii) any labour dispute, strike or lock-out relating to or involving any
employee of Hummingbird or any of its subsidiaries or has, in the 24 months
prior to date hereof, been a party to any such dispute, strike or lock-out; or

(iv) claims or, to the knowledge of Hummingbird, threatened claims arising out
of or in connection with employment by Hummingbird or any of its subsidiaries or
the termination thereof that exceed, in the aggregate, $250,000.

 

  (u) Compliance with Laws. Hummingbird and its subsidiaries are in compliance
with applicable Laws, other than non-compliance or violations which would,
individually or in the aggregate, not have a Material Adverse Effect on
Hummingbird.

 

  (v) Intellectual Property and Software.

(i) Section 3.1(v)(i) of the Disclosure Letter contains a complete and accurate
copy of Hummingbird’s current price book, which lists all material products and
services currently marketed by Hummingbird.

 

- 28 -



--------------------------------------------------------------------------------

(ii) Section 3.1(v)(ii) of the Disclosure Letter contains a complete and
accurate list of the following Owned Hummingbird IP: (A) all Domain Names,
(B) all registered Trademarks and material unregistered Trademarks; (C) all
Patents; and (D) all registered Copyrights, in each case listing, as applicable,
(1) the name of the applicant/registrant and current owner, (2) the jurisdiction
of the application/registration and (3) the application or registration number.
To the knowledge of Hummingbird, none of the material Owned Hummingbird IP is
invalid or unenforceable.

(iii) To the knowledge of Hummingbird, in each case in which Hummingbird or any
of its subsidiaries has acquired ownership of any registered Trademarks,
registered Copyrights or Patents included in the Owned Hummingbird IP from
another person, Hummingbird or its appropriate subsidiary has recorded or had
recorded such acquisition with the U.S. Patent and Trademark Office, the U.S.
Copyright Office, or their respective equivalents in the applicable
jurisdiction, in each case in accordance with all applicable Legal Requirements.

(iv) Section 3.1(v)(iv) of the Disclosure Letter contains a complete and
accurate list of all material Contracts (A) under which Hummingbird or any of
its subsidiaries uses or has the right to use any Licensed Hummingbird IP, other
than licenses and related services agreements for generally commercially
available software that is not distributed by Hummingbird or incorporated by
Hummingbird into any Hummingbird products (B) under which Hummingbird or any of
its subsidiaries has licensed to any other person the right to use or agreed to
transfer to any other person any of the Hummingbird IP, other than customer
licenses and other agreements entered into in the ordinary course of business,
or (C) which grant, or which may require Hummingbird or any of its subsidiaries
to grant, to others the right, whether contingent or otherwise, to use or access
any Hummingbird Source Code or which creates or governs any source code escrow
arrangement (such Contracts referred to in the foregoing clauses (A) and
(B) being referred to herein as the “Hummingbird IP Agreements”). Except as set
forth in Section 3.1(v)(iv) of the Disclosure Letter, neither Hummingbird nor
any of its subsidiaries has granted to any other person any material exclusive
license or other exclusive rights under any Hummingbird IP. To the knowledge of
Hummingbird, no third parties to the Hummingbird IP Agreements are in material
breach thereof. To the knowledge of Hummingbird, there are no material pending
disputes regarding the scope of such Hummingbird IP Agreements, performance
under the Hummingbird IP Agreements, or with respect to payments made or
received under such Hummingbird IP Agreements. To the knowledge of Hummingbird,
all Hummingbird IP Agreements are binding and are in full force and effect.

(v) To the knowledge of Hummingbird, the Owned Hummingbird IP, together with the
Licensed Hummingbird IP, is sufficient for the conduct of the business of
Hummingbird and its subsidiaries as currently conducted.

(vi) Hummingbird and its subsidiaries own all right, title and interest in the
Owned Hummingbird IP, free and clear of all material Liens other than
(A) encumbrances, restrictions or other obligations arising under any of the

 

- 29 -



--------------------------------------------------------------------------------

Hummingbird IP Agreements and (B) non-exclusive licenses granted by Hummingbird
and its subsidiaries in the ordinary course of business.

(vii) Hummingbird and each of its subsidiaries have taken reasonable and
appropriate steps to protect and preserve the confidentiality of the trade
secrets that comprise any part of the Hummingbird IP and, to the knowledge of
Hummingbird, there has been no material unauthorized use, disclosure or
infringement of any such trade secrets by any person. Hummingbird and its
subsidiaries have a policy requiring all employees, consultants and contractors
to execute confidentiality and invention assignment agreements substantially in
Hummingbird’s standard form previously provided to Parent. Except as discussed
in Section 3.1(v)(vii) of the Disclosure Letter, Hummingbird and its
subsidiaries have obtained from all persons (including employees, consultants
and contractors) who have created any material portion of, or otherwise who
would have any material rights in or to, the Owned Hummingbird IP valid and
enforceable written assignments of any such work, invention, improvement or
other rights in favour of Hummingbird and its subsidiaries.

(viii) To the knowledge of Hummingbird, none of the products or services of
Hummingbird or any of its subsidiaries nor any other aspect of the conduct of
Hummingbird’s or its subsidiaries’ respective businesses has infringed upon or
otherwise violated, or is infringing upon or otherwise violating, in any respect
the Intellectual Property Rights of any third party. To the knowledge of
Hummingbird, no third party is infringing upon in any material respect any Owned
Hummingbird IP.

(ix) Other than as disclosed in Section 3.1(j) of the Disclosure Letter, there
is no suit, claim, action, investigation or proceeding made, conducted or
brought by any third party that has been served upon or, to the knowledge of
Hummingbird, filed or threatened with respect to, and Hummingbird has not been
notified in writing of, any alleged infringement or other violation in any
material respect by Hummingbird or any of its subsidiaries of any Intellectual
Property Rights of any third party. Other than as disclosed in Section 3.1(j) of
the Disclosure Letter, to the knowledge of Hummingbird, there is no pending or
threatened claim challenging the validity or enforceability of, or contesting
Hummingbird’s or any of its subsidiaries’ ownership of or other rights with
respect to any of the Hummingbird IP. Hummingbird and its subsidiaries are not
subject to any Order of any Governmental Entity that restricts or impairs the
use of any Hummingbird IP. ‘

(x) Except as set forth in Section 3.1(v)(x) of the Disclosure Letter, the
execution and delivery of this Agreement and the consummation of the
Transactions will not result in (A) any right of termination of cancellation
under any Hummingbird IP Agreement or any loss of rights in or to any
Hummingbird IP that is material to the business of Hummingbird and its
subsidiaries as currently conducted or (B) after consummation of the
Transactions, Parent or any of its subsidiaries being required, under the terms
of any agreement to which Hummingbird or any of its subsidiaries is a party, to
grant any third party any

 

- 30 -



--------------------------------------------------------------------------------

license or other rights in or to any of Parent’s or any of its subsidiaries’
Intellectual Property Rights.

(xi) Except as specified in Section 3.1(v)(xi) of the Disclosure Letter, no
Hummingbird product (including any Hummingbird product currently under
development) contains or is distributed with any code that is, in whole or in
part, subject to the provisions of any license to software that is made
generally available to the public without requiring payment of fees or royalties
(including without limitation any obligation or condition under any “open
source” license such as, without limitation, the GNU General Public License, GNU
Lesser General Public License, Mozilla Public License or BSD licenses)
(“Publicly Available Software”). No Hummingbird product is subject to any
license terms that require, or condition the use or distribution of such
Hummingbird product on, the disclosure, licensing or distribution of any source
code for any portion of such Hummingbird product.

(xii) To the knowledge of Hummingbird, no condition has occurred that would be
sufficient to entitle the beneficiary under any source code escrow arrangement
to require release of any Hummingbird Source Code. The consummation of the
Transactions will not constitute a condition sufficient to entitle the
beneficiary under any source code escrow arrangement to require release of any
Hummingbird Source Code for any current Hummingbird product, nor to the
knowledge of Hummingbird, that would require release of any source code for any
former Hummingbird product.

(xiii) Hummingbird’s and its subsidiaries’ collection and dissemination of
personal customer information in connection with their respective businesses has
been conducted in all material respects in accordance with applicable privacy
policies published or otherwise adopted by Hummingbird and its subsidiaries and
any applicable Legal Requirements.

(xiv) There are no currently pending or, to Hummingbird’s knowledge, threatened
warranty claims with respect to any Hummingbird product. Section 3.1(v)(xiv) of
the Disclosure Letter contains copies of the terms of Hummingbird’s and its
subsidiaries’ current forms of standard product warranties. Except as set forth
in Section 3.1(v)(xiv) of the Disclosure Letter, Hummingbird and its
subsidiaries have made no express warranties with respect to any Hummingbird
products other than such standard product warranties. There are no written
notices by any Government Entity or any product testing laboratory stating that
any product of Hummingbird and its subsidiaries is unsafe or fails to meet any
standards promulgated by such Governmental Entity or testing laboratory.

(xv) There are no currently pending or, to Hummingbird’s knowledge, threatened
warranty or other claims with respect to services provided by Hummingbird or any
of its subsidiaries to any Person (“Services”).

 

  (w)

Insurance. Hummingbird and its subsidiaries have policies of insurance with
responsible insurers in full force and effect naming Hummingbird and its

 

- 31 -



--------------------------------------------------------------------------------

 

subsidiaries, as applicable, as insured which provide coverage on a basis that
is customary in the industries in which it and they participate and that, having
regard to the nature of their risk, are reasonable. Hummingbird and its
subsidiaries have such policies of insurance as are listed in Section 3.1(w) of
the Disclosure Letter, and Hummingbird is in compliance with all requirements
with respect thereto.

 

  (x) Corrupt Practices Legislation. There have been no actions taken by or, to
the knowledge of Hummingbird, on behalf of Hummingbird or its subsidiaries that
would cause Hummingbird to be in violation of the Foreign Corrupt Practices Act
of the United States of America or the Corruption of Foreign Public Officials
Act (Canada).

 

  (y) Brokers and Advisors. Except for Lehman Brothers and Bane of America
Securities LLC, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission from, or to the reimbursement of
any of its expenses by, Hummingbird in connection with this Agreement or the
Plan of Arrangement. Hummingbird has provided to Parent a correct and complete
copy of all agreements relating to the arrangements between it and its financial
advisors which are in effect at the date hereof.

 

  (z) Investment Canada Act. Neither Hummingbird nor any of its subsidiaries is
engaged in a “cultural business” for purposes of subsection 14.1(5) of the
Investment Canada Act (Canada).

 

  (aa) No “Collateral Benefit” Under Ontario Rule. No related party of
Hummingbird (within the meaning of Ontario Securities Commission Rule 61-501 –
Insider Bids, Issuer Bids, Business Combination and Related Party Transactions)
together with its associated entities, beneficially owns or exercises control or
direction over 1% or more of the outstanding Hummingbird Shares, except for
related parties who will not receive a “collateral benefit” (within the meaning
of such Rule) from Hummingbird or any of its subsidiaries as a consequence of
the Transactions.

 

  (bb) Books and Records. The financial books, records and accounts of
Hummingbird and its subsidiaries in all material respects (i) have been
maintained in accordance with good business practices on a basis consistent with
prior years, (ii) are stated in reasonable detail and accurately and fairly
reflect the material transactions and dispositions of the assets of Hummingbird
and its subsidiaries and (iii) accurately and fairly reflect the basis for the
Hummingbird Financial Statements. Hummingbird has devised and maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; and (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP. Hummingbird’s and
its subsidiaries’ corporate records and minute books have been maintained in
compliance in all material respects with applicable Laws and are complete and
accurate in all material respects.

 

- 32 -



--------------------------------------------------------------------------------

  (cc) Restrictions on Business Activities. There is no agreement, judgment,
injunction, order or decree binding upon Hummingbird or any of its subsidiaries
that has or could have the effect of prohibiting, restricting or impairing any
business practices of Hummingbird or such subsidiary, except as would not have a
Material Adverse Effect on Hummingbird.

 

  (dd) Disclosure/Internal Controls. Hummingbird has designed disclosure
controls and procedures to ensure that material information relating to
Hummingbird, including its subsidiaries, is made known to the management of
Hummingbird by others within those entities. With respect to Hummingbird’s most
recent annual report on Form 40-F, Hummingbird’s principal executive officer and
its principal financial officer have disclosed, based on their most recent
evaluation, to Hummingbird’s auditors (i) all significant deficiencies in the
design or operation of the internal controls that are reasonably likely to
adversely affect Hummingbird’s ability to record, process, summarize and report
financial data and have identified for Hummingbird’s auditors any material
weakness in internal controls, and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in
Hummingbird’s internal controls.

 

  (ee) Cash. On March 31, 2006, Hummingbird and its subsidiaries had not less
than $94 million of consolidated cash (as defined by GAAP).

 

  (ff) Hummingbird Stock Option Plan. Since the original date of adoption by
Hummingbird of its 1996 Stock Option Plan, there has not been a “Triggering
Event” (as such term is defined in the Hummingbird Stock Option Plan), other
than any Triggering Event resulting from the Open Text Offer.

 

  (gg) Financial Institution. Hummingbird is not a “financial institution” for
the purpose of Section 142.2 of the Tax Act.

 

3.2 Survival of Representations and Warranties

The representations and warranties of Hummingbird contained in this Agreement
shall survive, and shall not be affected by, any investigation of the subject
matter thereof by Parent, Acquisition Sub or any affiliate thereof or by any
representative of any of the foregoing, or any knowledge of any such person with
respect thereto. The representations and warranties of Hummingbird contained in
this Agreement shall expire and be terminated on the earlier of the Effective
Date and the date on which this Agreement is terminated in accordance with its
terms.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PARENT,

HOLDCO AND ACQUISITION SUB

 

4.1 Representations and Warranties

Parent and Acquisition Sub hereby represent and warrant to and in favour of
Hummingbird as follows and acknowledge that Hummingbird is relying upon such
representations and warranties in connection with the entering into of this
Agreement:

 

  (a) Organization and Qualification. Each of Parent and Acquisition Sub is a
corporation duly incorporated or an entity duly created, validly existing and in
good standing under the laws of its jurisdiction of incorporation, continuance
or creation and has the requisite corporate or other power and authority to own
its properties as now owned and to carry on its business as it is now being
conducted.

 

- 33 -



--------------------------------------------------------------------------------

  (b) Authority Relative to this Agreement. Each of Parent and Acquisition Sub
has the requisite corporate authority to enter into this Agreement and to carry
out its obligations hereunder and to fulfill its obligations under the
Arrangement. The execution, delivery and performance of this Agreement and the
completion of the Plan of Arrangement by each of Parent and Acquisition Sub
contemplated hereby have been duly authorized by the Board of Directors or
equivalent governing body of each of Parent and Acquisition Sub and no other
corporate proceedings on the part of Parent and Acquisition Sub are necessary to
authorize the execution and delivery by it of this Agreement or the making or
completion of the Plan of Arrangement. This Agreement has been duly executed and
delivered by each of Parent and Acquisition Sub and constitutes a legal, valid
and binding obligation of each of Parent and Acquisition Sub enforceable against
it in accordance with its terms, subject to the qualification that such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting rights of creditors and
that equitable remedies, including specific performance, are discretionary and
may not be ordered.

 

  (c) No Violations.

(i) Neither the execution and delivery of this Agreement by each of Parent and
Acquisition Sub nor the completion of the Arrangement nor compliance by each of
Parent and Acquisition Sub with any of the provisions hereof will violate,
conflict with, or result in a breach of any provision of, require any consent,
approval or notice under, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under (A) the
respective articles or by-laws or other comparable organizational documents of
each of Parent and Acquisition Sub or (B) any material contract or other
instrument or obligation to which Parent and Acquisition Sub is a party or to
which it, or any of its properties or assets, may be subject or by which Parent
or Acquisition Sub is bound (except, in the case of each of clauses (A) and
(B) above, for such violations, conflicts, breaches, defaults, terminations or
accelerations, or any consents, approvals or notices which, if not given or
received, would not, in each case, individually or in the aggregate, materially
adversely affect the ability of any of Parent or Acquisition Sub to perform its
obligations under this Agreement).

(ii) Subject to obtaining the Regulatory Approvals and other than in connection
with or in compliance with the provisions of applicable corporate, competition,
antitrust and securities Laws, (A) there is no legal impediment to the
completion of the Plan of Arrangement by Parent or Acquisition Sub, and (B) no
filing or registration with, or authorization, consent or approval of, any
Governmental Entity is required of Parent or Acquisition Sub in connection with
completion of the Plan of Arrangement, except for such filings or registrations
which, if not made, or for such authorizations, consents or approvals which, if
not

 

- 34 -



--------------------------------------------------------------------------------

received, would not prevent or materially delay the making and completion of the
Plan of Arrangement by Parent or Acquisition Sub.

 

  (d) Commitment Letters. Parent has delivered to Hummingbird a true and
complete copy of a fully executed commitment letter from Royal Bank of Canada
(the “Commitment Letter”) which, together with the loans, if any, from Lender
Sub referred to in Section 2.3 of the Plan of Arrangement and a direct or
indirect equity investment by Parent, will provide sufficient funds to permit
Acquisition Sub, subject to the satisfaction of all relevant conditions set
forth in this Agreement, to pay the Purchase Price in respect of, in reliance on
the representations and warranties of Hummingbird regarding, each of the
outstanding Hummingbird Shares.

 

  (e) Litigation. There is no litigation pending or, to the knowledge of P.
Thomas Jenkins and John Shackleton of Parent, threatened against Parent or
Acquisition Sub that, if determined adversely to Parent or Acquisition Sub,
would materially adversely affect the ability of Parent or Acquisition Sub to
consummate the Transactions.

 

4.2 Survival of Representations and Warranties

The representations and warranties of Parent and Acquisition Sub contained in
this Agreement shall expire and be terminated on the earlier of the Effective
Date and the date on which this Agreement is terminated in accordance with its
terms.

ARTICLE 5

COVENANTS

 

5.1 Covenants of Hummingbird Regarding the Conduct of Business

Hummingbird covenants and agrees that, during the period from the date of this
Agreement until the earlier of the Effective Date and the time that this
Agreement is terminated in accordance with its terms, unless Parent shall
otherwise consent in writing (which consent shall not be unreasonably withheld
or delayed) or as is otherwise expressly permitted or specifically contemplated
by this Agreement or as is set forth in Section 5.1 of the Disclosure Letter:

 

  (a) the business of Hummingbird and its subsidiaries shall be conducted only,
and Hummingbird and its subsidiaries shall not take any action except, in the
usual and ordinary course of business consistent with past practice, and
Hummingbird shall use all commercially reasonable efforts to maintain and
preserve its and its subsidiaries’ business organization, assets, customers,
employees, goodwill and business relationships and, without limiting the
generality of the foregoing, neither Hummingbird nor any of its subsidiaries
shall manage accounts receivable other than in the ordinary course of business
in a manner comparable to the management of accounts receivable in the 12 months
preceding the date hereof;

 

  (b)

Hummingbird shall not, and shall not permit any of its subsidiaries to, directly
or indirectly: (i) amend its articles, charter or by-laws or other comparable

 

- 35 -



--------------------------------------------------------------------------------

 

organizational documents; (ii) declare, set aside or pay any dividend or other
distribution or payment (whether in cash, shares or property) in respect of the
Hummingbird Shares owned by any person or the securities’ of any subsidiary
owned by a person other than Hummingbird or a subsidiary of Hummingbird;
(iii) issue, grant, sell, encumber or pledge or authorize or agree to issue,
grant, sell, encumber or pledge any shares of Hummingbird or its subsidiaries,
or securities convertible into or exchangeable or exercisable for, or otherwise
evidencing a right to acquire, shares of Hummingbird or its subsidiaries or any
other ownership interest (including any phantom interest or other right linked
to any shares of Hummingbird or its subsidiaries in any manner), other than
(A) the issuance of Hummingbird Shares issuable pursuant to the terms of the
Hummingbird Options that are outstanding as of the date of this Agreement, or
(B) transactions between two or more Hummingbird wholly-owned subsidiaries or
between Hummingbird and a Hummingbird wholly-owned subsidiary; (iv) redeem,
purchase or otherwise acquire any of its outstanding securities, other than in
transactions between two or more Hummingbird wholly-owned subsidiaries or
between Hummingbird and a Hummingbird wholly-owned subsidiary; (v) amend the
terms of any of its securities or reclassify, combine, split or subdivide any of
its securities; (vi) adopt a plan of liquidation or resolution providing for the
liquidation or dissolution of Hummingbird or any of its subsidiaries, or
undertake any merger, consolidation or a reorganization of Hummingbird or any of
its subsidiaries except as such plans have been explicitly set forth in this
Agreement; (vii) amend its accounting policies or adopt new accounting policies,
in each case except as required in accordance with GAAP; (viii) make any
material Tax election or settle or compromise any material Tax liability; or
(ix) enter into, modify or terminate any Contract with respect to any of the
foregoing;

 

  (c) Hummingbird shall promptly notify Parent in writing of any circumstance or
development that has had or would have a Material Adverse Effect on Hummingbird
or any change in any material fact set forth in the Disclosure Letter;

 

  (d)

Hummingbird shall not, and shall not permit any of its subsidiaries to, directly
or indirectly: (i) except sales of inventory or obsolete items in the ordinary
course of business consistent with past practice, sell, pledge, lease, dispose
of or encumber any assets of Hummingbird or of any subsidiary; (ii) acquire (by
merger, amalgamation, consolidation or acquisition of shares or assets) any
corporation, partnership or other business organization or division thereof, or
make any investment either by the purchase of securities or contributions of
capital (other than to wholly-owned subsidiaries), (iii) acquire any material
property or assets of any other person except for purchases of inventory in the
ordinary course of business; (iv) other than loans between one or more of
Hummingbird and its wholly-owned subsidiaries for purposes of funding Lender Sub
for purposes of this Agreement, incur any indebtedness for borrowed money or for
any other liability or obligation of a financial nature or issue any debt
securities or assume, guarantee, endorse or otherwise as an accommodation become
responsible for the obligations of any other person, or make any loans or
advances except for intercompany loans and borrowings under existing credit
facilities, in each case in

 

- 36 -



--------------------------------------------------------------------------------

 

the ordinary course and consistent with past practices; (v) pay, discharge or
satisfy any claims, liabilities or obligations other than the payment, discharge
or satisfaction of liabilities reflected or reserved against in the Hummingbird
Financial Statements or made in the ordinary course of business consistent with
past practice; (vi) waive, release, grant or transfer any rights of material
value; (vii) without the approval in writing by Parent, such approval not to be
unreasonably withheld or delayed, make or commit to make capital expenditures
that are, in the aggregate, in excess of $600,000; (viii) take any action or
make any change with respect to accounting policies or procedures, other than
actions or changes required by GAAP or by applicable Law or as set forth in the
Hummingbird Financial Statements; (ix) take any action that would cause any of
the representations or warranties set forth in Article 3 to be untrue as of the
date of this Agreement or as of the Effective Time; or (x) authorize or propose
any of the foregoing, or enter into or modify any Contract to do any of the
foregoing;

 

  (e) Hummingbird shall not, and shall not permit any of its subsidiaries to,
directly or indirectly, enter into, terminate or modify any Material Contract
(including Material Contracts listed or referred to in the Disclosure Letter)
outside the ordinary course of business consistent with past practice, provided
that the restrictions in this Section 5.1(e) shall not apply to entering into,
modifying or terminating Material Contracts: (i) that do not involve the receipt
or payment by Hummingbird or any of its subsidiaries of more than $500,000, in
the aggregate, over the remaining life of the contract, or (ii) that have a term
of less than 24 months and are terminable by Hummingbird or its subsidiaries on
notice of six months or less (both prior to and following any such
modification);

 

  (f) neither Hummingbird nor any of its subsidiaries shall orally or in writing
(i) grant to any officer, director or employee of Hummingbird or any of its
subsidiaries an increase in compensation in any form, except in the ordinary
course of business and upon receipt of approval in writing by the Parent, such
approval not to be unreasonably withheld or delayed, (ii) grant any general
salary increase, (iii) commit to or make any loan to any officer, director or
employee of Hummingbird or any of its subsidiaries, (iv) take any action with
respect to the grant of any bonus or similar payment or benefit to, or the grant
of any severance, retention, retirement, change of control or termination pay to
or, except in connection with new hires of employees who are not officers or
directors of Hummingbird or any of its subsidiaries in the ordinary course of
business, the entering into of any employment agreement with any officer,
director or employee of Hummingbird or any of its subsidiaries (other than as
required by applicable Law or employment agreements, or severance plans,
agreements or arrangements in existence on May 25,2006), (v) increase any
benefits payable under its current severance, change of control or termination
pay policies, or (vi) adopt or amend in any material respect or make any
voluntary contribution to any Hummingbird Plan;

 

  (g)

Hummingbird shall not, and shall not permit any of its subsidiaries to, hire any
employee except for (i) the replacement of any current employee whose employment
with Hummingbird or any subsidiary is terminated or resigns for any reason (with
such replacement employee receiving substantially similar or lesser

 

- 37 -



--------------------------------------------------------------------------------

 

compensation and benefits as such terminated or resigned employee) and (ii) with
approval in writing by Parent, such approval not to be unreasonably withheld or
delayed, a new employee who does not replace any current employee pursuant to
clause (i) above (A) whose annual noncontingent cash compensation and annual
target commission payments does not exceed, in the aggregate, $250,000 and
(B) whose annual noncontingent cash compensation and annual target commission or
bonus payments, when aggregated with the annual noncontingent cash compensation
and annual target commission or bonus payments of all other such new employees,
does not exceed $2,000,000;

 

  (h) Hummingbird shall, whether through its Board of Directors or otherwise,
facilitate as necessary the acceleration of the vesting of any unvested
Hummingbird Options under the Hummingbird Stock Option Plan but shall not
otherwise amend, vary or modify the Hummingbird Stock Option Plan or any
Hummingbird Options;

 

  (i) Hummingbird shall not, and shall not permit any of its subsidiaries to,
settle or compromise (i) any material action, claim or proceeding brought
against it and/or any of its subsidiaries, except with respect to such
settlements and compromises that do not, in the aggregate, oblige Hummingbird
and its subsidiaries to make cash payments exceeding $1,000,000; or (ii) any
action, claim or proceeding brought by any present, former or purported holder
of its securities or any other person in connection with the transactions
contemplated by this Agreement or the Arrangement;

 

  (j) Hummingbird shall use its commercially reasonable efforts to cause the
current insurance (or re-insurance) policies maintained by Hummingbird or any of
its subsidiaries, including directors’ and officers’ insurance, not to be
cancelled or terminated or any of the coverage thereunder to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement
policies underwritten by insurance or re-insurance companies of nationally
recognized standing having comparable deductions and providing coverage similar
to or greater than the coverage under the cancelled, terminated or lapsed
policies for substantially similar premiums are in full force and effect;
provided that none of Hummingbird or any of its subsidiaries shall obtain or
renew any insurance (or re-insurance) policy for a term exceeding 12 months from
the date hereof;

 

  (k) Hummingbird shall not approve, adopt or implement a shareholder rights
plan or similar poison pill arrangement; and

 

  (1) Hummingbird shall provide to Parent, as soon as practicable, but in no
event later than the 14th day following the end of each calendar month, a
calculation of the amount of cash of Lender Sub and the additional aggregate
amount of cash of Hummingbird and its subsidiaries, in each case as of the end
of such month.

 

5.2 Covenants of Hummingbird Regarding the Performance of Obligations

Subject to Section 7.1, Hummingbird shall and shall cause its subsidiaries to
perform all obligations required or desirable to be performed by Hummingbird or
any of its subsidiaries

 

- 38 -



--------------------------------------------------------------------------------

under this Agreement, co-operate with Parent in connection therewith, in order
to consummate and make effective, as soon as reasonably practicable, the
Arrangement and, without limiting the generality of the foregoing, Hummingbird
shall and, where appropriate, shall cause its subsidiaries to:

 

  (a) subject to Section 2.5, carry out the terms of the Interim Order and the
Final Order applicable to it and use commercially reasonable efforts to comply
promptly with all requirements which applicable Law may impose on Hummingbird or
its subsidiaries with respect to the Arrangement;

 

  (b) apply for and use all commercially reasonable efforts to obtain all
Regulatory Approvals relating to Hummingbird or any of its subsidiaries which
are required in order to consummate the Arrangement under this Agreement and, in
doing so, keep Parent reasonably informed as to the status of the proceedings
related to obtaining the Regulatory Approvals, including providing Parent with
copies of all related applications and notifications excluding any part thereof
constituting confidential information, in draft form, in order for Parent to
provide its comments thereon; provided that Hummingbird shall not make any
commitments, provide any undertakings or assume any obligations, in each case
that are or could reasonably be expected to be material to Hummingbird or Parent
without the prior written consent of Parent, which shall not be unreasonably
withheld or delayed;

 

  (c) subject to the approval of the Arrangement Resolution at the Meeting in
accordance with the provisions of the Interim Order, (i) it will as soon as
practicable thereafter, file, proceed with and diligently pursue an application
for the Final Order in cooperation with Parent and Acquisition Sub and, in
applying for the Final Order, it will seek to cause the terms thereof to be
consistent with the provisions of this Agreement and will oppose any proposal
from any party that the Final Order contain any provision inconsistent with this
Agreement, and (ii) if at any time after the issuance of the Final Order and
prior to the Effective Date, Hummingbird is required by the terms of the Final
Order or by Law to return to Court with respect to the Final Order, it shall do
so after notice to, and in consultation and cooperation with, Parent and
Acquisition Sub;

 

  (d) furnish promptly to Parent and Acquisition Sub a copy of each notice,
report, schedule or other document or communication delivered or filed by
Hummingbird in connection with the Arrangement or the Interim Order or the
Meeting with any Governmental Entity in connection with, or in any way
affecting, the transactions contemplated herein;

 

  (e) defend all lawsuits or other legal, regulatory or other proceedings
against Hummingbird challenging or affecting this Agreement or the making or
completion of the Arrangement;

 

  (f) use commercially reasonable efforts to assist in effecting the
resignations of the Hummingbird directors and cause them to be replaced as of
the Effective Date by persons nominated by Parent;

 

- 39 -



--------------------------------------------------------------------------------

  (g) use commercially reasonable efforts to: (i) assist Parent in obtaining all
Regulatory Approvals referred to in Section 5.3(l)(a); (ii) obtain all necessary
or desirable consents, waivers or approvals under Material Contracts; provided
that Hummingbird and its subsidiaries shall not, without the prior written
consent of Parent (not to be unreasonably withheld or delayed), pay or commit to
pay any money or issue or commit to issue any guarantee of any obligations in
connection with Hummingbird obtaining such consents, waivers or approvals; and
(iii) give all necessary or desirable notices under Material Contracts;

 

  (h) provide, on a timely basis, all reasonable cooperation in connection with
the arrangement of any financing as may be reasonably requested by Parent,
including (i) participation in meetings and due diligence sessions upon
reasonable notice, (ii) furnishing Parent and its financing sources with
historical financial and other pertinent information regarding Hummingbird and
is subsidiaries as may be reasonably requested by Parent, including historical
financial statements and financial data, (iii) providing Parent with historical
financial data to be used by Parent in connection with its financing of the
Transactions, (iv) providing and executing documents as may be reasonably
requested by Parent, and (v) reasonably facilitating the provision and
registration of security and pledge of collateral (including, without
limitation, facilitating or obtaining any title policies or surveys, removing
liens or encumbrances and providing affidavits, indemnity or other assurance
reasonably requested); provided that (A) none of Hummingbird or any subsidiary
shall be required to pay any commitment or other similar fee or incur any other
liability in connection with any such financing prior to the Effective Time and
(B) nothing in this Section 5.2(h) shall be deemed to govern the matters covered
by Section 5.2(i);

 

  (i) provide, on a timely basis, all reasonable cooperation in connection with
any dealings by Parent with any Canadian Tax authority or Canadian Governmental
Entity with oversight of any Canadian Tax matters concerning any element of the
Transactions (including, without limitation, any element that may be effected
after the Effective Time by Parent) as may be requested by Parent, including
(i) participation in meetings, (ii) furnishing Parent (or the relevant
Governmental Entity) with historical financial and other pertinent information
regarding Hummingbird and its subsidiaries as may be reasonably requested by
Parent and (iii) if required, providing and executing an advance income tax
ruling request and documents related thereto; provided that Parent covenants and
agrees that no advance income tax ruling request or other submissions of any
kind shall be made to the Canada Revenue Agency or any other Canadian Tax
Authority or Canadian Governmental Entity with respect to Canadian Tax matters
that identify or relate to Hummingbird or any of its subsidiaries in any way
without Hummingbird’s prior written consent, such consent not to be unreasonably
withheld, delayed or conditioned;

 

  (j) provide or cause to be provided to Parent from time to time all proxy
return information and dissent notices with respect to the Meeting on a timely
basis;

 

  (k)

provide lists of Hummingbird Shareholders prepared by its transfer agent and a
list of holders of Hummingbird Options (with full particulars as to the
purchase,

 

- 40 -



--------------------------------------------------------------------------------

 

exercise or conversion price, vesting and expiry date) as well as a security
position listing from each depositary, including The Canadian Depositary for
Securities Limited, and deliver any such lists to Parent promptly following the
date hereof and promptly deliver to Parent upon demand thereafter supplemental
lists setting out changes thereto; and

 

  (1) subject to applicable Laws,

(i) effect such reorganizations of its business, operations and assets or such
other transactions as Parent may request, acting reasonably (each a
“Pre-Acquisition Reorganization”) and co-operate with Parent and its advisors in
order to determine the nature of the Pre-Acquisition Reorganizations that might
be undertaken and the manner in which they might most effectively be undertaken;
provided that the Pre-Acquisition Reorganizations are not prejudicial or
potentially prejudicial to Hummingbird or the Hummingbird Shareholders, or would
not impede or materially delay the completion of the Transactions. Parent shall
provide written notice to Hummingbird of any proposed Pre-Acquisition
Reorganization at least ten business days prior to the Effective Time. Upon
receipt of such notice, Parent and Hummingbird shall, if Hummingbird is required
to do so pursuant to the immediately preceding sentence, work co-operatively and
use commercially reasonable efforts to prepare prior to the Effective Time all
documentation necessary and do all such other acts and things as are necessary
to give effect to such Pre-Acquisition Reorganization. If Parent does not
acquire all of the Hummingbird Shares, Parent shall promptly reimburse
Hummingbird for all reasonable costs and expenses, including reasonable legal
fees and disbursements, incurred in connection with any proposed Pre-Acquisition
Reorganization,

(ii) assist Parent in developing the detailed operating, staffing, financial and
other business models for Hummingbird’s consolidated business in order to
facilitate prompt implementation of such models following the Effective Time,

(iii) not take material action inconsistent with such models except where
necessary, in the opinion of Hummingbird, to avoid prejudice to it or the
Hummingbird Shareholders or to avoid impeding or materially delaying the
completion of the transactions contemplated hereby, and

(iv) at the request of Parent made at any time following the expiration or
termination of the waiting or review period under the HSR Act, the Competition
Act (Canada), the Investment Canada Act (Canada) or under any other anti-trust,
competition or merger-review Law, commence implementation of such models at
Parent’s expense to the extent that such implementation would not, in the
opinion of Hummingbird, prejudice it or the Hummingbird Shareholders, or impede
or materially delay the completion of the transactions contemplated hereby,
provided that in no event shall Hummingbird be obligated to terminate any
employees.

 

- 41 -



--------------------------------------------------------------------------------

5.3 Covenants of Parent Regarding the Performance of Obligations

(1) Parent shall, and shall cause its subsidiaries to, perform all obligations
required or desirable to be performed by Parent or any of its subsidiaries under
this Agreement, co-operate with Hummingbird in connection therewith, in order to
consummate and make effective, as soon as reasonably practicable, the
Arrangement and, without limiting the generality of the foregoing, Parent shall
and where appropriate shall cause its subsidiaries to:

 

  (a) apply for and use all commercially reasonable efforts to obtain all
Regulatory Approvals relating to Parent or any of its subsidiaries which are
required in order to consummate the Arrangement under this Agreement and, in
doing so, keep Hummingbird reasonably informed as to the status of the
proceedings related to obtaining the Regulatory Approvals, including providing
Hummingbird with copies of all related applications and notifications excluding
any part thereof constituting confidential and/or privileged information, in
draft form, in order for Hummingbird to provide its reasonable comments thereon;
provided that, for greater certainty, nothing contained in this Agreement shall
restrict or limit Parent from making such commitments or providing such
undertakings or assuming such obligations as it considers, in its sole
discretion, necessary or desirable in order to obtain the Regulatory Approvals
or any other sanctions, rulings, consents, orders, exemptions, permits and other
approvals required by applicable antitrust or competition Law; provided further
that nothing herein shall require Parent to make any such commitments, provide
any such undertakings or assume any such obligations;

 

  (b) use commercially reasonable efforts to: (i) assist Hummingbird in
obtaining the Regulatory Approvals referred to in Section 5.2(b); and
(ii) assist Hummingbird in obtaining all consents, waivers or approvals that
Hummingbird is to use commercially reasonable efforts to obtain pursuant to
Section 5.2(g), provided that Parent shall not be obligated to pay any fees or
guarantee any obligations in connection with Hummingbird obtaining such
consents, waivers or approvals;

 

  (c) furnish promptly to Hummingbird a copy of each notice, report, schedule or
other document or communication delivered or filed by Parent in connection with
the Arrangement or the Interim Order or the Meeting with any Governmental Entity
in connection with, or in any way affecting, the transactions contemplated
herein excluding any part thereof constituting confidential and/or privileged
information;

 

  (d) defend all lawsuits or other legal, regulatory or other proceedings
against Parent challenging or affecting this Agreement or the making or
completion of the Arrangement;

 

  (e) without the consent of Hummingbird, which shall not be unreasonably
withheld or delayed, not amend the agreement among Parent, Acquisition Sub and
Fred Sorkin (as a Hummingbird shareholder) or the agreement among Parent,
Acquisition Sub and Alan Barry Litwin (as a Hummingbird shareholder), in each
case providing for, among other things, the Hummingbird shareholder voting in
favour of the Plan of Arrangement at the Meeting; and

 

- 42 -



--------------------------------------------------------------------------------

(2) Each of Parent and Acquisition Sub shall use commercially reasonable efforts
to ensure that Acquisition Sub has funds in an amount not less than the Maximum
Cash Amount to be deposited with the Depositary no later than immediately prior
to the Effective Time.

(3) Parent shall cause the Open Text Offer to expire in accordance with its
terms, and shall cause the conditions in the Open Text Offer to not be amended
or waived, provided that: (a) this Agreement has not been terminated for any
reason; (b) there has been no breach of or failure to perform any
representation, warranty, covenant or agreement on the part of Hummingbird set
forth in this Agreement, and no such representation and warranty shall have
become untrue after the date of this Agreement, such that Section 6.2(a) or
6.2(b) would not be satisfied on the date of expiry of the Open Text Offer.

 

5.4 Mutual Covenants

Each of the Parties covenants and agrees that, except as contemplated in this
Agreement, during the period from the date of this Agreement until the earlier
of the Effective Time and the time that this Agreement is terminated in
accordance with its terms:

 

  (a) subject to the limitations set forth in Sections 5.2 and 5.3, it shall,
and shall cause its subsidiaries to, use all commercially reasonable efforts to
satisfy (or cause the satisfaction of) the conditions precedent to its
obligations hereunder as set forth in Article 6 to the extent the same is within
its control and to take, or cause to be taken, all other action and to do, or
cause to be done, all other things necessary, proper or advisable under all
applicable Laws to complete the Plan of Arrangement, including using its
commercially reasonable efforts to, subject to the limitations set forth in
Sections 5.2 and 5.3: (i) obtain all Regulatory Approvals required to be
obtained by it; (ii) effect all necessary registrations, filings and submissions
of information requested by Governmental Entities required to be effected by it
in connection with the Plan of Arrangement; (iii) oppose, lift or rescind any
injunction or restraining order against it or other order or action against it
seeking to stop, or otherwise adversely affecting its ability to make and
complete, the Plan of Arrangement; (iv) co-operate with the other Party in
connection with the performance by it and its subsidiaries of their obligations
hereunder; (v) co-operate with the other Party to enable Parent to satisfy the
conditions set out in the Commitment Letter, including by providing Parent with
cash flow and other financial information on a legal entity basis with respect
to subsidiaries of Hummingbird and by taking such actions to facilitate the
provision of security relating to the loans described in the Commitment Letter;
and

 

  (b) it shall not take any action or refrain from taking any commercially
reasonable action which is inconsistent with this Agreement, including, without
limitation, purporting to terminate this Agreement other than in accordance with
Section 8.2(1), or which could reasonably be expected to impede the consummation
of the transactions contemplated by this Agreement.

 

5.5 Cash; Accounts Payable and Accounts Receivable

(1) Hummingbird agrees that it shall use its commercially reasonable efforts to
ensure that Lender Sub shall have such amount of cash of Hummingbird or its
subsidiaries that Parent

 

- 43 -



--------------------------------------------------------------------------------

requests sufficiently in advance of the Effective Date to be used for the
purpose of consummating the Transactions (which additional cash shall not be in
an amount that would reasonably be expected to result in a breach of
Section 5.5(2)), provided that Hummingbird shall in any event, if Parent
requests the Loan Alternative by providing written notice to Hummingbird at
least ten business days prior to the Effective Time, ensure that Lender Sub
shall have not less than $58 million in cash immediately prior to the Effective
Time. In connection with the completion of the Plan of Arrangement and as set
forth in the Plan of Arrangement, Lender Sub will, if requested by Parent in
accordance with the terms of such plan, make a loan to Acquisition Sub in an
amount equal to the sum of (a) the Share Loan Amount, plus (b) any additional
cash of Hummingbird or its subsidiaries that Parent requests in accordance with
the foregoing. In connection with the completion of the Plan of Arrangement and
as set forth in the Plan of Arrangement, Lender Sub will, if requested by Parent
in accordance with the terms of such plan, make a loan to Hummingbird in an
amount equal to the Option Loan Amount to be used to satisfy the payment
obligations of Hummingbird under Section 2.3(b) of the Plan of Arrangement. Each
of Hummingbird and Parent will consult and cooperate with each other to
accomplish the cash transfers contemplated by this Section 5.5(1) in a
commercially reasonable manner. Hummingbird agrees that it shall ensure that
none of the cash constituting the loan referred to in the second sentence of
this Section 5.1(1) shall have come from Hummingbird or any of its subsidiaries
organized or incorporated under the laws of Canada or any jurisdiction in
Canada.

(2) Hummingbird agrees that it shall ensure that Hummingbird and its
subsidiaries shall have, immediately prior to three minutes after the Effective
Time (and, without limitation, after disbursement of the loans referred to in
the second and third sentences of Section 5.5(1), the deposit of funds
contemplated by Section 6.3(e) and the payments of the amounts contemplated
under Sections 2.3(b) and 2.3(c) of the Plan of Arrangement), consolidated cash
(as defined by GAAP) in an amount which is not less that the sum of:

 

  (i) Hummingbird’s then-current bona fide estimate of all of the fees, costs
and expenses (including legal fees, accounting fees, financial advisory fees,
regulatory fees, disbursements of advisors and printing and mailing costs) that
Hummingbird and any of its subsidiaries has incurred, or will incur, in
connection with the Symphony Arrangement Agreement, the Open Text Offer and this
Agreement and the Transactions which have not already been paid (but, for
greater certainty, not including any such fees of Parent or Acquisition Sub or
the fees or expenses of the lenders under the Commitment Letter in connection
with the Commitment Letter or the related loans by such lender), plus

 

  (ii) Hummingbird’s then current bona fide estimate of amounts payable to the
selling shareholders under the acquisition agreement pursuant to which
Hummingbird acquired on June 21, 2005 RedDot Solutions AG in full and final
satisfaction of all amounts owing to such selling shareholders under the
provisions providing for contingent payments by Hummingbird based on the
financial performance of RedDot Solutions AG for its fiscal year ended
December 31,2005 which have not already been paid, plus

 

  (iii) $22 million, less the aggregate amount paid or payable by Hummingbird
under Sections 7.3 or 7.4 of the Symphony Arrangement Agreement, plus

 

- 44 -



--------------------------------------------------------------------------------

  (iv) if the consolidated accounts payable (as defined by GAAP) of Hummingbird
and its subsidiaries is greater than $13,500,000, the amount of such difference.

 

5.6 Deliveries

In connection with the Effective Time, Hummingbird shall deliver to Parent:
(a) a certificate of compliance for Hummingbird issued pursuant to the CBCA
dated within three (3) days prior to the Effective Date; (b) a certified copy of
the resolutions of the Board of Directors of Hummingbird and the Hummingbird
Shareholders approving the Transactions; (c) a certified copy of Hummingbird’s
constating documents; and (d) such other documents relating to the transactions
contemplated by this Agreement as Parent may reasonably request.

 

5.7 Interim Financials

Hummingbird’s unaudited interim financial statements as at and for the nine
months ended June 30, 2006 (including the notes thereto and related MD&A) (the
“Interim Financials”): (a) will comply in all material respects with Securities
Laws. The Interim Financials will be prepared in accordance with GAAP
consistently applied (except (a) as otherwise indicated in such financial
statements and the notes thereto, (b) as unaudited interim statements they are
subject to normal year-end adjustments and may omit notes which are not required
by applicable Laws in the unaudited statements or (c) as items in such financial
statements have been reclassified) and will fairly present, in all material
respects, the consolidated financial position, results of operations and changes
in financial position of Hummingbird and its subsidiaries as of the dates
thereof and for the periods indicated therein (subject to normal period-end
adjustments) and reflect reserves required by GAAP consistently applied in
respect of all material contingent liabilities, if any, of Hummingbird and its
subsidiaries on a consolidated basis.

 

5.8 Other Deliveries

Hummingbird shall, as soon as practicable following the date of this Agreement
and, in any event, on or before August 9, 2006, deliver or otherwise make
available to Parent for its review any employment, retention, change of control
or other agreement with any officer, employee, contractor, consultant or advisor
whose base annual compensation is at least $100,000, in each case which
Hummingbird or any of its subsidiaries is a party to or bound or governed by,
other than such agreements as have been delivered or made available to Parent
prior to the date of this Agreement.

 

5.9 Options

Hummingbird shall propose as additional business at the Meeting the ratification
by Hummingbird Shareholders of the grant of 50,000 Hummingbird Options to each
of Hadley C. Ford, John B. Wade III and John A. MacDonald on March 3, 2006.
However, if such grants of Hummingbird Options are not approved by Hummingbird
Shareholders at the Meeting in accordance with applicable law and stock exchange
requirements, Hummingbird agrees to, promptly following the effectiveness of the
Arrangement on the Effective Date, make or cause to be made to each of such
individuals in respect of each of his 50,000 Hummingbird Options purported to be
held a cash payment equal to the amount (if any) by which the Purchase Price
exceeds the product of (x) the exercise price thereof (in Canadian dollars),
being $26.20 per Hummingbird Share, multiplied by (y) the Exchange Factor.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS TO ARRANGEMENT

 

6.1 Conditions to the Obligations of Each Party

The respective obligations of Parent and Hummingbird to consummate the
Arrangement are subject to the satisfaction or, if permissible, waiver of the
following conditions:

 

  (a) Hummingbird Shareholder Approval. The Arrangement Resolution shall have
been approved, adopted and authorized by the Shareholder Approval at the
Meeting, or at any adjournment or postponement thereof, in accordance with the
CBCA and the Interim Order.

 

  (b) Court Orders. The Interim Order and the Final Order shall have been
obtained in form and substance reasonably satisfactory to each of Parent and
Hummingbird and shall not have been set aside or modified in a manner that is
reasonably unacceptable to such Parties, acting reasonably, on appeal or
otherwise.

 

  (c) No Contrary Order. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Law which is then in effect and has the
effect of making the Arrangement illegal or otherwise preventing or prohibiting
consummation of the Arrangement.

 

  (d) Regulatory Approvals. All Regulatory Approvals (other than those relating
to any and all Safe Income Transactions (as defined in Section 7.8)) shall have
been obtained or concluded.

 

  (e) Proceedings. There shall not be pending or overtly, threatened by or
before any Governmental Entity any proceeding seeking an injunction, judgment,
decree or other order to prevent or challenge the consummation of the
Arrangement or any of the other transactions contemplated hereby.

 

6.2 Conditions to the Obligations of Parent

The obligations of Parent to consummate the Arrangement are subject to the
satisfaction or, if permissible, waiver of the following additional conditions
(and in the case of Section 6.2(a) and Section 6.2(b)(i), subject to
Section 8.2(3)):

 

  (a)

Representations and Warranties, (i) Disregarding any Material Adverse Effect or
materiality qualifiers contained therein, all representations and warranties of
Hummingbird set forth in this Agreement other than the Identified Hummingbird
Representations and the Identified Hummingbird Monetary Representations shall be
true and correct in all respects except to the extent the failure of such
representations or warranties to be so true and correct would not have,
individually or in the aggregate, a Material Adverse Effect on Hummingbird,
(ii) the Identified Hummingbird Representations shall be true and correct in all
respects except to the extent that a failure of such representations or
warranties to

 

- 46 -



--------------------------------------------------------------------------------

 

be so true and correct relates to the number of Hummingbird Shares issuable upon
the exercise of Hummingbird Options and the true and correct number of
Hummingbird Shares issuable upon the exercise of Hummingbird Options does not
exceed the number of such Hummingbird Shares set out in Section 3.1(e) by more
than 10,000, and (iii) the Identified Hummingbird Monetary Representations shall
be true and correct in all respects except to the extent that any and all
deficiencies in the monetary amount disclosed by Hummingbird in the Identified
Hummingbird Monetary Representations that are not true and correct do not
exceed, in the aggregate, $500,000, in the case of each of (i), (ii) and (iii):
(A) as of the date of this Agreement and (B) as of the Effective Date as though
then made on and as of the Effective Date, except for those representations and
warranties that address matters only as of a particular date (in which case
(1) disregarding any Material Adverse Effect or materiality qualifiers contained
therein, all representations and warranties other than the Identified
Hummingbird Representations and the Identified Hummingbird Monetary
Representations shall be true and correct in all respects as of such date except
to the extent the failure of such representations or warranties to be so true
and correct would not have, individually or in the aggregate, a Material Adverse
Effect on Hummingbird, (2) the Identified Hummingbird Representations shall be
true and correct in all respects as of such date except to the extent that a
failure of such representations or warranties to be so true and correct relates
to the number of Hummingbird Shares issuable upon the exercise of Hummingbird
Options and the true and correct number of Hummingbird Shares issuable upon the
exercise of Hummingbird Options does not exceed the number of such Hummingbird
Shares set out in Section 3.1(e) by more than 10,000, and (3) the Identified
Hummingbird Monetary Representations shall be true and correct in all respects
as of such date except to the extent that any and all deficiencies in the
monetary amount disclosed by Hummingbird in the Hummingbird Monetary
Representation that are not true and correct do not exceed, in the aggregate,
$500,000).

 

  (b) Agreements and Covenants. Hummingbird shall have performed or complied:
(i) in all material respects with all agreements and covenants required by this
Agreement (other than Sections 5.5, 7.1 and 7.2) to be performed or complied
with by Hummingbird at or prior to the Effective Time; and (ii) in all respects
with Section 5.5 immediately prior to the Effective Time and Sections 7.1 and
7.2 at and prior to the Effective Time.

 

  (c) Officer’s Certificate. Hummingbird shall have delivered to Parent a
certificate, dated the Effective Date, signed by each of the chief executive
officer and the chief financial officer of Hummingbird (on Hummingbird’s behalf
and without personal liability), certifying as to the satisfaction or, if
permissible, waiver of the conditions specified in Sections 6.2(a) and 6.2(b).

 

  (d) Dissent. Dissent Rights shall not have been exercised and remain
outstanding at the Effective Time with respect to more than 10% of the
outstanding Hummingbird Shares in connection with the Arrangement.

 

- 47 -



--------------------------------------------------------------------------------

  (e) Satisfaction of Commitment Letter Conditions. The satisfaction, in
accordance with the terms of the Commitment Letter as in effect as of the date
hereof, of the conditions precedent set forth in the Commitment Letter.

 

  (f) RedDot Solutions AG. Hummingbird shall have paid not more than 13,500,000
Euros to the selling shareholders under the acquisition agreement pursuant to
which Hummingbird acquired on June 21, 2005 RedDot Solutions AG in full and
final satisfaction of all amounts owing to such selling shareholders under the
provisions providing for contingent payments by Hummingbird based on the
financial performance of RedDot Solutions AG for its fiscal year ended
December 31, 2005.

 

  (g) Completion of Safe Income Transactions. All Safe Income Transactions (as
defined in Section 7.8) shall have been completed in a manner satisfactory to
Parent acting reasonably, and, without limiting the generality of the foregoing,
each holding company involved in any Safe Income Transaction (“SI Holdco”) shall
have been wound up for purposes of the Tax Act (having regard to the published
administrative policy of the Canada Revenue Agency), and all Hummingbird Shares
owned at any time by such SI Holdco shall have been distributed by such SI
Holdco to Hummingbird on such winding-up, and all such Hummingbird Shares shall
have been cancelled and shall no longer be outstanding.

 

  (h) Regulatory Approvals. All Regulatory Approvals relating to any and all
Safe Income Transactions shall have been obtained or concluded.

 

6.3 Conditions to the Obligations of Hummingbird

The obligations of Hummingbird to consummate the Arrangement, are subject to the
satisfaction or, if permissible, waiver of the following additional conditions
(and in the case of Section 6.3(a) and Section 6.3(b), subject to
Section 8.2(3)):

 

  (a) Representations and Warranties. The representations and warranties of
Parent in this Agreement that are qualified by materiality shall be true and
correct in all respects, and the representations and warranties of Parent
contained in this Agreement that are not so qualified shall be true and correct
in all material respects, in each case, (i) as of the date of this Agreement and
(ii) as of the Effective Date as though then made on and as of the Effective
Date, except for those representations and warranties that address matters only
as of a particular date (in which case such representations and warranties that
are qualified by materiality shall be true and correct as of such date and all
other representations and warranties shall be true and correct in all material
respects as of such date).

 

  (b) Agreements and Covenants. Parent shall have performed or complied with in
all material respects all agreements and covenants required by this Agreement to
be performed or complied with by Parent at or prior to the Effective Time.

 

  (c)

Officer’s Certificate. Parent shall have delivered to Hummingbird a certificate,
dated the Effective Date, signed by an officer of Parent (on Parent’s behalf and

 

- 48 -



--------------------------------------------------------------------------------

 

without personal liability), certifying as to the satisfaction or, if
permissible, waiver of the conditions specified in Sections 6.3(a) and 6.3(b).

 

  (d) Authority. The Board of Directors of each of Parent and Acquisition Sub
shall have adopted all necessary resolutions and all other necessary corporate
actions shall have been taken by each of Parent and Acquisition Sub to permit
the consummation of the Transactions.

 

  (e) Deposit. Parent shall have deposited, or caused Acquisition Sub to
deposit, with the Depositary in escrow the Maximum Cash Amount.

ARTICLE 7

ADDITIONAL AGREEMENTS

 

7.1 Non-Solicitation

(1) Hummingbird shall not, directly or indirectly, through any officer,
director, employee, representative or agent of Hummingbird or any of its
subsidiaries, (a) solicit, initiate, facilitate or encourage (including by way
of furnishing information or entering into any form of agreement, arrangement or
understanding, but excluding compliance by Hummingbird with its continuous
reporting obligations under applicable securities Laws in the ordinary course
consistent with past practice) any inquiries or proposals regarding,
constituting or that would reasonably be expected to lead to, an Acquisition
Proposal, (b) participate in any discussions or negotiations regarding an
Acquisition Proposal, (c) withdraw or modify, or propose publicly to withdraw or
modify, in a manner adverse to Parent, the approval of the Board of Directors of
Hummingbird of the Plan of Arrangement, (d) approve or recommend, or propose
publicly to approve or recommend, any Acquisition Proposal or (e) accept or
enter into, or propose publicly to accept or enter into, any agreement,
understanding or arrangement in respect of an Acquisition Proposal; provided
that nothing contained in this Agreement shall prevent the Board of Directors of
Hummingbird from taking any of the actions described in clauses (a) through
(e) above in respect of an unsolicited bona fide written Acquisition Proposal
received after the date hereof that:

 

  (a) did not result from a breach of any agreement between the person making
such Acquisition Proposal and Hummingbird or any of its subsidiaries, or this
Section 7.1;

 

  (b) involves not less than 66 2/3 percent of the outstanding Hummingbird
Shares or not less than 66 2/3 percent of the consolidated assets (measured on a
fair value) of Hummingbird; and

 

  (c)

in respect of which the Board of Directors of Hummingbird determines in its good
faith judgment pursuant to the exercise of its fiduciary duties under applicable
Laws, after consultation with its financial advisors and its outside counsel,
that there is a substantial likelihood that any required financing will be
obtained and that the Acquisition Proposal would, if consummated in accordance
with its terms (but not assuming away any risk of non-completion), result in a
transaction that: (i) is reasonably capable of completion in accordance with its
terms without significant additional delay, taking into account all legal,
financial, regulatory,

 

- 49 -



--------------------------------------------------------------------------------

 

financing and other aspects of such Acquisition Proposal and the person making
such Acquisition Proposal; and (ii) is more favourable from a financial point of
view to Hummingbird Shareholders than under the Plan of Arrangement on a
cash-equivalent basis taking into account any approval requirements and all
other financial, legal, regulatory and other aspects of such proposal (including
any proposal made by Parent or Acquisition Sub in response to such Acquisition
Proposal or otherwise)

(any such Acquisition Proposal being referred to herein as a “Superior
Proposal”).

(2) Hummingbird shall, and shall cause the officers, directors, employees,
representatives and agents of Hummingbird and its subsidiaries to, immediately
terminate any existing discussions or negotiations with any parties (other than
Parent) with respect to any proposal that constitutes, or may reasonably be
expected to constitute, an Acquisition Proposal. Hummingbird agrees not to
release any third party from (a) any confidentiality agreement or (b) any
standstill agreement or provision in each case to which such third party is a
party unless such third party has made a Superior Proposal and Hummingbird has
accepted such Superior Proposal. Hummingbird shall immediately following the
public announcement by the Parties of this Agreement request the return or
destruction of all information provided to any third party which, at any time
since January 1, 2005, has entered into a confidentiality agreement with
Hummingbird relating to a potential Acquisition Proposal except to the extent
that a request has previously been made that such information be returned or
destroyed, and, upon the request of Parent, shall use all commercially
reasonable efforts to ensure that such requests are honoured.

(3) Hummingbird shall immediately notify Parent of, at first orally and then,
within 24 hours, in writing, any Acquisition Proposal or inquiry that would
reasonably be expected to lead to an Acquisition Proposal, in each case received
after the date hereof of which any of its directors or officers become aware, or
any amendments to the foregoing, or any request for nonpublic information
relating to Hummingbird or any of its subsidiaries in connection with an
Acquisition Proposal or for access to the properties, books or records of
Hummingbird or any of its subsidiaries by any person that informs Hummingbird or
such subsidiary that it is considering making, or has made, an Acquisition
Proposal and any amendment thereto. Hummingbird shall keep Parent promptly and
reasonably informed from time to time of the status, including any change to the
material terms of any such Acquisition Proposal or inquiry. Such notice shall
include or be accompanied by a copy of all documentation relating to any
Acquisition Proposal and any amendment thereto and a description of all material
terms of any oral or other communications related to any Acquisition Proposal,
including the identity of the person making such Acquisition Proposal and such
other details as Parent may reasonably request.

(4) If Hummingbird receives a request for material non-public information from a
person who proposes an unsolicited bona fide Acquisition Proposal, Hummingbird
may request clarifications in writing from such person solely for purposes of
valuing, and solely in respect of, any non-cash consideration that is offered
under such Acquisition Proposal, provided that such clarifications are
reasonably necessary as part of the efforts of the Board of Directors of
Hummingbird to ascertain whether such Acquisition Proposal is, or is reasonably
likely to be, if consummated in accordance with its terms, a Superior Proposal.
If Hummingbird receives a request for material non-public information from a
person who proposes an unsolicited bona fide Acquisition Proposal and the Board
of Directors of Hummingbird determines that such proposal would reasonably
likely be, if consummated in accordance with its terms, a Superior Proposal,

 

- 50 -



--------------------------------------------------------------------------------

then, and only in such case, the Board of Directors of Hummingbird may, subject
to the execution by such person of a confidentiality agreement having
substantially, the same terms as the Non-Disclosure Agreement, provide such
person with access in accordance with subsection (1) to such information
regarding Hummingbird, acting reasonably, provided however that the person
making the Acquisition Proposal shall not be precluded thereunder from making
the Acquisition Proposal, and provided further that Hummingbird sends
immediately a copy of any such confidentiality agreement to Parent upon its
execution and Parent is immediately provided with a list and copies of all
information provided to such person not previously provided to Parent and is
immediately provided with access to information similar to that which was
provided to such person.

(5) Hummingbird shall ensure that its officers and directors and those of its
subsidiaries and any financial or other advisors, agents or representatives
retained by it are aware of the provisions of this Section, and Hummingbird
shall be responsible for any breach of this Section by any such person or its
advisors or representatives.

(6) Nothing contained in this Section 7.1 shall prohibit the Board of Directors
of Hummingbird from making any disclosure to all of the Hummingbird Shareholders
prior to the Outside Date if, in the good faith judgment of the Board of
Directors of Hummingbird, after consultation with outside counsel, the failure
to make such disclosure would be inconsistent with its fiduciary duties or would
contravene applicable Laws (including Section 99 of the Securities Act
(Ontario)), provided that any such disclosure that relates to an Acquisition
Proposal shall be deemed to constitute a basis for termination of this Agreement
by Parent pursuant to Section 8.2(1)(e) unless the Board of Directors of
Hummingbird reaffirms its recommendation to the Hummingbird Shareholders to
accept the Offer in such disclosure.

 

7.2 Right to Match

(1) Subject to Section 7.2(2), Hummingbird covenants that it will not accept,
approve, recommend or enter into any agreement, understanding or arrangement in
respect of a Superior Proposal (other than a confidentiality agreement permitted
by Section 7.1(4)) unless:

 

  (a) Hummingbird has complied with its obligations under Section 7.1 and the
other provisions of this Article 7 and has provided Parent with a copy of all
material documentation and a summary of any material oral or other
communications relating to the Superior Proposal (the “Superior Proposal
Information”);

 

  (b) a period (the “Response Period”) of five (5) business days shall have
elapsed from the date on which Parent received both the Superior Proposal
Information together with written notice from the Board of Directors of
Hummingbird that the Board of Directors of Hummingbird determined, subject only
to compliance with this Section 7.2, to accept, approve, recommend or enter into
a binding agreement to proceed with the Superior Proposal Information; and

 

  (c) if the Response Period would not terminate on or before the date fixed for
the Meeting, Hummingbird shall, upon the written request of Parent, adjourn the
Meeting to a date selected by Parent that is not less than two nor more than 20
business days after the expiration of the Response Period.

 

- 51 -



--------------------------------------------------------------------------------

(2) During the Response Period, Parent will have the right, but not the
obligation, to offer to amend the terms of the Transactions. The Board of
Directors of Hummingbird will review any such proposal by Parent to amend the
terms of the Transactions, including an increase in, or modification of, the
consideration to be received by the holders of Hummingbird Shares, to determine
whether the Acquisition Proposal to which Parent is responding would be a
Superior Proposal when assessed against the Transactions as it is proposed by
Parent to be amended. If the Board of Directors of Hummingbird does not so
determine, the Board of Directors of Hummingbird will promptly reaffirm its
recommendation of the Transactions as amended and Hummingbird will not implement
the proposed Superior Proposal. If the Board of Directors of Hummingbird does so
determine, Hummingbird may on termination of this Agreement in accordance with
Section 8.2(1)(g) and payment of the fee to Parent pursuant to Section 7.3,
approve, recommend, accept or enter into an agreement, understanding or
arrangement to proceed with the Superior Proposal.

(3) Each successive amendment to any Acquisition Proposal that results in an
increase in, or modification of, the consideration (or value of such
consideration) to be received by the holders of Hummingbird Shares shall
constitute a new Acquisition Proposal for the purposes of this Section 7.2 and
Parent shall be afforded a new Response Period in respect of each such
Acquisition Proposal.

 

7.3 Certain Payments

(1) Notwithstanding any other provision relating to the payment of fees,
including the payment of brokerage fees, in the event that:

 

  (a) Parent has terminated this Agreement pursuant to Section 8.2(1)(e);

 

  (b) Hummingbird has terminated this Agreement pursuant to Section 8.2(1)(g);

 

  (c) (i) (A)(1) this Agreement has been terminated pursuant to
Section 8.2(1)(h) or 8.2(1)(i) and (2) the Arrangement has failed to receive the
requisite approval of the Hummingbird Shareholders in accordance with applicable
Law; or

(B)(1) this Agreement has been terminated pursuant to Section 8.2(1)(c),
provided that in the case of a breach of a representation or warranty such
breach was made knowingly by Hummingbird;

(ii) an Acquisition Proposal has been negotiated or discussed with Hummingbird
(directly or indirectly through any officer, director, employee, representative
or agent of Hummingbird or any of its subsidiaries), made or publicly announced
or an inquiry to Hummingbird (directly or indirectly through any officer,
director, employee, representative or agent of Hummingbird or any of its
subsidiaries) concerning an Acquisition Proposal has been made, in each case
prior to the termination of this Agreement; and

(iii) (A) an agreement or a letter of intent in respect of any Acquisition
Proposal has been entered into by Hummingbird on or before the first anniversary

 

- 52 -



--------------------------------------------------------------------------------

of the termination of this Agreement and such Acquisition Proposal has been
completed; or

(B) any Acquisition Proposal, in respect of which Hummingbird has not entered
into an agreement or a letter of intent, has been completed on or before the
first anniversary of the termination of this Agreement; or

 

  (d) Hummingbird has breached its obligations under Section 7.1 or Section 7.2,

then Hummingbird shall promptly, but in no event later than the Payment Deadline
(defined below), make a payment to Parent in the amount of $12,356,544, less any
amounts paid to Parent pursuant to Section 7.4 by wire transfer of immediately
available funds to an account designated by Parent. Hummingbird acknowledges
that the agreements contained in this Section 7.3(1) are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
Parent and Acquisition Sub would not enter into this Agreement. Notwithstanding
anything to the contrary, this Section 7.3 shall survive completion of any and
all of the Transactions. Payment Deadline means: the fifth business day
following termination of this Agreement in the case of a payment to be made
under Section 7.3(1)(a); the time of termination of this Agreement in the case
of a payment to be made under Section 7.3(1)(b); the fifth business day
following completion of an Acquisition Proposal in the case of a payment to be
made under Section 7.3(1)(c); and the fifth business day following Parent’s
request for payment in the case of a payment to be made under Section 7.3(1)(d).

 

7.4 Fees and Expenses

(1) Subject to subsections (2) and (3) of this Section 7.4, each Party shall pay
all fees, costs and expenses, including legal fees, accounting fees, financial
advisory fees, regulatory fees, stock exchange fees, disbursements of advisors
and printing and mailing costs, incurred by such Party in connection with this
Agreement and the Transactions and any financing thereof.

(2) In the event that:

 

  (a) this Agreement is terminated pursuant to Section 8.2(1)(a) or 8.2(1)(c);
or

 

  (b) (i)this Agreement is terminated pursuant to Section 8.2(1)(h) or
8.2(1)(i); and

(ii) the Arrangement has failed to receive the requisite approval of the
Hummingbird Shareholders in accordance with applicable Law, then Hummingbird
shall promptly, but in no event later than five business days following the
request by Parent, pay all of the charges and expenses incurred by Parent and
Acquisition Sub in connection with this Agreement and the Transactions and the
financing thereof, subject to a maximum of $2,000,000 (which maximum amount will
be reduced to $1,000,000 if the Agreement has been terminated pursuant to
Section 8.2(1)(i) in circumstances where the Hummingbird Shareholders have voted
on the Arrangement Resolution at the Meeting but the Arrangement Resolution
failed to receive the requisite approval of at least two-thirds of the votes
cast at the Meeting), as reimbursement to Parent and Acquisition Sub payable by
wire transfer of same day funds to or to the order

 

- 53 -



--------------------------------------------------------------------------------

 

of Parent, provided however, that no payment under Section 7.4(2) shall be made
if a payment has been made under Section 7.3.

(3) Each Party acknowledges that the agreements contained in this Section 7.4
are an integral part of the transactions contemplated by this Agreement, and
that, without these agreements, neither Party would enter into this Agreement.
Notwithstanding anything to the contrary, this Section 7.4 shall survive
completion of any and all of the Transactions.

 

7.5 Liquidated Damages and Injunctive Relief

Each of the Parties acknowledges that all of the payment amounts set out in
Sections 7.3 and 7.4 are payments of liquidated damages which are a genuine
pre-estimate of the damages Parent and Acquisition Sub, on the one hand, or
Hummingbird, on the other hand (as the case may be) will suffer or incur as a
result of the event giving rise to such payment and the resultant termination of
this Agreement and are not penalties. Each of the Parties irrevocably waives any
right it may have to raise as a defense that any such liquidated damages are
excessive or punitive. For greater certainty, the Parties agree that, subject to
Sections 7.3 and 7.4, payment of the amounts determined pursuant to Sections 7.3
and/or 7.4 in the manner provided in respect thereof is the sole monetary remedy
of the Party receiving such payment. Nothing contained herein shall preclude a
Party from seeking injunctive relief to restrain any breach or threatened breach
of the covenants or agreements set forth in this Agreement or otherwise to
obtain specific performance of any of such acts, covenants or agreements,
without the necessity of posting a bond or security in connection therewith.

 

7.6 Access to Information; Confidentiality

(1) From the date hereof until the earlier of the Effective Time and the
termination of this Agreement, upon reasonable notice and subject to applicable
Law, including pre-merger notification and other competition law requirements,
Hummingbird shall, and shall cause its subsidiaries and their respective
officers, directors, employees, independent auditors, accounting advisers and
agents to, afford to Parent and to the officers, employees, agents and
representatives of Parent such access as Parent may reasonably require at all
reasonable times, including for the purpose of facilitating integration business
planning, to their officers, employees, agents, properties, books, records and
Contracts, and shall furnish Parent with all data and information as Parent may
reasonably request. Parent and Hummingbird acknowledge and agree that
information furnished pursuant to this Section shall be subject to the terms and
conditions of the Non-Disclosure Agreement.

(2) Parent and Hummingbird acknowledge that information received pursuant to
this Section 7.6 may be personal information under applicable privacy and other
Laws, or non-public or proprietary in nature and therefore all such information
shall be deemed to be and shall be treated as confidential information for
purposes of the Non-Disclosure Agreement. Parent and Hummingbird further
acknowledge their obligation to maintain the confidentiality of such
confidential information in accordance with the Non-Disclosure Agreement. If any
material is withheld by Hummingbird or any of its subsidiaries because of the
confidential nature of such material, or otherwise, Hummingbird or such
subsidiary shall inform Parent as to the general nature of what is being
withheld and such information may, in the sole discretion of Hummingbird, be
disclosed to external advisors of Parent.

 

- 54 -



--------------------------------------------------------------------------------

7.7 Insurance and Indemnification

(1) Parent will, or will cause Acquisition Sub to, at Parent’s option, either
(a) maintain in effect without any reduction in scope or coverage for not less
than six years from the Effective Date customary policies of directors’ and
officers’ liability insurance providing protection no less favourable to the
protection provided by the policies maintained by Hummingbird in favour of the
directors and officers of Hummingbird and each of its subsidiaries which are in
effect immediately prior to the Effective Date and providing protection in
respect of claims arising from facts or events which occurred prior to the
Effective Time or (b) purchase as an extension of Hummingbird’s current
insurance policies, prepaid non cancellable run-off directors’ and officers’
liability insurance providing coverage comparable to that contained in
Hummingbird’s existing policy for six years from the Effective Time with respect
to claims arising from or related to facts or events that occurred at or prior
to the Effective Time.

(2) Parent agrees that all rights to indemnification or exculpation existing in
favour of the directors or officers of Hummingbird or any subsidiary of
Hummingbird as at the date of the Non-Disclosure Agreement (the “Hummingbird D&O
Rights”) as provided in Hummingbird’s articles or by-laws or as disclosed in
Section 7.7 of the Disclosure Letter shall survive the transactions contemplated
hereby and shall continue in full force and effect for a period of not less than
six years from the Effective Time. For a period of six years from the Effective
Date, Parent will, or will cause Acquisition Sub or Hummingbird to, perform the
obligations of Hummingbird under the Hummingbird D&O Rights.

(3) In the event Hummingbird or any of its successors or assigns
(a) consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(b) transfers all or substantially all of its properties and assets to any
person, then, and in such case, proper provision shall be made so that such
successors and assigns of Hummingbird or, at Parent’s option, Parent, shall
assume the obligations set forth in this Section 7.7.

(4) This Section 7.7 shall survive the consummation of the Arrangement, is
intended to benefit Hummingbird and each of its directors and officers and their
respective heirs and personal representatives and shall be enforceable by such
directors and officers and their respective heirs and personal representatives.

 

7.8 Safe Income

Subject to the terms of the Interim Order and the receipt of all necessary
approvals or exemptive relief orders from applicable Governmental Entities,
Hummingbird Shareholders will be permitted to effect a “safe income tuck-in”
transaction (a “Safe Income Transaction”) in accordance with applicable Laws to
be effective shortly prior to the Effective Date, on the terms and subject to
the conditions and limitations described in the holding company participation
agreement attached as Schedule D hereto (the “Participation Amendment”);
provided that: (a) no Shareholder will be permitted to effect a Safe Income
Transaction unless the terms and conditions of such Safe Income Transaction are
satisfactory to Hummingbird and Parent acting reasonably; (b) draft
documentation regarding any Hummingbird Shareholder’s proposed Safe Income
Transaction (including with respect to any transfers or deemed dividends) shall
be delivered to Hummingbird and Parent no later than September 18, 2006, and
Hummingbird and Parent shall have a reasonable opportunity to review and comment
on such draft documentation,

 

- 55 -



--------------------------------------------------------------------------------

and all reasonable comments of Hummingbird and Parent shall be reflected in the
final documentation executed in respect of such Safe Income Transaction; and
(c) in the event that (i) the terms and conditions of such Safe Income
Transaction are not satisfactory to the Director or the Court or (ii) any
securities regulatory authority, including any of the Canadian Securities
Administrators, refuses to grant any relief required or, in the opinion of
Parent, desirable, in connection with any such Safe Income Transaction (for
greater certainty, including exemptive relief from the issuer bid requirements
under applicable Canadian securities laws) or such relief is not granted prior
to the date of the Meeting, then the agreement under this Section 7.8 shall be
immediately terminated and of no further force or effect and none of Parent,
Acquisition Sub or Hummingbird shall be obligated to consider, facilitate or
assist in any alternative or amended form of “safe income” transaction for
Hummingbird Shareholders.

ARTICLE 8

TERM, TERMINATION, AMENDMENT AND WAIVER

 

8.1 Term

This Agreement shall be effective from the date hereof until the earlier of the
Effective Time and the termination of this Agreement in accordance with its
terms.

 

8.2 Termination

(1) This Agreement may, at any time prior to the Effective Time:

 

  (a) be terminated by Parent if there shall have occurred after the date hereof
(or prior to such date to the extent that the relevant change, event, occurrence
or development shall have been disclosed generally or to Parent only after the
date of this Agreement) up to and including the Effective Date, a Material
Adverse Effect in respect of Hummingbird;

 

  (b) be terminated either by Parent or by Hummingbird, if any Law makes the
completion of the transactions contemplated by this Agreement illegal or
otherwise prohibited;

 

  (c) subject to Section 8.2(3), be terminated by Parent, if there has been a
breach of or failure to perform any representation, warranty, covenant or
agreement on the part of Hummingbird set forth in this Agreement or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 6.2(a) or 6.2(b) would not be satisfied;

 

  (d) subject to Section 8.2(3), be terminated by Hummingbird, if there has been
a breach of or failure to perform any representation, warranty, covenant or
agreement on the part of Parent set forth in this Agreement or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 6.3(a) or 6.3(b) would not be satisfied;

 

  (e)

be terminated by Parent, if the Board of Directors of Hummingbird shall have:
(i) withdrawn, withheld, qualified or modified in a manner adverse to Parent its
recommendation of this Agreement (it being understood that the taking of a

 

- 56 -



--------------------------------------------------------------------------------

 

neutral position or no position with respect to an Acquisition Proposal shall be
considered an adverse modification), (ii) after being requested by Parent in
writing, failed to reaffirm its recommendation of the Arrangement as promptly as
practicable (but in any event within two (2) business days) after receipt of any
written request to do so from Parent or (iii) approved or recommended an
Acquisition Proposal or entered into a binding written agreement in respect of
an Acquisition Proposal (other than a confidentiality agreement permitted by
Section 7.1(4));

 

  (f) be terminated by the mutual written consent of Parent and Hummingbird;

 

  (g) be terminated by Hummingbird, in order to enter into a binding written
agreement with respect to a Superior Proposal (other than a confidentiality
agreement permitted by Section 7.1(4)), subject to compliance with Sections 7.1
and 7.2 and provided that no termination under this Section 8.2(1)(g) shall be
effective unless and until Hummingbird shall have paid to Parent the amount
required to be paid pursuant to Section 7.3;

 

  (h) be terminated either by Parent or by Hummingbird, if the Effective Time
shall not have occurred on or before the Outside Date; provided, that the right
to terminate this Agreement pursuant to this Section 8.2(1)(h) shall not be
available to any party that has breached in any material respect its obligations
under this Agreement in any manner that shall have proximately contributed to
the occurrence of the failure of the Effective Time to occur on or before such
date; or

 

  (i) be terminated by Parent, if the Arrangement Resolution shall have failed
to receive the requisite approval of at least two-thirds of the votes cast at
the Meeting or at any adjournment or postponement thereof in accordance with the
CBCA.

(2) If this Agreement is terminated in accordance with the foregoing provisions
of this Section, this Agreement shall forthwith become void and of no further
force or effect and no Party shall have any further obligations hereunder except
as provided in Sections 7.3 and 7.4 and the Non-Disclosure Agreement.

(3) None of Parent, Acquisition Sub or Hummingbird may elect to not consummate
the transactions contemplated hereby pursuant to the conditions under
Section 6.2(a), Section 6.2(b)(i), Section 6.3(a) or Section 6.3(b) (the
“Specified Conditions”) or to exercise the termination rights under
Section 8.2(1)(c) (as it relates to Section 6.2(a) or Section 6.2(b)(i)) or
Section 8.2(l)(d) (the “Specified Termination Rights”) unless Parent or
Hummingbird, as the case may be, has delivered a written notice to the other
specifying in reasonable detail all breaches of covenants, agreements or
representations and warranties which Parent or Hummingbird, as the case may be,
is asserting as the basis for non-fulfilment of the applicable Specified
Condition or the exercise of the applicable Specified Termination Right, as the
case may be. If any such notice is delivered, provided that Parent or
Hummingbird, as the case may be, is proceeding diligently to cure such matter
and such matter is capable of being cured, the other may not terminate this
Agreement until the earlier of the Outside Date and the expiration of a period
of 30 days from such notice (and then only if such breach remains uncured). If
such notice has been delivered prior to the date of the Special Meeting, such
meeting shall be

 

- 57 -



--------------------------------------------------------------------------------

postponed until the expiry of such period. For greater certainty, in the event
that such matter is cured within the time period referred to herein, this
Agreement may not be terminated as a result of the cured breach. Also for
greater certainty, this Section 8.2(3) does not apply to a Party electing to not
consummate the transactions contemplated hereby pursuant to any condition
precedent contained herein other than the Specified Conditions or exercising any
termination rights herein other than the Specified Termination Rights.

 

8.3 Amendment

This Agreement may be amended by the parties hereto by action taken by or on
behalf of their respective boards of directors at any time prior to the
Effective Time; provided, however, that, after receipt of approval of
Hummingbird Shareholders there shall be made no amendment that by Law requires
further approval by Hummingbird Shareholders at the Meeting without the further
approval of such holders. This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.

 

8.4 Waiver

Any Party may (a) extend the time for the performance of any of the obligations
or acts of the other Party, (b) waive compliance with any of the other Party’s
agreements or the fulfillment of any conditions to its own obligations contained
herein, or (c) waive inaccuracies in any of the other Party’s representations or
warranties contained herein or in any document delivered by the other Party;
provided, however, that any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party and, unless
otherwise provided in the written waiver, will be limited to the specific breach
or condition waived.

ARTICLE 9

GENERAL PROVISIONS

 

9.1 Notices

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered or sent if delivered personally or sent by facsimile or e-mail
transmission, or as of the following business day if sent by prepaid overnight
courier, to the Parties at the following addresses (or at such other addresses
as shall be specified by either Party by notice to the other given in accordance
with these provisions):

 

  (1) if to Parent or Acquisition Sub:

275 Frank Tompa Drive

Waterloo, Ontario N2L 0A1

Attention: P. Thomas Jenkins

Telephone: 519.888.7111

Facsimile: 519.888.0254

 

- 58 -



--------------------------------------------------------------------------------

with a copy to:

Osler, Hoskin & Harcourt LLP

Box 50,1 First Canadian Place

Toronto, Ontario M5X 1B8

Attention: Clay Horner

Telephone: 416.862.6590

Facsimile: 416.862.6666

with a copy to:

Mayer, Brown, Rowe & Maw LLP

1675 Broadway

New York, NY 10019

Attention: Wayne C. Matus, Esq.

Telephone: 212.506.2122

Facsimile: 212.849.5922

 

  (2) if to Hummingbird:

1 Sparks Avenue,

Toronto, Ontario

M2H 2W1

Attention: Inder P.S. Duggal

Telephone: 416.496.2200

Facsimile: 416.496.2207

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

222 Bay Street, Suite 1750

Toronto, Ontario

M5K 1J5

Attention: Christopher W. Morgan

Telephone: 416.777.4700

Facsimile: 416.777.4747

with a copy to:

Goodmans LLP

250 Yonge Street, Suite 2400

Toronto, Ontario, Canada M5B 2M6

Attention: Stephen Halperin/Michael Partridge

Telephone: 416.597.4115/416.597.5498

Facsimile: 416.979.1234

 

- 59 -



--------------------------------------------------------------------------------

9.2 Miscellaneous

This Agreement constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject-matter hereof save for the Non-Disclosure Agreement and
is not intended to confer upon any person other than the Parties any rights or
remedies hereunder. The Parties shall be entitled to rely upon delivery of an
executed facsimile or similar electronic copy of this Agreement, and such
facsimile or similar electronic copy shall be legally effective to create a
valid and binding agreement between the Parties.

 

9.3 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the federal laws of Canada
applicable therein, and shall be construed and treated in all respects as an
Ontario contract. Each of the Parties hereby irrevocably submits to the
non-exclusive jurisdiction of the Courts of the Province of Ontario in respect
of all matters arising under and in relation to this Agreement and the Plan of
Arrangement.

 

9.4 Injunctive Relief

The Parties agree that irreparable harm would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached for which money damages would not be
an adequate remedy at law. It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions and other equitable relief to prevent
breaches of this Agreement, any requirement for the securing or posting of any
bond in connection with the obtaining of any such injunctive or other equitable
relief hereby being waived.

 

9.5 Time of Essence

Time shall be of the essence in this Agreement.

 

9.6 Binding Effect and Assignment

Parent may, without the prior written consent of Hummingbird, assign all or any
part of its rights under this Agreement (a) to, and its obligations under this
Agreement may be assumed by, a wholly-owned subsidiary of Parent, provided that
if such assignment and/or assumption takes place, Parent shall continue to be
liable jointly and severally with such subsidiary for all of its obligations
hereunder or (b) for collateral security purposes, to any lender providing
financing to Parent or any of its affiliates. This Agreement shall be binding on
and shall enure to the benefit of the Parties and their respective successors
and permitted assigns. Except as expressly permitted by the terms hereof,
neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned by either of the Parties without the prior written consent of
the other Party.

 

- 60 -



--------------------------------------------------------------------------------

9.7 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

9.8 Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 

9.9 No Recourse

(1) Notwithstanding anything that may be expressed or implied in this Agreement,
except as provided in Article 7, Hummingbird covenants, agrees and acknowledges
that no recourse under this Agreement shall be had against any current or future
affiliates, shareholders or agents of Parent, Acquisition Sub or their
respective affiliates, as such, or any current or former director, officer,
employee, member, general or limited partner or shareholder of any of the
foregoing, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future affiliate, shareholder or
agent of Parent, Acquisition Sub or their respective affiliates, as such, or any
current or future director, officer, employee, member, general or limited
partner or shareholder of any of the foregoing, as such, for any obligation of
Parent, Acquisition Sub or their respective affiliates under this Agreement.

Notwithstanding anything that may be expressed or implied in this Agreement,
except as provided in Article 7, each of Parent and Acquisition Sub covenants,
agrees and acknowledges that no recourse under this Agreement shall be had
against any current or future affiliates, shareholders or agents of Hummingbird,
as such, or any current or former director, officer, employee or shareholder of
any of the foregoing, as such, whether by the enforcement of any assessment or
by any legal or equitable proceeding, or by virtue of any Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any current or future
affiliate, shareholder or agent of Hummingbird, as such, or any current or
future director, officer, employee or shareholder of any of the foregoing, as
such, for any obligation of Hummingbird under this Agreement.

IN WITNESS WHEREOF, each of Parent, Acquisition Sub and Hummingbird has caused
this Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.

 

-61-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Parent, Acquisition Sub and Hummingbird has caused
this Agreement to be executed as of the date first written above by their
respective officers thereunto duly authorized.

 

OPEN TEXT CORPORATION By:   /s/ John Shackleton Name:   John Shackleton Title:  
President and Chief Executive Officer 6575064 CANADA INC. By:   /s/ John
Shackleton Name:   John Shackleton Title:   President HUMMINGBIRD LTD. By:   /s/
Alan Barry Litwin Name:   Alan Barry Litwin Title:   President and Chief
Executive Officer

 

Arrangement Agreement



--------------------------------------------------------------------------------

Schedule A

To the Arrangement Agreement

Regulatory Approvals

Part A – Canada

 

  •   Expiration of the applicable waiting period related to merger
pre-notification under Part IX of the Competition Act or earlier termination or
waiver thereof in accordance with the Competition Act, and the Commissioner of
Competition will have advised Parent in writing (which advice will not have been
rescinded or amended), that she does not intend to oppose the purchase of the
Hummingbird Shares under the Plan of Arrangement and will not have made or have
threatened to make application under Part VIII of the Competition Act in respect
of the purchase of the Hummingbird Shares under the Plan of Arrangement, or the
Commissioner will have issued an advance ruling certificate in respect of the
purchase of the Hummingbird Shares pursuant to Section 102 of the Competition
Act.

 

  •   Approvals of the Canadian Securities Administrators and any other
securities regulatory authorities, as required or, in the opinion of Parent,
desirable, (including exemptive relief from the issuer bid requirements under
applicable Canadian securities Laws in respect of any and all Safe Income
Transactions)

Part B – United States

 

  • Expiration of all applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvement Act of 1976, as amended (“HSR Act”), including any
voluntary agreed extensions thereof, or earlier termination thereof in
accordance with the HSR Act.

Part C – Germany

 

  • Notification (Anmeldung) to the German Federal Cartel Office
(Bundeskartellant) in Bonn pursuant to the German Act Against Restraints of
Competition (Gesetz gegen Wettbewerbsbeschrankungen).

 

- 63 -



--------------------------------------------------------------------------------

SCHEDULE B

ARRANGEMENT RESOLUTION

BE IT RESOLVED, AS A SPECIAL RESOLUTION, THAT:

(1) The arrangement (the “Arrangement”) under section 192 of the Canada Business
Corporations Act (the “CBCA”) involving Hummingbird Ltd. (the “Company”), as
more particularly described and set forth in the management information circular
(the “Circular”) of the Company accompanying the notice of this meeting (as the
Arrangement may be modified or amended in accordance with its terms) is hereby
authorized, approved and adopted.

(2) The plan of arrangement (the “Plan of Arrangement”) involving the Company,
the full text of which is set out as Schedule C to the Arrangement Agreement
made as of August 4, 2006 among Open Text Corporation, 6575064 Canada Inc. and
the Company (the “Arrangement Agreement”), (as the Plan of Arrangement may be
modified or amended in accordance with its terms) is hereby authorized, approved
and adopted.

(3) The Arrangement Agreement, the actions of the directors of the Company in
approving the Arrangement Agreement and the actions of the directors and
officers of the Company in executing and delivering the Arrangement Agreement
and any amendments thereto in accordance with its terms are hereby ratified and
approved.

(4) Notwithstanding that this resolution has been passed (and the Plan of
Arrangement adopted) by the shareholders of the Company or that the Arrangement
has been approved by the Ontario Superior Court of Justice, the directors of the
Company are hereby authorized and empowered without further notice to or
approval of the shareholders of the Company (i) to amend the Arrangement
Agreement or the Plan of Arrangement, to the extent permitted by the Arrangement
Agreement, and (ii) subject to the terms of the Arrangement Agreement, not to
proceed with the Arrangement.

(5) Any director or officer of the Company be and is hereby authorized and
directed for and on behalf of the Company to execute, under the corporate seal
of the Company or otherwise, and to deliver to the Director under the CBCA for
filing articles of arrangement and such other documents as are necessary or
desirable to give effect to the Arrangement and the Plan of Arrangement in
accordance with the Arrangement Agreement.

(6) Any director or officer of the Company is hereby authorized and directed for
and on behalf of the Company to execute or cause to be executed, under the
corporate seal of the Company or otherwise, and to deliver or cause to be
delivered, all such other documents and instruments and to perform or cause to
be performed all such other acts and things as in such person’s opinion may be
necessary or desirable to give full effect to the foregoing resolutions and the
matters authorized thereby, such determination to be conclusively evidenced by
the execution and delivery of such document, agreement or instrument or the
doing of any such act or thing.

 

- 64 -



--------------------------------------------------------------------------------

SCHEDULE C

PLAN OF ARRANGEMENT

UNDER SECTION 192

OF THE CANADA BUSINESS CORPORATIONS ACT

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Plan of Arrangement, unless there is something in the subject matter or
context inconsistent therewith, the following terms shall have the respective
meanings set out below and grammatical variations of such terms shall have
corresponding meanings:

“Acquisition Sub” means 6575064 Canada Inc., a corporation incorporated under
the CBCA and being a wholly-owned subsidiary of Parent;

“Arrangement” means the arrangement under section 192 of the CBCA on the terms
and subject to the conditions set out in this Plan of Arrangement, subject to
any amendments or variations thereto made in accordance with Section 8.3 of the
Arrangement Agreement or Article 5 hereof;

“Arrangement Agreement” means the agreement dated August 4, 2006 among Parent,
Acquisition Sub and Hummingbird providing for, among other things, the
Arrangement;

“Articles of Arrangement” means the articles of arrangement of Hummingbird in
respect of the Arrangement that are required by the CBCA to be sent to the
Director after the Final Order is made;

“Business Day” means any day, other than a Saturday or Sunday or a statutory
holiday in Ontario, Canada;

“CBCA” means the Canada Business Corporations Act, as amended;

“Certificate of Arrangement” means the certificate of arrangement issued by the
Director pursuant to subsection 192(7) of the CBCA in respect of the Articles of
Arrangement;

“Circular” means the notice of the Meeting and accompanying management proxy
circular, including all schedules thereto, to be sent by Hummingbird to
Shareholders in connection with the Meeting;

“Court” means the Ontario Superior Court of Justice (Commercial List);

“Depositary” means CIBC Mellon Trust Company and any other trust company, bank
or equivalent financial institution agreed to in writing by Parent and
Hummingbird and appointed to carry out any of the duties of the Depositary
hereunder;



--------------------------------------------------------------------------------

“Director” means the Director appointed pursuant to section 260 of the CBCA;

“Dissent Rights” means the rights of dissent in respect of the Arrangement
described in Section 3.1;

“Dissenting Holder” means any Shareholder who has duly exercised its Dissent
Rights and has not withdrawn or been deemed to have withdrawn such Dissent
Rights;

“Effective Date” means the date shown on the Certificate of Arrangement giving
effect to the Arrangement;

“Effective Time” means 9:00 a.m. (Toronto time) on the Effective Date;

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

“Exchange Factor” means 0.8879, which is the exchange rate for one Canadian
dollar into United States dollars based on the noon rate of exchange of the Bank
of Canada on the business day immediately preceding the date of the Arrangement
Agreement.

“Final Order” means the order of the Court approving the Arrangement as such
order may be amended at any time prior to the Effective Date or, if appealed,
then, unless such appeal is withdrawn or denied, as affirmed or as amended on
appeal;

“Hummingbird” means Hummingbird Ltd., a corporation existing under the CBCA;

“Hummingbird Option” means any option to purchase Hummingbird Shares granted
pursuant to the Hummingbird Stock Option Plan or any other stock option plan of
Hummingbird or any predecessor of Hummingbird, or any option assumed or adopted
by Hummingbird;

“Hummingbird Shares” means the common shares in the capital of Hummingbird;

“Hummingbird Stock Option Plan” means Hummingbird’s 1996 Employee Stock Option
Plan;

“Interim Order” means the interim order of the Court providing for, among other
things, the calling and holding of the Meeting, as such order may be amended, as
contemplated by the Arrangement Agreement;

“Lender Sub” means one or more wholly-owned subsidiaries of Hummingbird selected
by Parent for purposes of making the loans contemplated in Section 2.3(a);

“Lender Sub Option Note” has the meaning ascribed thereto in Section 2.3(a);

“Lender Sub Share Note” has the meaning ascribed thereto in Section 2.3(a);

“Letter of Transmittal” means the letter of transmittal forwarded by Hummingbird
to Shareholders in connection with the Arrangement, in the form accompanying the
Circular;

 

- 2 -



--------------------------------------------------------------------------------

“Loan Alternative” means the provision by Lender Sub of the loans contemplated
under Section 2.3(a);

“Loan Amount” means such amount of cash of Hummingbird or its subsidiaries that
Parent requests in accordance with Section 5.5 of the Arrangement Agreement,
provided that in any event, if so requested by Parent, such amount shall be not
less than $58,000,000 and may be $0;

“Mailing Date” means the date of mailing of the Circular to Shareholders;

“Maximum Cash Amount” means the aggregate amount of cash in United States
dollars equal to (a) the product obtained by multiplying (i) the number of
Hummingbird Shares outstanding immediately prior to the Effective Time by
(ii) the Purchase Price, less (b) the Share Loan Amount;

“Meeting” means the special meeting of Shareholders to be held to consider the
Arrangement Resolution, including any adjournment or postponement thereof, to be
called and held in accordance with the Interim Order;

“Option Loan Amount” means the aggregate amount of cash required to be paid by
or on behalf of Hummingbird pursuant to Section 2.3(b)(i) in respect of the
Hummingbird Options;

“Optionholders” means the holders of Hummingbird Options;

“Parent” means Open Text Corporation, a corporation existing under the CBCA;

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, joint venture, estate, association, trust,
unincorporated organization or other entity of any kind or nature, as well as
any syndicate or group that would be deemed to be a person under section
13(d)(3) of the Exchange Act;

“Purchase Price” means the sum of $27.85 per Hummingbird Share, payable in cash;

“Share Loan Amount” means the difference obtained by subtracting the Option Loan
Amount from the Loan Amount; provided that if the Loan Amount is $0 the Share
Loan Amount shall also be $0;

“Shareholders” means the holders of Hummingbird Shares whose names appear in the
register of holders of Hummingbird Shares maintained by or on behalf of
Hummingbird and, where the context so provides, includes joint holders of such
Hummingbird Shares; and

“Tax Act” means the Income Tax Act (Canada), as amended.

 

1.2 Interpretation Not Affected by Headings, Etc.

The division of this Plan of Arrangement into articles, sections and other
portions and the insertion of headings are for reference purposes only and shall
not affect the interpretation of this Plan of Arrangement. Unless otherwise
indicated, any reference in this Plan of Arrangement to

 

- 3 -



--------------------------------------------------------------------------------

“Article” or “section” followed by a number refers to the specified Article or
section of this Plan of Arrangement. The terms “this Plan of Arrangement”,
“hereof, “herein”, “hereunder” and similar expressions refer to this Plan of
Arrangement, including any appendices hereto, and any amendments, variations or
supplements hereto made in accordance with the terms hereof or the Arrangement
Agreement or made at the direction of the Court in the Final Order and do not
refer to any particular Article, section or other portion of this Plan of
Arrangement.

 

1.3 Rules of Construction

In this Plan of Arrangement, unless the context otherwise requires, (a) words
importing the singular number include the plural and vice versa, (b) words
importing any gender include all genders, and (c) “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation”.

 

1.4 Date of Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action shall be
required to be taken on the next succeeding day which is a Business Day.

 

1.5 Time

Time shall be of the essence in every matter or action contemplated hereunder.
All times expressed herein or in the Letter of Transmittal are local time
(Toronto, Ontario) unless otherwise stipulated herein or therein.

 

1.6 Currency

Unless otherwise stated, all references in this Plan of Arrangement to sums of
money are expressed in lawful money of the United States of America.

 

1.7 Statutes

Any reference to a statute includes all rules and regulations made pursuant to
such statute and, unless otherwise specified, the provisions of any statute or
regulations or rule which amends, supplements or supersedes any such statute,
regulation or rule.

ARTICLE 2

ARRANGEMENT

 

2.1 Arrangement Agreement

This Plan of Arrangement is made pursuant to, is subject to the provisions of
and forms part of the Arrangement Agreement.

 

2.2 Binding Effect

This Plan of Arrangement will become effective at, and be binding at and after,
the Effective Time on (i) Hummingbird, (ii) Parent and Acquisition Sub,
(iii) all Shareholders and

 

- 4 -



--------------------------------------------------------------------------------

beneficial owners of Hummingbird Shares and (iv) all registered and beneficial
owners of Hummingbird Options.

 

2.3 Arrangement

Commencing at the Effective Time, the following events set out in this
Section 2.3 shall occur and shall be deemed to occur consecutively in the order
and at the times set out in this Section 2.3 without any further authorization,
act or formality (subject to the order of Sections 2.3(b) and 2.3(c) being
reversed if so requested by Parent in the notice referred to in Section 2.3(a)
below):

 

  (a) If Parent has provided written notice to Hummingbird of Parent’s request
for the Loan Alternative at least ten business days prior to the Effective Time
and such notice sets out the Loan Amount, the Share Loan Amount and the Option
Loan Amount, then effective at the Effective Time, (i) if the Share Loan Amount
is not $0, Hummingbird shall cause Lender Sub to loan an amount equal to the
Share Loan Amount to Acquisition Sub, and Acquisition Sub shall deliver to
Lender Sub a duly issued and executed promissory note (the “Lender Sub Share
Note”) in the form attached as Appendix A hereto to evidence such loan and the
full amount of such loan shall be immediately deposited with the Depositary to
be held in a segregated account by the Depositary for the exclusive purpose of
paying a portion of the aggregate Purchase Price for the Hummingbird Shares,
(ii) Hummingbird shall cause Lender Sub to loan an amount equal to the Option
Loan Amount to Hummingbird, and Hummingbird shall deliver to Lender Sub a duly
issued and executed promissory note (the “Lender Sub Option Note”) in the form
attached as Appendix A hereto to evidence such loan and the full amount of such
loan shall be immediately deposited with the Depositary to be held in a
segregated account by the Depositary for the exclusive purpose of making the
payments contemplated by Section 2.3(b)(i), and (iii) the Maximum Cash Amount
held by the Depositary shall cease to be held in escrow and shall be held in a
segregated account by the Depositary for the exclusive purpose of paying a
portion of the aggregate Purchase Price for the Hummingbird Shares. If Parent
has not provided written notice to Hummingbird of Parent’s request for the Loan
Alternative but Parent provides written notice to Hummingbird at least ten
business days prior to the Effective Time that it wishes Acquisition Sub to fund
Hummingbird to enable Hummingbird to make the payments contemplated by
Section 2.3(b)(i), then effective at the Effective Time, Acquisition Sub shall
loan an amount equal to the Option Loan Amount to Hummingbird, and Hummingbird
shall deliver to Acquisition Sub a duly issued and executed promissory note (the
“Acquisition Sub Option Note”) in the form attached as Appendix A hereto to
evidence such loan and the full amount of such loan shall be immediately
deposited with the Depositary to be held in a segregated account by the
Depositary for the exclusive purpose of making the payments contemplated by
Section 2.3(b)(i).

 

  (b)

Effective at one minute after the Effective Time (or, if specified in the notice
referred to in Section 2.3(a) above, effective at two minutes after the
Effective Time) each Hummingbird Option, notwithstanding any contingent vesting

 

- 5 -



--------------------------------------------------------------------------------

 

provisions to which it might otherwise have been subject, shall be deemed to be
conditionally vested and exercisable only as part of the Arrangement and:

(i) each Hummingbird Option shall be transferred by the Optionholder to
Hummingbird in exchange for a cash payment from or on behalf of Hummingbird
equal to the amount (if any) by which the Purchase Price exceeds the product of
(x) the exercise price thereof (in Canadian dollars) multiplied by (y) the
Exchange Factor, which amount shall be paid from the funds deposited with the
Depositary under Section 2.3(a);

(ii) each Hummingbird Option shall immediately be cancelled and all option
agreements related thereto shall be terminated and the Optionholders shall
thereafter have only the right to receive the consideration to which they are
entitled pursuant to this Section 2.3(b) at the time and in the manner specified
in Article 4; and

(iii) the Hummingbird Stock Option Plan shall be terminated and none of
Hummingbird or any of its affiliates shall have any liabilities or obligations
with respect to such plan except pursuant to this Section 2.3(b).

 

  (c) Effective at two minutes after the Effective Time (or, if specified in the
notice referred to in Section 2.3(a) above, effective at one minute after the
Effective Time), each Hummingbird Share outstanding immediately prior to the
Effective Time shall be transferred to Acquisition Sub in exchange for the
Purchase Price from Acquisition Sub, which amount shall be paid from the funds
deposited with the Depositary under Sections 2.3(a)(i) and (iii), and the names
of the holders of such Hummingbird Shares transferred to Acquisition Sub shall
be removed from the applicable registers of Shareholders, and Acquisition Sub
shall be recorded as the registered holder of the Hummingbird Shares so acquired
and shall be deemed the legal and beneficial owner thereof; subject to the right
of Dissenting Holders to be paid the fair value of the Hummingbird Shares held
prior to the Effective Time by such Dissenting Holders in accordance with
Section 3.1.

 

  (d) Effective at three minutes after the Effective Time, all directors of
Hummingbird shall cease to be directors and the following persons shall become
the directors of Hummingbird (the “New Directors”): John Shackleton, Paul
McFeeters and John Trent.

ARTICLE 3

RIGHTS OF DISSENT

 

3.1 Rights of Dissent

 

  (a)

A Shareholder may exercise rights of dissent (the “Dissent Rights”) pursuant to
and in the manner set forth in section 190 of the CBCA and this section 3.1 in
connection with the Arrangement; provided, however, that, (i) notwithstanding
subsection 190(5) of the CBCA, any written objections to the Arrangement
Resolution must be received by Hummingbird not later than 5:00 p.m. (Toronto
time) on the day which is two Business Days preceding the Meeting, and (ii)

 

- 6 -



--------------------------------------------------------------------------------

 

notwithstanding section 190 of the CBCA, Acquisition Sub and not Hummingbird
shall be required to pay fair market value for the Hummingbird Shares held by
holders who duly exercise Dissent Rights. A Shareholder who duly exercises such
Dissent Rights and who:

(i) is ultimately entitled to be paid fair value for its Hummingbird Shares
shall be deemed to have transferred such Hummingbird Shares to Acquisition Sub
on the Effective Date contemporaneously with the event described in
Section 2.3(e) in exchange for the fair value of such Hummingbird Shares; or

(ii) is ultimately not entitled, for any reason, to be paid fair value for its
Hummingbird Shares shall be deemed to have participated in the Arrangement on
the same basis as a non-dissenting Shareholder.

 

  (b) In no circumstances shall Parent, Acquisition Sub, Hummingbird or any
other Person be required to recognize a Person exercising Dissent Rights unless
such Person is a Shareholder of those Hummingbird Shares in respect of which
such rights are sought to be exercised.

 

  (c) For greater certainty, in no case shall Parent, Acquisition Sub,
Hummingbird or any other Person be required to recognize a Dissenting Holder as
a Shareholder after the Effective Time, and the name of each Dissenting Holder
shall be deleted from the register of Shareholders on the Effective Date at the
same time as the events described in Section 2.3(e) occur.

ARTICLE 4

CERTIFICATES AND PAYMENTS

 

4.1 Letter of Transmittal

At the time of mailing the Circular or as soon as practicable thereafter,
Hummingbird shall forward to each Shareholder and each Optionholder at the
address of such holder as it appears on the register maintained by or on behalf
of Hummingbird in respect of the holders of Hummingbird Shares or Hummingbird
Options, as the case may be, a letter of transmittal in the case of the holders
of Hummingbird Shares and, in the case of Optionholders, instructions for
obtaining delivery of the consideration payable to Optionholders following the
Effective Date pursuant to this Plan of Arrangement.

 

4.2 Exchange of Certificates for Cash

 

  (a)

At or before the Effective Time, Acquisition Sub shall deposit the Maximum Cash
Amount with the Depositary to be held in escrow until Section 2.3(a) takes
effect. Upon surrender to the Depositary for cancellation of a certificate which
immediately prior to the Effective Time represented outstanding Hummingbird
Shares, together with a duly completed and executed Letter of Transmittal and
such additional documents and instruments as the Depositary may reasonably
require, the Shareholder of such surrendered certificate shall be entitled to
receive in exchange therefor, and the Depositary shall deliver to such
Shareholder as soon as practicable after the Effective Time, a cheque
representing the cash which such

 

- 7 -



--------------------------------------------------------------------------------

 

Shareholder has the right to receive under the Arrangement for such Hummingbird
Shares, less any amounts withheld pursuant to Section 4.4, and any certificate
so surrendered shall forthwith be cancelled. The cash deposited with the
Depositary shall be held in an interest-bearing account, and any interest earned
on such funds shall be for the account of Acquisition Sub.

 

  (b) Until surrendered as contemplated by this Section 4.2, each certificate
which immediately prior to the Effective Time represented any Hummingbird Shares
shall be deemed after the Effective Time to represent only the right to receive
upon such surrender a cash payment in lieu of such certificate as contemplated
in this Section 4.2, less any amounts withheld pursuant to Section 4.4. Any such
certificate formerly representing Hummingbird Shares not duly surrendered on or
before the sixth anniversary of the Effective Date shall cease to represent a
claim by or interest of any former Shareholder of any kind or nature against or
in Hummingbird, Parent or Acquisition Sub. On such anniversary date, all
certificates representing Hummingbird Shares shall be deemed to have been
surrendered to Acquisition Sub and cash to which such former holder was
entitled, together with any entitlements to dividends, distributions and
interest thereon, shall be deemed to have been surrendered to Hummingbird.

 

  (c) On or as soon as practicable after the Effective Date, the Depositary
shall deliver on behalf of Hummingbird to each Optionholder as reflected on the
books and records of Hummingbird a cheque representing the payment to which such
holder is entitled in accordance with Section 2.3(b) of this Plan of
Arrangement, against receipt of such documentation as Parent or Hummingbird may
reasonably require acknowledging the transfer and termination of the Hummingbird
Options held by such Optionholder.

 

  (d) Any payment made by way of cheque by the Depositary on behalf of
Acquisition Sub or Hummingbird that has not been deposited or has been returned
to the Depositary or that otherwise remains unclaimed, in each case on or before
the sixth anniversary of the Effective Date, shall cease to represent a right or
claim of any kind or nature and the right of the Shareholder or Optionholder to
receive the consideration for Hummingbird Shares or Hummingbird Options, as the
case may be, pursuant to this Plan of Arrangement shall terminate and be deemed
to be surrendered and forfeited to Hummingbird for no consideration.

 

4.3 Lost Certificates

In the event any certificate which immediately prior to the Effective Time
represented one or more outstanding Hummingbird Shares that were transferred
pursuant to Section 2.3 shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such certificate to
be lost, stolen or destroyed, the Depositary will issue in exchange for such
lost, stolen or destroyed certificate, cash deliverable in accordance with such
holder’s Letter of Transmittal. When authorizing such payment in exchange for
any lost, stolen or destroyed certificate, the Person to whom such cash is to be
delivered shall as a condition precedent to the delivery of such cash, give a
bond satisfactory to Hummingbird and the Depositary in such sum as Hummingbird
may direct, or otherwise indemnify Hummingbird in a manner satisfactory to

 

- 8 -



--------------------------------------------------------------------------------

Hummingbird, against any claim that may be made against Acquisition Sub and
Hummingbird with respect to the certificate alleged to have been lost, stolen or
destroyed.

 

4.4 Withholding Rights

Hummingbird, Acquisition Sub, Parent and the Depositary and any affiliate of
Hummingbird shall be entitled to deduct and withhold from any consideration
otherwise payable to any Shareholder or Optionholder such amounts as
Hummingbird, Acquisition Sub, Parent or the Depositary is required or permitted
to deduct and withhold with respect to such payment under the Tax Act, the
United States Internal Revenue Code of 1986 or any provision of federal,
provincial, state, local or foreign tax law, in each case, as amended. To the
extent that amounts are so withheld, such withheld amounts shall be treated for
all purposes hereof as having been paid to the holder of the Hummingbird Shares
or Hummingbird Options in respect of which such deduction and withholding was
made, provided that such withheld amounts are actually remitted to the
appropriate taxing authority.

ARTICLE 5

AMENDMENTS

 

5.1 Amendments to Plan of Arrangement

 

  (a) Hummingbird may amend, modify and/or supplement this Plan of Arrangement
at any time and from time to time prior to the Effective Date, provided that
each such amendment, modification and/or supplement must be (i) set out in
writing, (ii) approved by Parent and Acquisition Sub, (iii) filed with the Court
and, if made following the Meeting, approved by the Court, and (iv),
communicated to Shareholders if and as required by the Court.

 

  (b) Any amendment, modification or supplement to this Plan of Arrangement may
be proposed by Hummingbird at any time prior to the Meeting (provided that
Parent and Acquisition Sub shall have consented thereto) with or without any
other prior notice or communication, and if so proposed and accepted by the
Persons voting at the Meeting (other than as may be required under the Interim
Order), shall become part of this Plan of Arrangement for all purposes.

 

  (c) Any amendment, modification or supplement to this Plan of Arrangement that
is approved or directed by the Court following the Meeting shall be effective
only if (i) it is consented to by each of Hummingbird, Parent and Acquisition
Sub (in each case, acting reasonably) and (ii) if required by the Court, it is
consented to by Shareholders voting in the manner directed by the Court.

 

  (d) This Plan of Arrangement may be withdrawn prior to the occurrence of any
of the events in Section 2.3 in accordance with the terms of the Arrangement
Agreement.

 

  (e)

Any amendment, modification or supplement to this Plan of Arrangement may be
made following the Effective Date unilaterally by Parent, provided that it
concerns a matter which, in the reasonable opinion of Parent, is of an
administrative nature required to better give effect to the implementation of
this

 

- 9 -



--------------------------------------------------------------------------------

 

Plan of Arrangement and is not adverse to the economic interest of any former
Shareholder.

ARTICLE 6

FURTHER ASSURANCES

 

  6.1 Notwithstanding that the transactions and events set out herein shall
occur and be deemed to occur in the order set out in this Plan of Arrangement
without any further act, authorization or formality, each of the parties to the
Arrangement Agreement shall make, do and execute, or cause to be made, done and
executed, all such further acts, deeds, agreements, transfers, assurances,
instruments or documents as may reasonably be required by any of them in order
further to document or evidence any of the transactions or events set out
herein.

 

- 10 -



--------------------------------------------------------------------------------

PLAN OF ARRANGEMENT

APPENDIX A

FORM OF PROMISSORY NOTE

Promissory Note

Date: ·

FOR VALUE RECEIVED the undersigned unconditionally promises to pay on demand to
· (the “Lender”) or anyone else who the Lender may specify at ·, or such other
place as the Lender may direct in writing, the sum of $· with interest
calculated daily from the date of this promissory note on the outstanding
balance of such sum and payable monthly on the last day of each month at the
same place, both before and after demand, default and judgment, at a nominal
annual rate of interest equal to · percent and with interest on overdue interest
payable at the same time, place and rate.

The undersigned agrees to provide the Lender with a written acknowledgement of
its indebtedness to the Lender hereunder within thirty (30) days prior to each
anniversary of this promissory note or as otherwise requested by the Lender from
time to time.

This promissory note shall be governed by, and construed in accordance with, the
laws of the Province of Ontario and the laws of Canada applicable in that
Province. The undersigned waives presentment for payment, notice of dishonour,
protest and notice of protest in respect of this promissory note. This
promissory note shall become effective when it has been executed and delivered.
Time shall be of the essence of this promissory note in all respects. This
promissory note constitutes the entire agreement of the parties pertaining to
the indebtedness evidenced by this promissory note and supersedes all prior
agreements, understandings, negotiations and discussions with respect to such
indebtedness, whether oral or written.

 

[BORROWER] By:      Name:   Title:  

 

- 11 -



--------------------------------------------------------------------------------

SCHEDULE D

HOLDING COMPANY PARTICIPATION AGREEMENT

THIS AGREEMENT made the · day of ·, 2006.

 

BETWEEN:

   ·,    a corporation incorporated under the Canada Business Corporations Act
  

(hereinafter referred to as “HoldCo”)

 

- and -

   ·,   

the sole shareholder of HoldCo, [a corporation

incorporated established under the laws of ·]

  

(hereinafter referred to as the “Vendor”)

 

- and -

   HUMMINGBIRD LTD.,    a corporation incorporated under the Canada Business
Corporations Act   

(hereinafter referred to as “Hummingbird”)

 

- and -

   OPEN TEXT CORPORATION    a corporation incorporated under the Canada Business
Corporations Act   

(hereinafter referred to as “Parent”)

 

- and -

   6575064 CANADA INC.    a corporation incorporated under the Canada Business
Corporations Act    (hereinafter referred to as “Acquisition Sub”)



--------------------------------------------------------------------------------

WHEREAS pursuant to an arrangement agreement made as of · , 2006 (the
“Arrangement Agreement”) between Parent, Acquisition Sub and Hummingbird,
Acquisition Sub will acquire all of the outstanding common shares of
Hummingbird;

AND WHEREAS a shareholder who owns Hummingbird common shares directly or
indirectly through one or more Canadian holding companies may choose to transfer
to Hummingbird all of the issued and outstanding shares of a holding company
holding Hummingbird common shares in return for new Hummingbird common shares
issued from treasury (the “Holding Company Alternative”);

AND WHEREAS the Vendor is the registered and beneficial owner of all of the
issued and outstanding common shares of HoldCo;

AND WHEREAS HoldCo is the registered and beneficial owner of Hummingbird Shares;

NOW THEREFORE in consideration of the respective covenants and agreement herein
contained and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged by the parties hereto), the parties
hereby agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms

In this Agreement, capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such terms in the Arrangement Agreement. The
following terms shall have the respective meanings set out below:

 

  (a) “Claim” has the meaning set out in Section 6.2;

 

  (b) “Closing Date” means the date on which the Closing Time occurs; INTD: No
later than 5 business days prior to Effective Date

 

  (c) “Closing Time” has the meaning set out in Section 5.1;

 

  (d) “Contract” means any agreement, indenture, contract, deed of donation,
lease, deed of trust, licence, option, instrument or other commitment or
undertaking, whether written or oral;

 

  (e) “Direct Claim” has the meaning set out in Section 6.2;

 

  (f) “HoldCo Documents” has the meaning set out in Section 4.1;

 

  (g) “HoldCo Shares” means all of the issued and outstanding common shares in
the capital of HoldCo;

 

  (h) “Indemnified Party” has the meaning set out in Section 6.2;

 

  (i) “Indemnifying Party” has the meaning set out in Section 6.2;

 

- 2 -



--------------------------------------------------------------------------------

  (j) “ITA” means the Income Tax Act (Canada), as amended from time to time;

 

  (k) “Liabilities” has the meaning set out in Section 6.1;

 

  (l) “Reorganization” means the Agreements and transactions set forth in
Schedule

 

  (m) “Subject Shares” means the · Hummingbird Shares currently owned
beneficially and of record by HoldCo;

 

  (n) “Tax Returns” includes all returns, reports, declarations, elections,
notices, filings, forms, statements and other documents (whether in tangible,
electronic or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
to be made, prepared or filed by Law in respect of Taxes;

 

  (o) “Taxes” includes any taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority, including all interest, penalties, fines, additions to tax or other
additional amounts imposed by any Governmental Authority in respect thereof, and
including those levied on, or measured by, or referred to as, income, gross
receipts, profits, capital, transfer, land transfer, sales, goods and services,
harmonized sales, use, value-added, excise, stamp, withholding, business,
franchising, property, development, occupancy, employer health, payroll,
employment, health, social services, education and social security taxes, all
surtaxes, all customs duties and import and export taxes, countervail and
antidumping, all licence, franchise and registration fees and all employment
insurance, health insurance and Canada, Québec and other government pension plan
premiums or contributions;

 

  (p) “Third Party” has the meaning set out in Section 6.4;

 

  (q) “Third Party Claim” has the meaning set out in Section 6.2; and

 

1.2 Sections and Headings

The division of this Agreement into Sections and the insertion of headings are
for convenience of reference only and shall not affect the interpretation of
this Agreement. Unless otherwise indicated, any reference in this Agreement to a
Section refers to the specified Section of this Agreement. Whenever the word
“including” is used it means including without limitation.

 

1.3 Currency

All amounts in this Agreement are expressed in Canadian dollars.

 

1.4 Number, Gender and Persons

In this Agreement, words importing the singular number only shall include the
plural and vice versa, words importing gender shall include all genders and
words importing persons shall include individuals, corporations, partnerships,
associations, shareholders, unincorporated organizations, governmental bodies
and other legal or business entities.

 

- 3 -



--------------------------------------------------------------------------------

1.5 Applicable Law

This Agreement shall be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties shall be governed by,
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, and each party hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the courts of such province and all courts
competent to hear appeals therefrom.

 

1.6 Severability

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.

 

1.7 Amendment and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on
any party unless consented to in writing by such party. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver constitute a continuing waiver unless otherwise expressly
provided.

 

1.8 Entire Agreement

This Agreement including the Schedule(s) hereto constitutes the entire agreement
between the parties pertaining to the subject matter of such documents. There
are no warranties, conditions or representations (including any that may be
implied by statute) and there are no agreements in connection with the subject
matter of such documents except as specifically set forth or referred to in such
documents.

ARTICLE 2

PURCHASE AND SALE OF HOLDCO SHARES

 

2.1 Purchase and Sale of HoldCo Shares

Subject to the terms and conditions hereof, the Vendor covenants and agrees to
sell, assign and transfer to Hummingbird and Hummingbird agrees to purchase from
the Vendor at the Closing Time all of the HoldCo Shares in consideration for the
issuance and the allotment by Hummingbird to the Vendor of · fully paid and
non-assessable Hummingbird Shares (the “New Hummingbird Shares”). [Note to
Draft: The number of Subject Shares owned by HoldCo will be equal to the number
of New Hummingbird Shares.]

 

2.2 Listing of New Hummingbird Shares

Hummingbird shall use commercially reasonable efforts cause the New Hummingbird
Shares to be listed for trading on the Toronto Stock Exchange as soon as
possible after the Closing Time.

 

- 4 -



--------------------------------------------------------------------------------

2.3 Expenses

The Vendor shall be responsible for all costs and expenses (including counsel’s
fees and expenses and fees and expenses of auditors) incurred by HoldCo, Parent,
Acquisition Sub or Hummingbird respectively, in connection with the negotiation
and settlement of this Agreement and the transactions contemplated hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Vendor

The Vendor hereby represents, warrants and covenants to Parent, Acquisition Sub
and Hummingbird as follows, and hereby acknowledges that Parent, Acquisition Sub
and Hummingbird are relying on such representations, warranties and covenants in
connection with the purchase by Hummingbird of the HoldCo Shares:

 

  (a) the execution and delivery of this Agreement by the Vendor and HoldCo and
the completion by the Vendor and HoldCo of the transactions contemplated hereby:

 

  (i) do not and will not conflict with, result in the breach of or constitute a
default under the articles, by-laws or resolutions of the Vendor (if applicable)
or HoldCo, or any Contract to which the Vendor or HoldCo is a party or is
otherwise bound; and

 

  (ii) do not and will not violate any law or any judicial or administrative
award, judgment or decree binding upon the Vendor or HoldCo;

 

  (b) the Vendor is not a non-resident of Canada within the meaning of the ITA
or any applicable provincial or territorial legislation;

 

  (c) HoldCo is a corporation duly incorporated on · [Note: Must be incorporated
after ·, 2006] and HoldCo is duly incorporated and organized and validly
existing and in good standing under the Canada Business Corporations Act, and
has the corporate power to enter into and perform its obligations under this
Agreement;

 

  (d) [the Vendor is a corporation duly incorporated on · and the Vendor is duly
incorporated and organized and validly existing and in good standing under the ·
Act, and has the corporate power to enter into and perform its obligations under
this Agreement];

 

  (e) this Agreement has been duly executed and delivered by each of the Vendor
and HoldCo and is a valid and binding obligation of each of the Vendor and
HoldCo enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency and other laws affecting the enforcement of
creditors’ rights generally and provided that equitable remedies will only be
awarded in the discretion of a court of competent jurisdiction;

 

  (f)

no person has any Contract, entitlement, warrant or option or any right capable
of becoming a Contract, entitlement, warrant or option whether under statute or

 

- 5 -



--------------------------------------------------------------------------------

 

otherwise for the purchase from the Vendor of any of the HoldCo Shares or from
HoldCo of any HoldCo Shares or of any of the Subject Shares;

 

  (g) the authorized share capital of HoldCo consists solely of an unlimited
number of common shares, of which · common shares, being all of the HoldCo
Shares, are validly issued and outstanding as fully paid and non-assessable
shares;

 

  (h) all of the HoldCo Shares are registered in the name of, and are
beneficially owned by the Vendor with good and marketable title thereto free and
clear of any Liens;

 

  (i) upon completion of the transactions contemplated hereby, Hummingbird will
acquire the sole ownership of all of the HoldCo Shares with good and marketable
title thereto free and clear of any Liens;

 

  (j) HoldCo is the sole registered and beneficial owner of the Subject Shares,
all of which are held and owned by HoldCo with good and marketable title thereto
free and clear of any Liens;

 

  (k) since its incorporation, the sole activity of HoldCo has been the entering
into and performance under this Agreement;

 

  (l) HoldCo does not own or hold and has never owned or held any property or
assets or any interests therein of any nature or kind whatsoever other than the
Subject Shares and HoldCo has never carried on nor currently carries on any
active business;

 

  (m) HoldCo has no obligations or liabilities (whether actual or contingent)
including indebtedness to any person including, without limitation, any
liabilities in respect of Taxes of any nature or kind whatsoever, or in respect
of any judgments, orders, fines, penalties, awards or decrees of any court,
tribunal or governmental, administrative or regulatory department, commission,
board, bureau, agency or instrumentality, domestic or foreign;

 

  (n) HoldCo has not, and at the Closing Date will not have, declared or paid
any dividends, except through one or more increases to the stated capital
account maintained in respect of its common shares as contemplated by Schedule
A, or made any distribution in respect of any of its shares or repurchased,
redeemed or otherwise acquired any of its shares;

 

  (o) the paid-up capital for purposes of the ITA and any applicable provincial
or territorial legislation in respect of the HoldCo Shares is $·;

 

  (p) HoldCo has no subsidiaries and is not a party to, bound by or affected by
any Contract;

 

  (q) HoldCo has no employees and its directors and officers receive no
remuneration or compensation from HoldCo;

 

  (r) HoldCo has not paid any amounts to any non-residents of Canada within the
meaning of the ITA;

 

- 6 -



--------------------------------------------------------------------------------

  (s) HoldCo is not a partner, co-tenant, joint venturer or otherwise a
participant in any partnership, joint venture, co-tenancy or other jointly owned
business;

 

  (t) there are no claims, investigations, actions, suits or proceedings
commenced, pending or threatened by, against or affecting: (i) HoldCo, whether
at law or in equity before any Governmental Entity; or (ii) the Vendor, whether
at law or in equity before any Governmental Entity, that would adversely affect
in any manner the ability of the Vendor to enter into this Agreement and perform
its obligations hereunder;

 

  (u) both HoldCo and the Vendor are in full compliance with all laws, rules or
regulations to which they are subject (including all laws, rules and regulations
relating to its ownership of the Subject Shares);

 

  (v) no consent, waiver, approval, authorization, exemption, registration,
license or declaration of or by, or filing with, or notification to any
Governmental Entity or other person is required to be made or obtained by the
Vendor or HoldCo in connection with the execution, delivery, performance or
enforcement of this Agreement;

 

  (w) HoldCo does not maintain any depository account, trust account or safety
deposit box and has not granted any powers of attorney;

 

  (x) the books and records of HoldCo fairly and correctly set out and disclose
in all respects, in accordance with generally accepted accounting principles in
Canada consistently applied, the financial position of HoldCo as of the date
hereof and all financial transactions of HoldCo have been accurately recorded in
such books and records;

 

  (y) the corporate records and minute books of HoldCo contain complete and
accurate minutes of all meetings or resolutions of the directors and
shareholders of HoldCo held since its incorporation and all such meetings were
duly called and held and the share certificate books, register of shareholders,
register of transfers and register of directors and officers of HoldCo are
complete and accurate;

 

  (z) the Subject Shares are not subject to any contractual or other
restrictions (including on transferability or voting) and neither the Vendor nor
HoldCo is a party to or otherwise bound by any agreement (including a voting
trust or similar agreement) in respect of the Subject Shares;

 

  (aa) the HoldCo Shares are not subject to any contractual or other
restrictions (including on transferability or voting) and neither the Vendor nor
HoldCo is a party to or otherwise bound by any agreement (including a voting
trust or similar agreement) in respect of the HoldCo Shares;

 

  (bb)

all issuances and transfers of HoldCo Shares, including the transfer of HoldCo
Shares contemplated hereunder, have been and will be made in compliance with
applicable law and have not conflicted, resulted in the breach of or
constituted, and will not conflict with, result in the breach of or constitute a
default under the

 

- 7 -



--------------------------------------------------------------------------------

 

articles, by-laws or resolutions of HoldCo, or any Contract to which HoldCo or
the Vendor was or is a party or was or is otherwise bound, and did not, do not
and will not violate any law or any judicial or administrative award, judgment
or decree binding upon HoldCo or the Vendor;

 

  (cc) with respect to tax matters:

 

  (i) HoldCo has duly and in a timely manner filed its Tax Returns with the
appropriate taxing or other governmental authority or agency or if not timely
filed has paid any penalties imposed as a result thereof and has duly,
completely and correctly reported all income and all other amounts and
information required to be reported thereon;

 

  (ii) HoldCo has duly and in a timely manner paid all Taxes, including all
instalments on account of Taxes for the current year, that are due and payable
by it and Taxes that are not yet due and payable and that relate to periods
ending on or prior to the Closing Date;

 

  (iii) HoldCo has duly and timely withheld from any amount paid or credited by
it to or for the benefit of any person, the amount of all Taxes and other
deductions required by applicable Law, rule or regulation or the administration
thereof, to be withheld from such amount and has duly and timely remitted the
same to the appropriate taxing or other Governmental Entity;

 

  (iv) there are no actions, suits, proceedings, investigations, audits,
assessments or reassessments or claims now pending or (after due inquiry)
threatened against HoldCo in respect of any Taxes and there are no matters under
discussion, audit or appeal with any taxing or other governmental authority or
agency relating to Taxes;

 

  (v) HoldCo has not requested, nor entered into, any agreement or other
arrangement or executed any waiver providing for, an extension of time within
which: (A) to file any Tax Return covering any Taxes for which HoldCo is or may
be liable, (B) to file any elections, designations or similar things relating to
Taxes for which HoldCo is or may be liable, (C) HoldCo is required to pay or
remit any Taxes or amounts on account of Taxes, or (D) any taxing or other
governmental authority or agency may assess or collect Taxes for which HoldCo is
or may be liable;

 

  (vi) except as provided in Section 3.1 (q)(ii), HoldCo has not paid or
credited to or for the account or benefit of any person, including, without
limitation, any of its directors or any non-resident person, any amounts which
under any applicable law, rule or regulation would require any Taxes or other
deductions to be withheld therefrom;

 

  (vii) HoldCo is a resident of Canada and is a taxable Canadian corporation for
the purposes of the ITA and is not a non-resident owned investment corporation
for the purposes of the ITA;

 

- 8 -



--------------------------------------------------------------------------------

  (viii) no amount has been deducted under paragraph 53(2)(g. 1) of the ITA in
computing the adjusted cost based to HoldCo of the Subject Shares at any time;

 

  (ix) the Subject Shares have an adjusted cost base (as such term is defined in
the ITA) to HoldCo of $· per share;

 

  (x) for purposes of the ITA, the cost to Hummingbird of the HoldCo Shares will
be greater than or equal to the paid-up capital of such shares;

 

  (xi) the Subject Shares are capital property to HoldCo for the purposes of the
ITA and any applicable provincial or territorial legislation;

 

  (xii) HoldCo has not been a party to any transactions with any person with
whom it did not deal at arm’s length within the meaning of the ITA which would
result in any liability for Taxes under the provisions of section 160 of the ITA
or an analogous provision of any applicable provincial or territorial
legislation;

 

  (xiii) the HoldCo Shares are not “taxable preferred shares” for purposes of
the ITA;

 

  (dd) no person has taken or will take any action in connection with any rights
to dissent in respect of the Subject Shares; and

 

  (ee) none of the foregoing representations, warranties and statements of fact
contains any untrue statement of fact or omits to state any material fact
necessary to make any such statement or representation not misleading to a
prospective purchaser of the HoldCo Shares seeking full information as to
HoldCo, its property, business and affairs.

 

3.2 Representations and Warranties of Hummingbird

Hummingbird hereby represents and warrants to the Vendor and HoldCo as follows
and hereby acknowledges and confirms that the Vendor and HoldCo are relying on
such representations and warranties in connection with the sale of the HoldCo
Shares:

 

  (a) Hummingbird is a corporation incorporated and validly existing under the
laws of Canada and has the corporate power to enter into and perform its
obligations under this Agreement; and

 

  (b) this Agreement has been executed and delivered by Hummingbird and is a
valid and binding obligation of Hummingbird enforceable against Hummingbird in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other laws affecting the enforcement of creditors’ rights generally and provided
that equitable remedies will only be awarded in the discretion of a court of
competent jurisdiction.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

 

4.1 Availability of HoldCo Documents

The Vendor shall forthwith make available to Hummingbird, Parent and their
respective authorized representatives all minute books, share certificate books,
share registers, books of account, accounting records, corporate documents and
all other books or records, documents, information or data relating to HoldCo
(collectively, the “HoldCo Documents”). If the transactions contemplated herein
are not completed for any reason, Parent, Acquisition Sub and Hummingbird agree
that, except as authorized by the Vendor or as required by applicable law,
Parent, Acquisition Sub and Hummingbird and any of their respective
representatives will not disclose to any Third Party any confidential
information or data relating to HoldCo or the Vendor discovered by Parent,
Acquisition Sub and Hummingbird or their respective representatives as a result
of their review of the HoldCo Documents.

 

4.2 Compliance with the Law

The parties shall comply with all applicable securities and other laws of Canada
and the provinces in connection with the sale of the HoldCo Shares to
Hummingbird.

 

4.3 Directors and Officers

All officers and directors of HoldCo shall resign as at the Closing Date and
Hummingbird shall cause the filing of the Form 6 with Industry Canada.

 

4.4 Financial Statements

The Vendor shall provide all reasonable assistance to Hummingbird and Parent to
enable all financial statements of HoldCo for all fiscal years ending
immediately before the Closing Time to be prepared.

 

4.5 Tax Returns

The Vendor further agrees that it will, at its own cost and expense, duly and
timely file all Tax Returns of HoldCo not yet filed for all periods ending on or
prior to the Closing Date, that such returns as filed will be complete and
correct, that such returns will be approved by Parent and Hummingbird as to form
and substance, that all Taxes payable by HoldCo in respect of such periods shall
be paid on a timely basis by the Vendor, that copies of all returns filed will
be provided to Hummingbird and Parent forthwith after they have been filed and
that in any event all such Tax Returns will be filed and all Taxes payable
pursuant thereto will be paid at the latest two months after the Closing Date.

 

4.6 Elections

In connection with the transfer of the HoldCo Shares to Hummingbird, the Vendor
and Hummingbird undertake and agree to make joint elections under subsection
85(1) of the ITA (and any analogous provision of any applicable provincial or
territorial legislation) such that the Vendor’s proceeds of disposition and the
cost to Hummingbird of the HoldCo Shares will be $·, subject to the provisions
respectively of subsection 85(1) of the ITA (and any analogous provision of any
applicable provincial or territorial legislation); provided that the agreed
amount in such elections will be such an amount as ensures that, for purposes of
the ITA, the cost to

 

- 10 -



--------------------------------------------------------------------------------

Hummingbird of such HoldCo Shares shall be greater than or equal to the paid-up
capital of such shares.

Hummingbird shall have no liability whatsoever for the proper completion of or
timely filing of such election forms which shall be prepared at the expense of
and by the Vendor. The Vendor shall deliver such election forms to Hummingbird
on the Closing Date, and Hummingbird agrees to sign properly completed forms and
return them to the Vendor within three Business Days of receipt.

The Vendor and Hummingbird shall ensure that all such elections, and any other
elections to which Hummingbird or HoldCo is a party in respect of transactions
occurring on or prior to the Closing Date, will be filed on or prior to the
Business Day prior to the Effective Date.

 

4.7 Winding Up

The Vendor acknowledges that Hummingbird will, prior to the Effective Time,
cause HoldCo to be wound-up for purposes of the ITA (having regard to the
published administrative policy of the Canada Revenue Agency), and all Subject
Shares owned at any time by HoldCo shall have been distributed by HoldCo to
Hummingbird on such winding-up, and all such Subject Shares shall have been
cancelled and shall no longer be outstanding at the Effective Time.

 

4.8 Documents

The Vendor and HoldCo shall consider and accept all reasonable comments and
requests from each of Hummingbird and Parent in respect of, and make the
corresponding changes to, any and all draft documents and other instruments
that, in their final form, are executed and delivered prior to, at, or following
closing of the transactions contemplated hereunder.

ARTICLE 5

CLOSING

 

5.1 Place of Closing

The closing shall take place on · at the offices of Osier, Hoskin & HarcourtJLLP
at 10:00 a.m. (Toronto time) (the “Closing Time”), or at such other time and
place as the parties may in writing agree.

 

5.2 Conditions of Closing for Benefit of Each of Hummingbird and Parent

The purchase and sale of the HoldCo Shares is subject to the following terms and
conditions for the exclusive benefit of each of Hummingbird and Parent, to be
fulfilled or performed at or prior to the Closing Time:

 

  (a) the representations and warranties of the Vendor contained in this
Agreement shall be true and correct at the Closing Time, with the same force and
effect as if such representations and warranties were made at and as of such
time, and a certificate of an officer or other duly authorized representative of
the Vendor dated as of the Closing Date to that effect shall have been delivered
by the Vendor at the Closing Time, in form and substance satisfactory to each of
Hummingbird and Parent;

 

- 11 -



--------------------------------------------------------------------------------

  (b) all of the obligations and covenants contained in this Agreement to be
complied with or performed by the Vendor and HoldCo at or before the Closing
Time shall be complied with or performed to the satisfaction of each of
Hummingbird and Parent;

 

  (c) without limiting the generality of the foregoing conditions set out in
Section 5.2(a) and 5.2(b), the results of the review of the HoldCo Documents
provided for in Section 4.1 shall be satisfactory to each of Hummingbird and
Parent, and all necessary proceedings (including corporate proceedings) or other
actions of the Vendor and HoldCo in connection with this Agreement shall have
been taken to the satisfaction of each of Hummingbird and Parent, and certified
or other copies dated as of the Closing Date and otherwise acceptable to each of
Hummingbird, Parent and their respective counsel shall have been provided of all
resolutions and documents of HoldCo relating thereto;

 

  (d) the minute books and all corporate records of HoldCo including copies of
all filings made with any governmental or regulatory body shall have been
delivered to Hummingbird;

 

  (e) there shall have been provided such security, if any, in favour of each of
Parent, Acquisition Sub and Hummingbird and their directors, officers,
employees, advisors and agents (including but not limited to a guarantee in the
form set out in Schedule “B” to this agreement from one or more of the
shareholders of the Vendor, if applicable, and any security therefor), in the
form satisfactory to each of Hummingbird and Parent, which either of Hummingbird
or Parent may require in respect of the representations, warranties,
obligations, and covenants of the Vendor and HoldCo contained in this Agreement
in order to secure the indemnity obligations of the Vendor and HoldCo under
Article 6 (the “Security”);

 

  (f) any exemptions requested, or in the opinion of Parent, desirable, from any
applicable Canadian securities regulatory authority in connection with the
transactions contemplated hereby have been obtained and are of full force and
effect;

 

  (g) the Arrangement Agreement has not been terminated in accordance with its
terms;

 

  (h)

each of Vendor and HoldCo shall have provided to each of Hummingbird and Parent
and Acquisition Sub an opinion of counsel dated as of the Closing Date
acceptable to each of Hummingbird and Parent as to such matters as may be
requested by either Hummingbird or Parent, acting reasonably, including the due
incorporation and organization of each of the Vendor and HoldCo and any person
executing and delivering the Security (the “Debtor”), the power and capacity of
the Debtor, the Vendor and HoldCo, the due authorization by the Debtor, the
Vendor and HoldCo of the transactions contemplated by this Agreement including
the Reorganization, the due execution and delivery by the Vendor and HoldCo of
this Agreement and any other material documents required to be executed in
connection herewith, including the Reorganization, the due execution and
delivery by the Debtor of the Security and related documents, the legal, valid
and binding nature of the obligations of the Vendor and HoldCo under this
Agreement

 

- 12 -



--------------------------------------------------------------------------------

 

and such other documents and of the Debtor under the Security and related
documents, the enforceability of this Agreement and such other documents against
the Vendor and HoldCo in accordance with their terms and of the Security and
related documents against the Debtor in accordance with its terms, the
authorized and issued share capital of HoldCo, the HoldCo Shares being duly
issued and fully paid and non-assessable shares and registered in the name of
Hummingbird on the Closing Date and compliance with applicable laws by the
Debtor, Vendor and HoldCo relating to the Holding Company Alternative, such
opinion to be in such form and subject to such customary qualifications and
exceptions as are acceptable to the respective counsel for Hummingbird and
Parent, acting reasonably;

 

  (i) all documents and instruments executed and delivered by the Vendor and/or
HoldCo in connection with the transactions contemplated hereunder at or prior to
the Closing Time, the Security and related documents, if any, executed and
delivered at or prior to the Closing Time, and all actions taken or proposed to
be taken by any person or entity other than Parent or Acquisition Sub in
connection with the transactions contemplated hereunder (including the
Reorganization and the Winding-Up) shall be in form and substance acceptable to
each of Hummingbird and Parent;

 

  (j) no Governmental Entity shall have enacted, issued, promulgated, enforced
or entered any Law which is then in effect and has the effect of making the
transactions contemplated by this Agreement (including the Reorganization and
Winding-Up) illegal or otherwise preventing or prohibiting consummation of such
transactions, and no Governmental Entity (including for the avoidance of doubt
the Canada Revenue Agency and any applicable provincial or territorial taxing
authority) shall have enacted, issued, promulgated, enforced or entered any Law
which is or is proposed to be then in effect, or changed or introduced any
administrative policy or assessing practice, the result of which has caused or,
in the opinion of either Hummingbird or Parent, in their respective sole
discretion, could cause the transactions contemplated by this Agreement
(including the Reorganization and Winding-Up) to have an adverse effect on any
of HoldCo, Hummingbird, Acquisition Sub or Parent; and

 

  (k) there shall not be pending or threatened by or before any Governmental
Entity any proceeding the result of which has caused or, in the opinion of
either Hummingbird or Parent, in their respective sole discretion, could cause
the transactions contemplated by this Agreement (including the Reorganization
and Winding-Up) to have an adverse effect on any of HoldCo, Hummingbird,
Acquisition Sub or Parent.

 

5.3 Conditions for the Benefit of the Vendor

The purchase and sale of the HoldCo Shares is subject to the following terms and
conditions for the exclusive benefit of the Vendor, to be fulfilled or performed
at or prior to the Closing Time:

 

  (a)

the representations and warranties of Hummingbird contained in this Agreement
shall be true and correct in all material respects at the Closing Time with the
same

 

- 13 -



--------------------------------------------------------------------------------

 

force and effect as if such representations and warranties were made at and as
of such time, and a certificate of a senior officer of Hummingbird dated as of
the Closing Date to that effect shall have been delivered by Hummingbird at the
Closing Time;

 

  (b) all of the obligations and covenants contained in this Agreement to be
complied with or performed by Hummingbird at or before the Closing Time shall be
complied with or performed in all material respects;

 

  (c) any exemptions required from any applicable Canadian securities regulatory
authority in connection with the transactions contemplated hereby have been
obtained and are of full force and effect; and

 

  (d) the Arrangement Agreement has not been terminated in accordance with its
terms.

 

5.4 Closing Deliveries

 

  (a) At the Closing Time, the Vendor shall deliver to each of Hummingbird and
Parent:

 

  (i) certificates representing the HoldCo Shares duly endorsed by the Vendor
for transfer to Hummingbird;

 

  (ii) certificates representing the Subject Shares registered in the name of
HoldCo;

 

  (iii) the HoldCo Documents;

 

  (iv) the certificates referred to in Section 5.2(a);

 

  (v) the certified copies of the resolutions and documents of HoldCo referred
to in Section 5.2(c); and

 

  (vi) the resignations of, and the unconditional release of HoldCo and its
past, present and future shareholders by, all directors and officers of HoldCo
dated the Closing Date which shall take effect at the Closing Time in form and
substance acceptable to each of Hummingbird and Parent;

and such other documents as Hummingbird or Parent may reasonably request
including the guarantee and documents relating to any security referred to in
Section 5.2(e).

 

  (b) At the Closing Time, Hummingbird shall deliver to the Vendor:

 

  (i) the certificate referred to in Section 5.3(a); and

 

  (ii) certificates representing the New Hummingbird Shares registered in
accordance with a letter of direction executed by the Vendor.

 

- 14 -



--------------------------------------------------------------------------------

5.5 Further Assurances

The Vendor covenants and agrees that, from time to time, subsequent to the
Closing Time, the Vendor will, at the request of any other party to this
Agreement, execute and deliver all such documents, including, without
limitation, all such additional conveyances, transfers, consents, tax elections
(or any amendment thereto) and other assurances and do all such other acts and
things as any such requesting party, acting reasonably, may from time to time
request to be executed or done in order to better evidence, perfect or
effectuate any provision of this Agreement or any of the respective obligations
intended to be created hereby.

ARTICLE 6

INDEMNIFICATION

 

6.1 Obligations to Indemnify

The Vendor agrees to indemnify and save harmless Parent, Acquisition Sub,
Hummingbird and HoldCo (and their directors and officers, employees, advisors
and agents) from all actions, claims, demands, processes, proceedings, losses,
damages, liabilities, deficiencies, Taxes (whether or not such Taxes have been
assessed or reassessed as at the date hereof), and any instalments with respect
thereto, costs and expenses (including, without limitation, all legal and other
professional fees and disbursements, interest, penalties and amounts paid in
settlement) (collectively “Liabilities”) whether resulting from a breach of
contract, by the commission of a fault or otherwise suffered or incurred by
Parent, Acquisition Sub, Hummingbird and HoldCo (and their directors, officers,
employees and agents), the whole to be computed on an after-tax basis, as a
result of or arising directly or indirectly out of or in connection with:

 

  (a) any breach by the Vendor of any of its representations, warranties,
obligations or covenants contained in this Agreement or any certificate or
document delivered pursuant hereto;

 

  (b) any Liability sustained, incurred, assumed or acquired by HoldCo on or
before, or related to any matter occurring on or before, the purchase of the
HoldCo Shares hereunder; and

 

  (c) this Agreement and the transactions contemplated hereby (including the
negotiation, execution, delivery and performance of this Agreement), the
Reorganization or the Winding Up, including all Liabilities which, as a result
of the Reorganization or Winding Up, are assumed or incurred by Parent,
Acquisition Sub, Hummingbird and HoldCo.

 

6.2 Notice of Claim

In the event that a party to this Agreement (the “Indemnified Party”) shall
become aware of any claim, proceeding or other matter (a “Claim”) in respect of
which another party to this Agreement (the “Indemnifying Party”) agreed to
indemnify the Indemnified Party pursuant to this Agreement, the Indemnified
Party shall promptly give written notice thereof to the Indemnifying Party. Such
notice shall specify whether the Claim arises as a result of a claim by a person
against the Indemnified Party (a “Third Party Claim”) or whether the Claim does
not so arise (a “Direct Claim”), and shall also specify with reasonable
particularity (to the extent that the information is available) the factual
basis for the Claim and the amount of the Claim, if known. If, through the gross
negligence or wilful misconduct of the Indemnified Party, the

 

- 15 -



--------------------------------------------------------------------------------

Indemnifying Party does not receive notice of any Claim in time to contest
effectively the determination of any liability susceptible of being contested,
the Indemnifying Party shall be entitled to set off against the amount claimed
by the Indemnified Party the amount of any Liabilities incurred by the
Indemnifying Party resulting from the Indemnified Party’s failure to give such
notice on a timely basis.

 

6.3 Direct Claims

With respect to any Direct Claim, following receipt of notice from the
Indemnified Party of the Claim, the Indemnifying Party shall have 30 days to
make such investigation of the Claim as is considered necessary or desirable.
For the purpose of such investigation, the Indemnified Party shall make
available to the Indemnifying Party the information relied upon by the
Indemnified Party to substantiate the Claim, together with all such other
information as the Indemnifying Party may reasonably request. If both parties
agree at or prior to the expiration of such 30-day ~ period (or any mutually
agreed upon extension thereof) to the validity and amount of such Claim, the
Indemnifying Party shall immediately pay to the Indemnified Party the full
agreed upon amount of the Claim.

 

6.4 Third Party Claims

With respect to any Third Party Claim, the Indemnified Party shall have the
exclusive right, at the expense of the Indemnifying Party, to contest, settle or
pay the amount claimed and to retain counsel and other experts or advisors
selected by the Indemnified Party in its sole discretion in connection
therewith; provided, however, that the Indemnified Party shall not settle any
Third Party Claim without the written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed; provided, however, that
the Indemnifying Party shall remain liable for the settlement amount even if any
such consent is not obtained for any reason. If the Indemnified Party elects to
assume such control, the Indemnifying Party shall have the right, at its sole
expense, to participate in the negotiation, settlement or defence of such Third
Party Claim. If any Third Party Claim is of a nature such that the Indemnified
Party is required by applicable law to make a payment to any person (a “Third
Party”) with respect to the Third Party Claim before the completion of
settlement negotiations or related legal proceedings, the Indemnified Party may
make such payment and the Indemnifying Party shall, forthwith after demand by
the Indemnified Party, reimburse the Indemnified Party for such payment. If the
amount of any liability of the indemnified Party under the Third Party Claim in
respect of which such payment was made, as finally determined, is less than the
amount that was paid by the Indemnifying Party to the Indemnified Party, the
Indemnified Party shall, forthwith after receipt of the difference from the
Third Party, pay the amount of such difference to the Indemnifying Party.

 

6.5 Reduction, Set-off, Payment and Co-operation

The Indemnifying Party shall pay to the Indemnified Party all amounts for which
the Indemnifying Party is liable pursuant to this Section 6 promptly after the
Indemnified Party incurs the Liability in respect of which such liability
arises. If such amount is not so paid, the Indemnified Party may deduct or
set-off such amount from any obligation it may have to the Indemnifying Party.
The Indemnified Party and the Indemnifying Party shall co-operate fully with
each other with respect to Third Party Claims, and shall keep each other fully
advised with

 

- 16 -



--------------------------------------------------------------------------------

respect thereto (including supplying copies of all relevant documentation
promptly as it becomes available).

ARTICLE 7

RELEASE

 

7.1 Release

Each of the Vendor and HoldCo, together with their respective assigns, estates,
heirs, executors, administrators and holders of any beneficial interest in any
of them (i) grants to Parent, Acquisition Sub and Hummingbird (and their
respective successors, assigns, parent companies, subsidiaries, affiliated
companies, and all such entities’ present and former directors, officers,
employees, advisors and agents) a full and final release from any and all
Liabilities suffered or incurred as a result of or with respect to or in any way
connected with the transactions contemplated hereby including the computation of
“safe income” for purposes of the ITA and any relevant provincial or territorial
legislation and any information in that regard provided by any of Parent,
Acquisition Sub and Hummingbird (and their respective directors, officers,
employees, advisors and agents) to the Vendor, the adequacy or completeness of
any such information or the failure of any of Parent, Acquisition Sub and
Hummingbird (and their respective directors, officers, employees, advisors and
agents) to provide information with respect to the transactions contemplated
hereby; and (ii) acknowledges it has relied exclusively on its own tax advisors
and has not received or relied upon any statements or representations whatsoever
from Parent, Acquisition Sub, Hummingbird or their respective affiliates or
advisors.

ARTICLE 8

NON-COMPLETION OF ARRANGEMENT

 

8.1 Non-Completion

In the event the Arrangement Agreement is terminated with the result that the
Transaction is not completed, the rights and benefits and obligations and
responsibilities of Parent and Acquisition Sub contained in this Agreement shall
automatically and without further action of the parties hereto terminate as of
the same date as the termination of the Arrangement Agreement. In such event,
Parent and Acquisition Sub shall have no right to enforce any such rights and
benefits thereafter and this Agreement shall be read as if Parent and
Acquisition Sub were not parties to the Agreement. Parent and Acquisition Sub
shall have no liabilities in connection with this Agreement and shall maintain
the benefit of the release of any indemnity for any costs incurred.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

 

9.1 Addresses for Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
similar means of recorded electronic communications, addressed as follows:

 

  (a) If to HoldCo:

·

Phone: ·

Fax: ·

Attention: ·

with a copy to: ·

·

Phone: ·

Fax: ·

Attention: ·

 

  (b) if to the Vendor:

·

Phone: ·

Fax: ·

Attention: ·

with a copy to: ·

·

Phone: ·

Fax: ·

Attention: ·

 

  (c) if to Hummingbird:

1 Sparks Avenue,

Toronto, Ontario

M2H2W1

Attention: Inder P.S. Duggal

Telephone: 416.496.2200

Facsimile: 416.496.2207

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

222 Bay Street, Suite 1750

Toronto, Ontario

M5K 1J5

 

- 18 -



--------------------------------------------------------------------------------

Attention: Christopher W. Morgan

Telephone: 416.777.4700

Facsimile: 416.777.4747

with a copy to:

Goodmans LLP

250 Yonge Street, Suite 2400

Toronto, Ontario, Canada M5B 2M6

Attention: Stephen Halperin/Michael Partridge

Telephone: 416.597.4115/416.597.5498

Facsimile: 416.979.1234

 

(d) if to Parent or Acquisition Sub:

·

Attention:  ·

Telephone: ·

Facsimile:  ·

with a copy to:

·

Attention:  ·

Telephone: ·

Facsimile:  ·

with a copy to:

Osler, Hoskin & Harcourt LLP

100 King Street West

1 First Canadian Place

Suite 6100, P.O. Box 50

Toronto, Ontario

M5X 1B8

Attention: ·

Telephone: 416.862.·

Facsimile:  416.862-6666

 

9.2 Date of Notice

Any such notice or other communication shall be deemed to have been given and
received on the date on which it was delivered or received (or, unless actually
received by the addressee, if such day is not a Business Day at the place of
receipt, on the next following Business Day).

 

- 19 -



--------------------------------------------------------------------------------

9.3 Change of Address

Any party may at any time change its address for notice from time to time by
giving notice to the other parties in accordance with Section 9.1.

 

9.4 Binding Nature of the Agreement

The provisions of this Agreement shall enure to the benefit of and shall be
binding upon the parties hereto and their respective heirs, legal personal
representatives, successors and permitted assigns. This agreement may not be
assigned by the Vendor or HoldCo without the prior written consent of
Hummingbird and Parent.

 

9.5 Survival of Covenants, Representations and Warranties

The covenants, obligations and agreements to the extent that they have not been
fully performed at or prior to the Closing Time, and the representations and
warranties herein contained and in all certificates and documents delivered
pursuant to or contemplated by this Agreement shall survive the consummation of
the transactions contemplated hereby and shall continue in full force and effect
following the Closing Time, without limitation of time, notwithstanding such
closing nor any investigation made by or on behalf of the party entitled to the
benefit thereof.

 

9.6 Counterparts and Facsimile

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument, and delivery of counterparts may be effected by means of a
telecopied transmission.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first above mentioned.

 

[HOLDCO] By:        Name: ·   Title: ·

 

[VENDOR] By:        Name: ·   Title: ·

 

- 20 -



--------------------------------------------------------------------------------

HUMMINGBIRD LTD. By:        Name: ·   Title: ·

 

OPEN TEXT CORPORATION By:        Name: ·   Title: ·

 

6575064 CANADA INC. By:        Name: ·   Title: ·

 

- 21 -



--------------------------------------------------------------------------------

SCHEDULE “A”

The following is a list of agreements and transactions intended to implement the
Holding Company Alternative:

 

  (i) the transfer by the Vendor to HoldCo of the Subject Shares in exchange for
· common shares in the capital of HoldCo on a tax-deferred basis (to the extent
possible) pursuant to subsection 85(1) of the ITA (and any analogous provision
of any applicable provincial or territorial legislation);

 

  (ii) HoldCo Will implement one or more increases to the stated capital account
maintained in respect of its common shares; and

 

  (iii) the transfer by the Vendor to Hummingbird of all of the HoldCo Shares
pursuant to this Holding Company Participation Agreement.



--------------------------------------------------------------------------------

SCHEDULE “B”

GUARANTEE

THIS GUARANTEE, dated as of June ·, 2006, made by [Full legal name of guarantor]
(the “Guarantor”), with its [address/principal place of business] at ·, in
favour of HUMMINGBIRD LTD. (“Hummingbird”), with its principal place of business
at 1 Sparks Avenue, Toronto, Ontario M2H 2W1, OPEN TEXT CORPORATION (“Parent”),
6575064 CANADA INC. (“Acquisition Sub”) and the directors officers, employees
and agents (collectively the “Related Parties”) of Hummingbird, Parent and
Acquisition Sub (Hummingbird, Parent, Acquisition Sub and the Related Parties,
together in each case with their respective successors and assigns, being
collectively the “Creditors” and individually a “Creditor”),

WHEREAS:

 

A. · (“HoldCo”), · (“Vendor”, and collectively with HoldCo, the “Debtors”)
Hummingbird, Parent and Acquisition Sub are parties to a Holding Company
Participation Agreement dated as of ·, 2006 (such agreement as it may from time
to time be supplemented, amended, consolidated or restated being the
“Participation Agreement”) providing for the purchase by Hummingbird from the
Vender of the issued and outstanding common shares of HoldCo in consideration
for the issue and allotment by Hummingbird to HoldCo of fully paid and
non-assessable common shares of Hummingbird.

 

B. The Guarantor directly or indirectly owns [shares] of the Vendor.

 

C. A condition to Hummingbird completing the transactions provided for under the
Participation Agreement is that the Guarantor execute and deliver this
guarantee.

 

D. All capitalized terms used but not defined in this guarantee have the
meanings specified in the Participation Agreement.

THIS GUARANTEE WITNESSES THAT, in consideration for Hummingbird completing the
transactions provided for under the Participation Agreement and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by the Guarantor), the Guarantor agrees to, with and in favour of
each of the Creditors as follows:

1. Guarantee: The Guarantor hereby unconditionally and irrevocably guarantees to
each of the Creditors the due and punctual payment and performance in full of
all present and future indebtedness, liabilities and obligations of each of the
Debtors under, pursuant to or in respect of the Participation Agreement and all
certificates and documents delivered by each of the Debtors pursuant thereto or
in connection therewith (collectively the “Participation Documents”) (including
without limitation all such indebtedness, liabilities and obligations arising as
a result of, in connection with or in respect of a breach of covenant, or a
breach of a representation or warranty, by a Debtor under a Participation
Document or arising pursuant to or in respect of any indemnity liability or
obligation of a Debtor contained in a Participation Document), and any ultimate
unpaid balance thereof (collectively the “Liabilities”).



--------------------------------------------------------------------------------

2. Demand for Payment: The Guarantor shall from time to time pay to Hummingbird
for the account of the Creditors forthwith after written demand on the Guarantor
from Hummingbird, at the address specified in such demand, the amount of the
liability of the Guarantor hereunder specified in such demand (the Guarantor
acknowledging that Hummingbird may make demand on the Guarantor on its own
behalf and on behalf of any one or more of the other Creditors). All amounts
payable hereunder by the Guarantor shall be paid in the currency in which the
related amounts are owed by the applicable Debtor. The Guarantor hereby waives
any and all presentments, demands, notices and protests in the enforcement of
this guarantee, other than as may be required by applicable law.

3. Continuing Guarantee: This guarantee shall be a continuing guarantee and
shall be binding as a continuing obligation of the Guarantor. For all purposes
of the liability of the Guarantor hereunder including without limitation the
calculation of the amount of the Liabilities at any time, every sum of money
which is now or which may hereafter from time to time be due or owing to any
Creditor by any Debtor (or would have become so due or owing were it not for the
insolvency, bankruptcy, reorganization or winding-up of such Debtor) shall be
deemed to be and to continue due and owing to such Creditor until the same shall
be actually paid in cash to such Creditor, notwithstanding the insolvency,
bankruptcy, reorganization or winding-up of such Debtor or any other event
whatsoever. The Guarantor agrees that, if at any time all or any part of any
payment previously applied by any Creditor to any of the Liabilities is or must
be rescinded or returned by such Creditor for any reason whatsoever (including
without limitation the insolvency, bankruptcy, reorganization or winding-up of a
Debtor), such Liability shall, for the purpose of this guarantee, to the extent
that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by such Creditor, and
this guarantee shall continue to be effective or be reinstated, as the case may
be, as to such Liability, all as though such application had not been made. No
assurance, security or payment which may be rescinded or avoided under any law
relating to insolvency, bankruptcy, reorganization or winding-up and no release,
settlement, discharge or arrangement which may have been given or made on the
faith of any such assurance, security or payment shall prejudice or affect the
right of the Creditors to recover from the Guarantor to the full extent of this
guarantee as if such assurance, security, payment, release, settlement,
discharge or arrangement had never been granted, given or made. Any such
release, settlement, discharge or arrangement shall as between the Creditors and
the Guarantor, be deemed to have been given or made upon the express condition
that it shall become and be wholly void and of no effect if the assurance,
security or payment on the faith of which it was made or given shall at any time
thereafter be rescinded or avoided as aforesaid, to the intent so that the
Creditors shall become and be entitled at any time after any such recission or
avoidance to exercise all or any of the rights conferred upon the Creditors
hereunder and of all other rights which by virtue and as a consequence of this
guarantee the Creditors would have been entitled to exercise but for such
release, settlement, discharge or arrangement.

4. Enforcing Rights Against Guarantor: The Guarantor hereby waives the benefits
of division and discussion. Without limiting the foregoing, no Creditor shall be
obliged to take any action or to exhaust any recourse against any Debtor, any
other person, or any security held at any time by any Creditor, nor to value any
security held by any Creditor, before requiring, or being entitled to, payment
from, and to enforce its rights and remedies against, the Guarantor under this
guarantee. No Creditor shall be obliged to marshall any assets in favour of the

 

- 3 -



--------------------------------------------------------------------------------

Guarantor. Any third party dealing with any Creditor shall not be concerned to
see or inquire as to the validity of any demand under this guarantee.

5. Guarantee Absolute:

 

  (1) The liability of the Guarantor hereunder shall be absolute and
unconditional and shall not be released, discharged, diminished, limited or in
any way affected by any matter, act, failure to act, or circumstance whatsoever,
including without limitation: (a) any lack of enforceability of any agreement
between any Creditor and any Debtor or any document provided by any Debtor to
any Creditor; (b) any failure on the part of any Debtor to carry out any rights
or obligations under any agreement or document; (c) any change in the name,
objects, powers, organization, share capital, constating documents, business,
shareholders, directors or management of any Debtor; (d) any amalgamation,
merger or consolidation of any Debtor into or with any other person or entity,
or any sale, lease or transfer of all or any of the assets of any Debtor to any
other person or entity; (e) any lack or limitation of power, incapacity or
disability on the part of any Debtor or any of its directors, officers,
shareholders, partners, employees or agents, or any other irregularity, defect
or informality, or any fraud, on the part of any Debtor or any of its directors,
officers, shareholders, employees or agents with respect to any or all of the
Liabilities; (f) any impossibility, impracticability, frustration of purpose,
illegality, force majeure or act of government or governmental authority;
(g) the insolvency, bankruptcy, reorganization, winding- up or financial
condition of any Debtor or any other person at any time; (h) any loss of or in
respect of any security held by or on behalf of any Creditor, whether occasioned
through the fault of a Creditor or otherwise; (i) any law, regulation,
limitation period or other matter or circumstance which might otherwise
constitute a defence available to, or a discharge of, a Debtor with respect to
any or all of the Liabilities; (j) any loss or impairment of any right of the
Guarantor to subrogation, reimbursement or contribution, whether or not as a
result of any action taken or omitted to be taken by any Creditor; and
(k) anything done, omitted to be done, suffered or permitted by any Creditor in
connection with all or any of the Liabilities or otherwise or in connection with
any security held by or on behalf of any Creditor (whether relating to the
Liabilities or otherwise), or which might otherwise operate to release,
discharge, diminish or limit in any way the liability of, or otherwise provide a
defence to, a guarantor or surety.

 

  (2)

The Creditors may, with respect to all or any of the Liabilities and without
releasing, discharging, limiting or otherwise affecting in whole’ or in part the
Guarantor’s liability hereunder: (a) amend, alter or vary any of their
agreements with any of the Debtors or any other person; (b) grant time,
renewals, extensions, indulgences, releases and discharges to any Debtor or any
other person; (c) increase or reduce the rate of interest on all or any of the
Liabilities; (d) alter, compromise, accelerate, extend or change the time or
manner for payment by any Debtor of, or by any other person or persons liable to
the Creditors in respect of any or all of the Liabilities; (e) take or abstain
from taking security from any Debtor or any other person or from completing or
perfecting any security taken; (f) release or add one or more guarantors or
sureties, accept additional or

 

- 4 -



--------------------------------------------------------------------------------

 

substituted security, or release or subordinate any security; (g) accept
compromises from any Debtor or any other person; (h) apply all money at any time
received from any Debtor or from any person other than the Guarantor or from any
security upon such part of the Liabilities as the Creditors may see fit, and
change any such application from time to time in their discretion, or keep such
money in a separate account for such period as the Creditors may determine
without application to the Liabilities; and (i) otherwise deal with the Debtors,
the Guarantor and all other persons and security as the Creditors may determine.
The Creditors may apply all money at any time received from the Guarantor
hereunder upon such part of the Liabilities as the Creditors may see fit, and
may change any such application from time to time in their discretion.

6. Indemnity: If any amount in respect of the Liabilities is not recoverable
from the Guarantor hereunder on the basis of a guarantee, then, notwithstanding
any other provision hereof, (a) the Guarantor shall be liable hereunder as
principal debtor in respect of the due payment of such amount, and shall pay
such amount to Hummingbird for the benefit of the Creditors after demand as
herein provided, and (b) the Guarantor shall indemnify and saves each of the
Creditors harmless from and against all losses, costs, damages, expenses, claims
and liabilities that such Creditor may suffer or incur in connection with or in
respect of any failure by the applicable Debtor for any reason to pay or perform
any such Liability and shall pay the amount of such loss, cost, damage, expense,
claim or liability to Hummingbird for the benefit of the applicable Creditor
after written demand for same by Hummingbird.

7. Conclusive Statement: Any account settled or stated by or between a Creditor
and a Debtor at any time respecting the Liabilities shall be prima facie
evidence that the balance or amount thereof appearing due to the applicable
Creditor is so due.

8. Stay of Acceleration, etc.: If acceleration of the time for payment, or the
liability of a Debtor to make any payment, of any amount specified to be payable
by a Debtor in respect of the Liabilities is stayed, prohibited or otherwise
affected upon the insolvency, bankruptcy, reorganization or winding-up of such
Debtor or any moratorium affecting the payment of the Liabilities by such
Debtor, all such amounts otherwise subject to acceleration or payment shall
nonetheless be deemed for all purposes of this guarantee to be and to become due
and payable by such Debtor and shall be payable by the Guarantor hereunder
forthwith after demand by Hummingbird.

9. Subrogation, etc.: Until the Liabilities have been indefeasibly paid in full,
the Guarantor shall not exercise or enforce any right of subrogation against any
Debtor. In case of the insolvency, bankruptcy, reorganization or winding-up of a
Debtor (whether voluntary or compulsory) or in the event that a Debtor shall
make a bulk sale of any assets or scheme of arrangement with creditors, all
dividends and other payments which may be due or payable to the Guarantor are
hereby assigned and transferred to and shall be due and paid to Hummingbird for
the benefit of the Creditors on account of the Liabilities, and for such payment
to Hummingbird this shall be a sufficient warrant and authority to any person
making the same. The Guarantor shall continue to be liable under this guarantee
for any balance of the Liabilities which may be owing to the Creditors by a
Debtor, and in the event of the valuation by the Creditors of any of their
security and/or retention thereof by the Creditors in accordance with the
Bankruptcy and Insolvency Act (Canada) or any other applicable legislation, such
valuation and/or continuation

 

- 5 -



--------------------------------------------------------------------------------

shall not as between the Creditors and the Guarantor, be considered as a
purchase of such security, or as payment or satisfaction or reduction of all or
any part of the Liabilities.

10. Amounts Owed by Debtors. All present and future indebtedness and liabilities
of each of the Debtors to the Guarantor are, effective from and after the date
of any demand under this guarantee, postponed and subordinated to the full and
final payment of all Liabilities, and until otherwise agreed in writing by the
Creditors, all moneys received by the Guarantor in respect of any such
indebtedness and liabilities at any such time shall be received as mandatary and
agent for the Creditors, shall be kept by the Guarantor separate and apart from
its other assets, and shall be paid over to Hummingbird on account of the
Liabilities.

11. Alteration or Waiver: No alteration or waiver of this guarantee or of any of
its terms, provisions or conditions shall be binding on the Creditors unless
made in writing by an authorized officer of Hummingbird. No failure on the part
of any Creditor to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude the other or further exercise thereof or the
exercise of any other right.

12. Rights Not Exhaustive: All rights, powers and remedies of the Creditors
hereunder shall be in addition to all rights, powers and remedies given to the
Creditors at law, in equity, under statute, by agreement or otherwise. All such
rights, powers and remedies are cumulative and not alternative and shall not be
exhausted by any exercise thereof against the Guarantor or by any number of
successive actions until and unless all of the Liabilities have been paid and
each of the Guarantor’s obligations hereunder has been fully performed. This
guarantee is in addition to and not in substitution for any security held at any
time by any of the Creditors.

13. Severability: Any provision of this guarantee which is or is deemed to be
void, prohibited or unenforceable in any jurisdiction shall be severed from this
guarantee with respect to such jurisdiction, without in any way invalidating the
remaining provisions of this guarantee and without affecting such provision in
any other jurisdiction.

14. Delivery and Completeness of Guarantee: Upon this guarantee, bearing the
signature of the Guarantor, coming into the possession of Hummingbird, the same
shall be deemed to be finally executed and delivered by the Guarantor and shall
not be subject to or affected by any promise or condition affecting or limiting
the Guarantor’s liability except as set forth herein, and no statement,
representation, agreement or promise on the part of any officer, employee or
agent of any Creditor, unless contained herein, forms any part of this guarantee
or has induced the making of this guarantee or shall be deemed in any way to
affect the Guarantor’s liability hereunder. This guarantee and the Participation
Documents constitute the entire agreement between the Creditors and the
Guarantor with respect to the subject matter hereof and cancels and supersedes
any prior understandings and agreements between them with respect thereto.

15. Financial Condition: The Guarantor is fully aware of the financial condition
of each of the Debtors, has made all inquiries which the Guarantor feels are
necessary and acknowledges that the Guarantor has received no information from
any Creditor regarding any Debtor or its financial condition.

 

- 6 -



--------------------------------------------------------------------------------

16. No Set-off: All payments to be made by the Guarantor hereunder shall be made
in immediately, available funds and shall be made without set-off, or
counterclaim and without deduction for any Taxes, levies, duties, fees,
deductions, withholdings, restrictions or conditions of any nature whatsoever.
If at any time any applicable law, regulation or international agreement
requires the Guarantor to make any such deduction or withholding from any such
payment, the sum due from the Guarantor with respect to such payment will be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, the Creditors receive a· net sum equal to the sum
which they would have received had no deduction or withholding been required.

17. Expenses: The Guarantor shall from time to time forthwith after demand by
Hummingbird pay to Hummingbird all liabilities, costs and expenses (including
reasonable legal fees and expenses on a solicitor and own client basis and any
sales, goods and services or other similar taxes payable to any governmental
authority with respect to any such liabilities, costs and expenses) incurred by
the Creditors in the preservation or enforcement of any of their rights
hereunder.

18. Interest: The liability of the Guarantor to make any payments under this
guarantee will bear interest at a nominal rate per annum equal to the Prime Rate
in effect from time to time plus 2%, which rate per annum will change
automatically without notice to the Guarantor as and when the Prime Rate
changes. Such interest will be payable by the Guarantor on demand and will be
calculated, but not compounded, daily (both before and after judgement) from and
including the date such payment becomes due and payable by the Guarantor under
this guarantee to but not including the date of payment. The term “Prime Rate”
shall mean the reference rate of interest (however designated) of · for
determining interest chargeable by it on Cdn. dollar commercial loans made in
Canada.

19. Communications: Any notice or communication to be given hereunder may be
effectively given by delivering the same at the addresses set forth in the first
paragraph hereof or by sending the same by prepaid registered mall or facsimile
transmission to the parties at such addresses to the attention of · in the case
of the Guarantor and Inder P.S. Duggal in the case of Hummingbird. The facsimile
number for the Guarantor is · and for Hummingbird is (416) 496- 2207. Any notice
so mailed shall be deemed to have been received on the fifth Business Day next
following the mailing thereof, provided that postal service is in normal
operation during such time. Any delivered or facsimile notice shall be deemed to
have been received on transmission if the date thereof is a Business Day and if
sent prior to 5:00 p.m. (local time of the recipient), and if not, on the next
Business Day following transmission. Either party may from time to time notify
the other party, in accordance with the provisions hereof, of any change of its
address which thereafter, until changed by like notice, shall be the address of
such party for all purposes of this guarantee.

20. Amalgamation. The Guarantor acknowledges that if a Debtor amalgamates or
consolidates with any other body corporate or person, this guarantee will extend
to and include all indebtedness, liabilities and obligations of the amalgamated
body corporate or consolidated person; the term “Debtor”, where used in this
guarantee, will extend to and include the amalgamated body corporate or
consolidated person; and the term “Liabilities”, where used in this guarantee,
will extend to and include the indebtedness, liabilities and obligations of the
amalgamated body corporate or consolidated person of the nature described in
paragraph 1 hereof.

 

- 7 -



--------------------------------------------------------------------------------

21. Governing Law: This guarantee shall be conclusively deemed to be a contract
made under, and shall for all purposes be governed by and construed in
accordance with the laws of the Province of Ontario, excluding any conflict of
laws rule or principle which might refer such construction to the laws of
another jurisdiction, and without prejudice to or limitation of any other rights
or remedies available to the Creditors under the laws of any jurisdiction where
property or assets of the Guarantor may be found. The Guarantor hereby
irrevocably attorns to the non-exclusive jurisdiction of the courts of the
Province of Ontario without prejudice to the right of the Creditors to commence
an action against the Guarantor in any other jurisdiction.

22. Time: Time is of the essence with respect to this guarantee and the time for
performance of the obligations of the Guarantor hereunder may be strictly
enforced by the Creditors.

23. Interpretation: Any word herein importing the singular number shall include
the plural and vice versa and any reference herein to a person shall include
reference to an individual, a firm, a partnership, a corporation, an
association, a government and any other entity of any nature whatsoever and vice
versa. The headings used in this guarantee are for convenience only and do not
form a part of this guarantee nor are they intended to interpret, define or
limit the scope, extent or intent of this guarantee or any provision hereof.

24. Binding Nature: This guarantee shall extend to and enure to the benefit of
the Creditors and ·· their respective successors and assigns and shall be
binding on the Guarantor and its successors. The Guarantor may not assign its
obligations under this guarantee.

25. Counterparts: This guarantee may be executed by the parties in counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument, and delivery of counterparts may be
effected by means of a telecopied transmission.

IN WITNESS OF WHICH, the Guarantor has caused this guarantee to be duly executed
as of the date indicated on the first page of this guarantee.

 

By:        Name: ·   Title: ·

Read and Accepted as of the date indicated on the first page of this guarantee.

 

- 8 -



--------------------------------------------------------------------------------

HUMMINGBIRD LTD., on its own behalf

and on behalf of its Related Parties

By:        Name: ·   Title: ·

OPEN TEXT CORPORATION, on its own

behalf and on behalf of its Related Parties

By:        Name: ·   Title: ·

6575064 CANADA INC., on its own behalf

and on behalf of its Related Parties

By:        Name: ·   Title: ·

 

- 9 -